 

Exhibit 10.1

 

EXECUTION COPY

 

LOAN AGREEMENT

 

Dated as of January 25, 2016

 

by and among

 

OTELCO INC.,

 

as Borrower,

 

EACH OTHER SUBSIDIARY OF PARENT

LISTED AS A GUARANTOR ON THE SIGNATURE PAGES HERETO,

as Guarantors,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

as Lenders,

 

and

 

CERBERUS BUSINESS FINANCE, LLC,



as Collateral Agent and as Administrative Agent

 

 

 

 

TABLE OF CONTENTS

 

    Page       Article I DEFINITIONS; CERTAIN TERMS 1 Section 1.01 Definitions 1
Section 1.02 Terms Generally 40 Section 1.03 Certain Matters of Construction 40
Section 1.04 Accounting and Other Terms 41 Section 1.05 Time References 42      
Article II THE LOANS 42 Section 2.01 Commitments 42 Section 2.02 Making the
Loans 42 Section 2.03 Repayment of Loans; Evidence of Debt 46 Section 2.04
Interest 47 Section 2.05 Reduction of Commitment; Prepayment of Loans 47 Section
2.06 Fees 50 Section 2.07 LIBOR Option 52 Section 2.08 Funding Losses 53 Section
2.09 Taxes 53 Section 2.10 Increased Costs and Reduced Return 56 Section 2.11
Changes in Law; Impracticability or Illegality 57 Section 2.12 Mitigation
Obligations; Replacement of Lenders 58       Article III [RESERVED] 59      
Article IV APPLICATION OF PAYMENTS; DEFAULTING LENDERS; JOINT AND SEVERAL
LIABILITY OF BORROWERS 59 Section 4.01 Payments; Computations and Statements 59
Section 4.02 Sharing of Payments 60 Section 4.03 Apportionment of Payments 60
Section 4.04 Defaulting Lenders 61 Section 4.05 Administrative Borrower; Joint
and Several Liability of the Borrowers 62       Article V CONDITIONS TO LOANS 64
Section 5.01 Conditions Precedent to Effectiveness 64 Section 5.02 Conditions
Precedent to All Loans 69 Section 5.03 Conditions Subsequent to Effectiveness 69
      Article VI REPRESENTATIONS AND WARRANTIES 71 Section 6.01 Representations
and Warranties 71       Article VII COVENANTS OF THE LOAN PARTIES 80 Section
7.01 Affirmative Covenants 80 Section 7.02 Negative Covenants 89 Section 7.03
Financial Covenants 95

 

 - i - 

 

 

Article VIII CASH MANAGEMENT ARRANGEMENTS AND OTHER COLLATERAL MATTERS 98
Section 8.01 Cash Management Arrangements 98       Article IX EVENTS OF DEFAULT
99 Section 9.01 Events of Default 99       Article X AGENTS 103 Section 10.01
Appointment 103 Section 10.02 Nature of Duties; Delegation 104 Section 10.03
Rights, Exculpation, Etc. 104 Section 10.04 Reliance 105 Section 10.05
Indemnification 105 Section 10.06 Agents Individually 106 Section 10.07
Successor Agent 106 Section 10.08 Collateral Matters 107 Section 10.09 Agency
for Perfection 108 Section 10.10 No Reliance on any Agent's Customer
Identification Program. 109 Section 10.11 No Third Party Beneficiaries 109
Section 10.12 No Fiduciary Relationship 109 Section 10.13 Reports;
Confidentiality; Disclaimers 109 Section 10.14 Collateral Custodian 110 Section
10.15 Intercreditor Agreement 110 Section 10.16 [Reserved] 110 Section 10.17
Collateral Agent May File Proofs of Claim 110       Article XI GUARANTY 111
Section 11.01 Guaranty 111 Section 11.02 Guaranty Absolute 111 Section 11.03
Waiver 112 Section 11.04 Continuing Guaranty; Assignments 113 Section 11.05
Subrogation 113 Section 11.06 Contribution 114       Article XII MISCELLANEOUS
115 Section 12.01 Notices, Etc. 115 Section 12.02 Amendments, Etc. 117 Section
12.03 No Waiver; Remedies, Etc. 118 Section 12.04 Expenses; Taxes; Attorneys'
Fees 118 Section 12.05 Right of Set-off 120 Section 12.06 Severability 120
Section 12.07 Assignments and Participations 120 Section 12.08 Counterparts 124
Section 12.09 GOVERNING LAW 124 Section 12.10 CONSENT TO JURISDICTION AND VENUE
124 Section 12.11 WAIVER OF JURY TRIAL, ETC. 125 Section 12.12 Consent by the
Agents and Lenders 126 Section 12.13 No Party Deemed Drafter 126 Section 12.14
Reinstatement; Certain Payments 126

 

 - ii - 

 

 

Section 12.15 Indemnification; Limitation of Liability for Certain Damages 126
Section 12.16 Records 127 Section 12.17 Binding Effect 127 Section 12.18 Highest
Lawful Rate 127 Section 12.19 Confidentiality 129 Section 12.20 Public
Disclosure 129 Section 12.21 Integration 130 Section 12.22 USA PATRIOT Act 130

 

 - iii - 

 

 

SCHEDULE AND EXHIBITS

 

Schedule 1.01(A) Lenders and Lenders' Commitments Schedule 1.01(B) Facilities
Schedule 1.01(C) Disqualified Institutions Schedule 1.01(D) PUC Restricted
Subsidiaries Schedule 6.01(c) Communications Licenses and Governmental
Authorizations Schedule 6.01(e) Capitalization; Subsidiaries Schedule 6.01(f)
Litigation Schedule 6.01(i) ERISA Schedule 6.01(l) Nature of Business Schedule
6.01(q) Environmental Matters Schedule 6.01(r) Insurance Schedule 6.01(u)
Intellectual Property Schedule 6.01(v) Material Contracts Schedule 5.01(w)
Government Regulation Schedule 7.02(a) Existing Liens Schedule 7.02(b) Existing
Indebtedness Schedule 7.02(e) Existing Investments Schedule 7.02(k) Limitations
on Dividends and Other Payment Restrictions Schedule 8.01 Cash Management
Accounts

 

Exhibit A Form of Joinder Agreement Exhibit B Form of Assignment and Acceptance
Exhibit C Form of Notice of Borrowing Exhibit D Form of LIBOR Notice Exhibit E

Form of Intercreditor Agreement

 

 

 - iv - 

 

 

LOAN AGREEMENT

 

Loan Agreement, dated as of January 25, 2016, by and among Otelco Inc., a
Delaware corporation (the "Parent" and, together with each Person that executes
a joinder agreement and becomes a "Borrower" hereunder, each a "Borrower" and
collectively, the "Borrowers"), each subsidiary of the Parent listed as a
"Guarantor" on the signature pages hereto (together with each other Person that
executes a joinder agreement and becomes a "Guarantor" hereunder or otherwise
guaranties all or any part of the Obligations (as hereinafter defined), each a
"Guarantor" and collectively, the "Guarantors"), the lenders from time to time
party hereto (each a "Lender" and collectively, the "Lenders"), Cerberus
Business Finance, LLC, a Delaware limited liability company ("Cerberus"), as
collateral agent for the Lenders (in such capacity, together with its successors
and assigns in such capacity, the "Collateral Agent"), and Cerberus, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the "Administrative Agent" and together
with the Collateral Agent, each an "Agent" and collectively, the "Agents").

 

RECITALS

 

The Borrowers have asked the Lenders to extend credit to the Borrowers
consisting of (a) a term loan in the aggregate principal amount of $85,000,000
and (b) a revolving credit facility in an aggregate principal amount not to
exceed $5,000,000 at any time outstanding.  The proceeds of the term loan and
the loans made under the revolving credit facility shall be used to refinance
existing indebtedness of the Borrowers, for general working capital purposes of
the Borrowers and to pay fees and expenses related to this Agreement.  The
Lenders are severally, and not jointly, willing to extend such credit to the
Borrowers subject to the terms and conditions hereinafter set forth.

 

In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:

 

Article I

 

DEFINITIONS; CERTAIN TERMS

 

Section 1.01    Definitions.  As used in this Agreement, the following terms
shall have the respective meanings indicated below:

 

"Account Debtor" means, with respect to any Person, each debtor, customer or
obligor in any way obligated on or in connection with any Account of such
Person.

 

"Action" has the meaning specified therefor in Section 12.12.

 

"Additional Amount" has the meaning specified therefor in Section 2.09(a).

 

"Administrative Agent" has the meaning specified therefor in the preamble
hereto.

 

"Administrative Agent's Account" means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all

 

 

 

 

payments to the Administrative Agent for the benefit of the Agents and the
Lenders under this Agreement and the other Loan Documents.

 

"Administrative Borrower" has the meaning specified therefor in Section 4.05.

 

"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person.  For purposes of this definition,
"control" of a Person means the power, directly or indirectly, either to (a)
vote 10% or more of the Equity Interests having ordinary voting power for the
election of members of the Board of Directors of such Person or (b) direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.  Notwithstanding anything herein to the contrary, in no
event shall any Agent or any Lender be considered an "Affiliate" of any Loan
Party.

 

"Agent" has the meaning specified therefor in the preamble hereto.

 

"Agreement" means this Loan Agreement, including all amendments, modifications
and supplements and any exhibits or schedules to any of the foregoing, and shall
refer to the Agreement as the same may be in effect at the time such reference
becomes operative.

 

"Anti-Corruption Laws" has the meaning specified therefor in Section 6.01(cc).

 

"Anti-Money Laundering and Anti-Terrorism Laws" means any Requirement of Law
relating to terrorism, economic sanctions or money laundering, including,
without limitation, (a) the Money Laundering Control Act of 1986 (i.e., 18
U.S.C. §§ 1956 and 1957), (b) the Bank Secrecy Act of 1970 (31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), and the implementing
regulations promulgated thereunder, (c) the USA PATRIOT Act and the implementing
regulations promulgated thereunder, (d) the laws, regulations and Executive
Orders administered by the United States Department of the Treasury's Office of
Foreign Assets Control ("OFAC"), (e) any law prohibiting or directed against
terrorist activities or the financing or support of terrorist activities (e.g.,
18 U.S.C. §§ 2339A and 2339B), and (f) any similar laws enacted in the United
States or any other jurisdictions in which the parties to this Agreement
operate, as any of the foregoing laws have been, or shall hereafter be, amended,
renewed, extended, or replaced and all other present and future legal
requirements of any Governmental Authority governing, addressing, relating to,
or attempting to eliminate, terrorist acts and acts of war and any regulations
promulgated pursuant thereto.

 

"Applicable Margin" means, as of any date of determination, with respect to the
interest rate of (a) any Reference Rate Loan or any portion thereof, 5.50% and
(b) any LIBOR Rate Loan or any portion thereof, 7.75%.

 

  - 2 - 

 

 

"Applicable Premium" means

 

(a)          as of the date of the occurrence of an Applicable Premium Trigger
Event specified in clause (c), (d) or (e) of the definition thereof:

 

(i)          during the period of time from and after the Funding Date up to and
including the date that is the first anniversary of the Funding Date (the "First
Period"), an amount equal to 3.50% times the sum of (A) the aggregate principal
amount of all Loans outstanding on the date of such Applicable Premium Trigger
Event and (B) the aggregate amount of undrawn Revolving Credit Commitments
immediately prior to such Applicable Premium Trigger Event;

 

(ii)         during the period of time after the First Period up to and
including the date that is the second anniversary of the Funding Date (the
"Second Period"), an amount equal to 2.50% times the sum of (A) the aggregate
principal amount of all Loans outstanding on the date of such Applicable Premium
Trigger Event and (B) the aggregate amount of undrawn Revolving Credit
Commitments immediately prior to such Applicable Premium Trigger Event;

 

(iii)        during the period of time after the Second Period up to and
including the date that is the third anniversary of the Funding Date (the "Third
Period"), an amount equal to 1.50% times the sum of (A) the aggregate principal
amount of all Loans outstanding on the date of such Applicable Premium Trigger
Event and (B) the aggregate amount of undrawn Revolving Credit Commitments
immediately prior to such Applicable Premium Trigger Event;

 

(iv)        during the period of time after the Third Period up to and including
the date that is the fourth anniversary of the Funding Date (the "Fourth
Period"), an amount equal to 0.50% times the sum of (A) the aggregate principal
amount of all Loans outstanding on the date of such Applicable Premium Trigger
Event and (B) the aggregate amount of undrawn Revolving Credit Commitments
immediately prior to such Applicable Premium Trigger Event; and

 

(v)         thereafter, zero;

 

(b)          as of the date of the occurrence of an Applicable Premium Trigger
Event specified in clause (a) of the definition thereof:

 

(i)          during the First Period, an amount equal to 3.50% times the amount
of the permanent reduction of the Total Revolving Credit Commitment on such
date;

 

(ii)         during the Second Period, an amount equal to 2.50% times the amount
of the permanent reduction of the Total Revolving Credit Commitment on such
date;

 

(iii)        during the Third Period, an amount equal to 1.50% times the amount
of the permanent reduction of the Total Revolving Credit Commitment on such
date;

 

(iv)        during the Fourth Period, an amount equal to 0.50% times the amount
of the permanent reduction of the Total Revolving Credit Commitment on such
date; and

 

  - 3 - 

 

 

(v)         thereafter, zero; and

 

(c)          as of the date of the occurrence of an Applicable Premium Trigger
Event specified in clause (b) of the definition thereof:

 

(i)          during the First Period, an amount equal to 3.50% times the amount
of the Term Loan being paid on such date;

 

(ii)         during the Second Period, an amount equal to 2.50% times the amount
of the Term Loan being paid on such date;

 

(iii)        during the Third Period, an amount equal to 1.50% times the amount
of the Term Loan being paid on such date;

 

(iv)        during the Fourth Period, an amount equal to 0.50% times the amount
of the Term Loan being paid on such date; and

 

(v)         thereafter, zero.

 

"Applicable Premium Trigger Event" means

 

(a)          any permanent reduction of the Total Revolving Credit Commitment
pursuant to Section 2.05 (other than a permanent reduction of the Total
Revolving Credit Commitment made pursuant to Section 2.05(c)(i) or Section
2.05(c)(iv)) or Section 9.01;

 

(b)          any payment by any Loan Party of all, or any part, of the principal
balance of any Term Loan pursuant to this Agreement or any Requirement of Law
(including, but not limited to, any optional prepayment or mandatory prepayment
(other than prepayments made pursuant to Section 2.03(b), Section 2.05(c)(i) or
Section 2.05(c)(iv))) whether before or after (i) the occurrence of an Event of
Default, or (ii) the commencement of any Insolvency Proceeding, and
notwithstanding any acceleration (for any reason) of the Obligations;

 

(c)          the acceleration of the Obligations pursuant to this Agreement or
any Requirement of Law, including, but not limited to, acceleration in
accordance with Section 9.01, including as a result of the commencement of an
Insolvency Proceeding;

 

(d)          the satisfaction, release, payment, restructuring, reorganization,
replacement, reinstatement, defeasance or compromise of any of the Obligations
in any Insolvency Proceeding, foreclosure (whether by power of judicial
proceeding or otherwise) or deed in lieu of foreclosure or the making of a
distribution of any kind in any Insolvency Proceeding to the Collateral Agent,
for the account of the Lenders in full or partial satisfaction of the
Obligations; or

 

(e)          the termination of this Agreement pursuant to the terms hereof or
any Requirement of Law (other than the termination of this Agreement as a result
of a breach of this Agreement by the Lenders as finally determined by a court of
competent jurisdiction).

 

  - 4 - 

 

 

"Assignment and Acceptance" means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Collateral Agent (and
the Administrative Agent, if applicable), in accordance with Section 12.07
hereof and substantially in the form of Exhibit B hereto or such other form
acceptable to the Collateral Agent.

 

"Authorized Officer" means, with respect to any Person, the chief executive
officer, chief operating officer, chief financial officer, treasurer or other
financial officer performing similar functions, president or senior vice
president of such Person.

 

"Availability" means, at any time, the difference between (a) the Total
Revolving Credit Commitment and (b) the aggregate outstanding principal amount
of all Revolving Loans.

 

"Bankruptcy Code" means Title 11 of the United States Code, as amended from time
to time and any successor statute or any similar federal or state law for the
relief of debtors.

 

"Blocked Person" means any Person:

 

(a)          that (i) is identified on the list of "Specially Designated
Nationals and Blocked Persons" published by OFAC; (ii) resides, is organized or
chartered, or has a place of business in a country or territory that is the
subject of an OFAC Sanctions Program; or (iii) a United States Person is
prohibited from dealing or engaging in a transaction with under any of the
Anti-Money Laundering and Anti-Terrorism Laws; and

 

(b)          that is owned or controlled by, or that owns or controls, or that
is acting for or on behalf of, any Person described in clause (a) above.

 

"Board" means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

"Board of Directors" means with respect to (a) any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) a partnership, the board of directors of the general
partner of the partnership, (c) a limited liability company, the managing member
or members or any controlling committee or board of directors of such company or
the sole member or the managing member thereof, and (d) any other Person, the
board or committee of such Person serving a similar function.

 

"Borrower" has the meaning specified therefor in the preamble hereto.

 

"Business Day" means (a) for all purposes other than as described in clause (b)
below, any day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required to close, and (b) with respect
to the borrowing, payment or continuation of, or determination of interest rate
on, LIBOR Rate Loans, any day that is a Business Day described in clause (a)
above and on which dealings in Dollars may be carried on in the interbank
eurodollar markets in New York City and London.

 

"Capital Expenditures" means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that in accordance with GAAP are or should be included in
"property, plant and equipment" or in

 

  - 5 - 

 

 

a similar fixed asset account on its balance sheet, whether such expenditures
are paid in cash or financed, including all Capitalized Lease Obligations that
are paid or due and payable during such period and (b) to the extent not covered
by clause (a) above, the aggregate of all expenditures by such Person and its
Subsidiaries during such period to acquire by purchase or otherwise the business
or fixed assets of, or the Equity Interests of, any other Person.

 

"Capitalized Lease" means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property by such Person
as lessee that is required under GAAP to be capitalized on the balance sheet of
such Person.

 

"Capitalized Lease Obligations" means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.

 

"Cash Equivalents" means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof;
(b) commercial paper, maturing not more than 270 days after the date of issue
rated P-1 by Moody's or A-1 by Standard & Poor's; (c) certificates of deposit
maturing not more than 270 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (c) above and which are secured by readily marketable direct obligations
of the United States Government or any agency thereof; (e) money market accounts
maintained with mutual funds having assets in excess of $2,500,000,000, which
assets are primarily comprised of Cash Equivalents described in another clause
of this definition; and (f) marketable tax exempt securities rated A or higher
by Moody's or A+ or higher by Standard & Poor's, in each case, maturing within
270 days from the date of acquisition thereof.

 

"Cash Management Accounts" means the bank accounts of each Loan Party maintained
at one or more Cash Management Banks listed on Schedule 8.01.

 

"Cash Management Bank" has the meaning specified therefor in Section 8.01(a).

 

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, judicial ruling, judgment or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for

 

  - 6 - 

 

 

International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities shall, in each case, be deemed to be a "Change in Law", regardless
of the date enacted, adopted or issued.

 

"Change of Control" means each occurrence of any of the following:

 

(a)          the acquisition, directly or indirectly, by any person or group
(within the meaning of Section 13(d)(3) of the Exchange Act) of beneficial
ownership of more than 35% of the aggregate outstanding voting or economic power
of the Equity Interests of the Parent;

 

(b)          during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Parent
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Parent was approved by
a vote of at least a majority of the directors of the Parent then still in
office who were either directors at the beginning of such period, or whose
election or nomination for election was previously approved) cease for any
reason to constitute a majority of the Board of Directors of the Parent;

 

(c)          the Parent shall cease to have beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) of 100% of the aggregate voting or economic
power of the Equity Interests of each other Loan Party and each of its
Subsidiaries (other than in connection with any transaction permitted pursuant
to Section 7.02(c)(i)), free and clear of all Liens (other than Permitted
Specified Liens); or

 

(d)          a "Change of Control" (or any comparable term or provision) under
any documents governing any Equity Interests of the Parent or any of its
Subsidiaries or any loan documents evidencing Indebtedness of the Parent of any
or its Subsidiaries in excess of $1,500,000.

 

"Collateral" means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.

 

"Collateral Agent" has the meaning specified therefor in the preamble hereto.

 

"Collateral Agent Advances" has the meaning specified therefor in Section
10.08(a).

 

"Collections" means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

 

"Commitments" means, with respect to each Lender, such Lender's Revolving Credit
Commitment and Term Loan Commitment.

 

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

  - 7 - 

 

 

"Communications Laws" means, collectively, (a) the Communications Act of 1934,
as amended, and the rules, orders, regulations and other applicable requirements
of the FCC promulgated thereunder, as from time to time in effect and applicable
to the Telecommunications Business, (b) the Copyright Act of 1976, as amended,
and the rules, orders, regulations and other applicable requirements of the
Copyright Office promulgated thereunder, as from time to time in effect and
applicable to the Telecommunications Business, (c) the laws of any state
governing or regulating the provision of any telecommunications services offered
as part of the Telecommunications Business, (d) the rules, orders, regulations
and other applicable requirements of any PUC as from time to time in effect and
applicable to the Telecommunications Business and (e) the ordinances, rules,
orders, regulations agreements and other applicable requirements of any
Franchising Authority as from time to time in effect and applicable to the
Telecommunications Business.

 

"Communications License" means any license, authorization, certification, waiver
or permit required from the FCC, any PUC, any Franchising Authority or any other
relevant Governmental Authority acting under applicable law or regulations
pertaining to or regulating the Telecommunications Business of the Loan Parties,
including any FCC License, any PUC Authorization and any Franchise.

 

"Compliance Certificate" has the meaning assigned to such term in Section
7.01(a)(iv).

 

"Consolidated EBITDA" means, with respect to any Person for any period:

 

(a)          the Consolidated Net Income of such Person for such period,

 

plus

 

(b)          without duplication, the sum of the following amounts for such
period to the extent deducted in the calculation of Consolidated Net Income for
such period:

 

(i)          any provision for United States federal income taxes or other taxes
measured by net income,

 

(ii)         Consolidated Net Interest Expense,

 

(iii)        any loss from extraordinary items,

 

(iv)        any depreciation and amortization expense,

 

(v)         any aggregate net loss on the Disposition of property (other than
accounts and Inventory) outside the ordinary course of business,

 

(vi)        any non-recurring fees, expenses and other charges incurred in
connection with the making of Permitted Investments, the incurrence of Permitted
Indebtedness or the consummation of any acquisition permitted under this
Agreement and

 

  - 8 - 

 

 

(vii)       any other non-cash expenditure, charge or loss for such period
(other than any non-cash expenditure, charge or loss relating to write-offs,
write-downs or reserves with respect to accounts and Inventory),

 

minus

 

(c)          without duplication, the sum of the following amounts for such
period to the extent included in the calculation of such Consolidated Net Income
for such period:

 

(i)          any credit for United States federal income taxes or other taxes
measured by net income,

 

(ii)         any gain from extraordinary items,

 

(iii)        any aggregate net gain from the Disposition of property (other than
accounts and Inventory) outside the ordinary course of business,

 

(iv)        any other non-cash gain, including any reversal of a charge referred
to in clause (b)(vii) above by reason of a decrease in the value of any Equity
Interest, and

 

(v)         solely for the purpose of calculating the Leverage Ratio and the
Senior Leverage Ratio on the Funding Date, any dividends or other distributions
received by the Loan Parties from CoBank, ACB in connection with the Loan
Parties' investment in the stock of CoBank, ACB;

 

in each case, determined on a consolidated basis in accordance with GAAP.

 

"Consolidated Net Income" means, with respect to any Person, for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded:  (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation, and (c) the net income of any other Person
arising prior to such other Person becoming a Subsidiary of such Person or
merging or consolidating into such Person or its Subsidiaries.

 

"Consolidated Net Interest Expense" means, with respect to any Person for any
period, (a) gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to Affiliates of such
Person), less (b) the sum of (i) interest income for such period and (ii) gains
for such period on Hedging Agreements (to the extent not included in interest
income above and to the extent not deducted in the calculation of gross interest
expense), plus (c) the sum of (i) losses for such period on Hedging Agreements
(to the extent not included in gross interest expense) and (ii) the upfront
costs or fees for such period associated with Hedging

 

  - 9 - 

 

 

Agreements (to the extent not included in gross interest expense), in each case,
determined on a consolidated basis and in accordance with GAAP.

 

"Contingent Indemnity Obligations" means any Obligation constituting a
contingent, unliquidated indemnification obligation of any Loan Party, in each
case, to the extent (a) such obligation has not accrued and is not yet due and
payable and (b) no claim has been made or is reasonably anticipated to be made
with respect thereto.

 

"Contingent Obligation" means, with respect to any Person, any obligation of
such Person guaranteeing or intending to guarantee any Indebtedness, leases,
dividends or other obligations ("primary obligations") of any other Person
(the "primary obligor") in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of a primary obligor, (b) the obligation to make take-or-pay or
similar payments, if required, regardless of nonperformance by any other party
or parties to an agreement, (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term "Contingent Obligation" shall not include any
product warranties extended in the ordinary course of business.  The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation with respect to which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

 

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

"Control Agreement" means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to the Collateral Agent, among the
Collateral Agent, the financial institution or other Person at which such
account is maintained or with which such entitlement or contract is carried and
the Loan Party maintaining such account, effective to grant "control" (as
defined under the applicable UCC) over such account to the Collateral Agent.

 

"Controlled Investment Affiliate" means, as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt

 

  - 10 - 

 

 

investments in one or more companies.  For purposes of this definition,
"control" of a Person means the power, directly or indirectly, to direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.

 

"Current Value" has the meaning specified therefor in Section 7.01(m).

 

"Debtor Relief Law" means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.

 

"Default" means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

 

"Defaulting Lender" means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within 2 Business Days of the date such Loans were required
to be funded hereunder unless such Lender notifies the Administrative Agent and
the Administrative Borrower in writing that such failure is the result of such
Lender's determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within 2 Business Days of the date when due, (b) has
notified the Administrative Borrower or the Administrative Agent in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender's obligation to fund a Loan hereunder and states that
such position is based on such Lender's determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Administrative Borrower, to confirm in writing to
the Administrative Agent and the Administrative Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Administrative
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity.  Notwithstanding anything to the contrary herein, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent

 

  - 11 - 

 

 

manifest error, and such Lender shall be deemed to be a Defaulting Lender upon
delivery of written notice of such determination to the Administrative Borrower
and each Lender.

 

"Disbursement Letter" means a disbursement letter, in form and substance
satisfactory to the Collateral Agent, by and among the Loan Parties, the Agents,
the Lenders, the Subordinated Debt Agent, the Subordinated Debt Lenders and the
other Persons party thereto, and the related funds flow memorandum describing
the sources and uses of all cash payments in connection with the transactions
contemplated to occur on the Funding Date.

 

"Disposition" means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers,
leases, licenses (as licensor) or otherwise disposes of any property or assets
(whether now owned or hereafter acquired) to any other Person, in each case,
whether or not the consideration therefor consists of cash, securities or other
assets owned by the acquiring Person.  For purposes of clarification,
"Disposition" shall include (a) the sale or other disposition for value of any
contracts and (b) the early termination or modification of any contract
resulting in the receipt by any Loan Party of a cash payment or other
consideration in exchange for such event (other than payments in the ordinary
course for accrued and unpaid amounts due through the date of termination or
modification).

 

"Disqualified Equity Interests" means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends or distributions in cash, or (d) is convertible into or exchangeable
for (i) Indebtedness or (ii) any other Equity Interests that would constitute
Disqualified Equity Interests, in each case of clauses (a) through (d), prior to
the date that is six months after the Final Maturity Date.

 

"Disqualified Institution" means any Person described on Schedule 1.01(C). For
the avoidance of doubt, Schedule 1.01(C) may be updated by Administrative
Borrower solely with the prior written consent of the Collateral Agent.

 

"Dollar," "Dollars" and the symbol "$" each means lawful money of the United
States of America.

 

"Domestic Subsidiary" means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.

 

"Effective Date" means (a) the Execution Date and (b) for purposes of Article VI
hereof and all other representation and warranties made by the Loan Parties
hereunder or under any other Loan Document, the Funding Date.

 

"Employee Plan" means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the 6 calendar years preceding the date of any borrowing hereunder) for
employees of any Loan Party or any of its ERISA Affiliates.

 

  - 12 - 

 

 

"Environmental Actions" means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any Person or
Governmental Authority involving violations of Environmental Laws or Releases of
Hazardous Materials (a) from any assets, properties or businesses owned or
operated by any Loan Party or any of its Subsidiaries or any predecessor in
interest; (b) from adjoining properties or businesses; or (c) onto any
facilities which received Hazardous Materials generated by any Loan Party or any
of its Subsidiaries or any predecessor in interest.

 

"Environmental Laws" means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other Requirement of
Law, permit, license or other binding determination of any Governmental
Authority imposing liability or establishing standards of conduct for protection
of the environment or other government restrictions relating to the protection
of the environment or the Release, deposit or migration of any Hazardous
Materials into the environment.

 

"Environmental Liabilities and Costs" means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition or
a Release of Hazardous Materials from or onto (a) any property presently or
formerly owned by any Loan Party or any of its Subsidiaries or (b) any facility
which received Hazardous Materials generated by any Loan Party or any of its
Subsidiaries.

 

"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

"Equity Interests" means (a) all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting and (b) all
securities convertible into or exchangeable for any of the foregoing and all
warrants, options or other rights to purchase, subscribe for or otherwise
acquire any of the foregoing, whether or not presently convertible, exchangeable
or exercisable.

 

"Equity Issuance" means either (a) the sale or issuance by any Loan Party or any
of its Subsidiaries of any shares of its Equity Interests or (b) the receipt by
the Parent of any cash capital contributions.

 

  - 13 - 

 

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time.  References to sections of ERISA shall be
construed also to refer to any successor sections.

 

"ERISA Affiliate" means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a "controlled group" within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.

 

"Event of Default" has the meaning specified therefor in Section 9.01.

 

"Excess Cash Flow" means, with respect to any Person for any period,
(a) Consolidated EBITDA of such Person and its Subsidiaries for such period,
less (b) the sum of, without duplication, (i) all cash principal payments
(excluding any principal payments made pursuant to Section 2.05(b) or Section
2.05(c)) on the Loans made during such period (but, in the case of the Revolving
Loans, only to the extent that the Total Revolving Credit Commitment is
permanently reduced by the amount of such payments), and all cash principal
payments on Indebtedness (other than Indebtedness incurred under this Agreement)
of such Person or any of its Subsidiaries during such period to the extent such
other Indebtedness is permitted to be incurred, and such payments are permitted
to be made, under this Agreement (but, in the case of revolving loans, only to
the extent that the revolving credit commitment in respect thereof is
permanently reduced by the amount of such payments), (ii) all Consolidated Net
Interest Expense to the extent paid or payable in cash during such period,
(iii) the cash portion of Capital Expenditures made by such Person and its
Subsidiaries during such period to the extent permitted to be made under this
Agreement (excluding Capital Expenditures to the extent financed through the
incurrence of Indebtedness or through an Equity Issuance), (iv) all scheduled
loan servicing fees and other similar fees in respect of Indebtedness of such
Person or any of its Subsidiaries paid in cash during such period, to the extent
such Indebtedness is permitted to be incurred, and such payments are permitted
to be made, under this Agreement, (v) income taxes paid in cash by such Person
and its Subsidiaries for such period and (vi) the excess, if any, of Working
Capital at the end of such period over Working Capital at the beginning of such
period (or minus the excess, if any, of Working Capital at the beginning of such
period over Working Capital at the end of such period).

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

"Excluded Account" means (a) any deposit account specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of any Loan Party's employees, (b) any Petty Cash Accounts,
(c) any deposit account used for the purposes described in clause (f) of the
definition of Permitted Liens or to secure letter of credit reimbursement
obligations in an aggregate amount (with respect to such letter of credit
reimbursement obligations) not to exceed $150,000 at any time and (d) the
Borrowers' deposit account at Wells Fargo Bank, N.A. so long as the balance
thereof does not exceed $65,000, no new funds are added to such account
following the Funding Date and such account is closed within 90 days after the
Funding Date.

 

  - 14 - 

 

 

"Excluded Equity Issuance" means (a) in the event that the Parent or any of its
Subsidiaries forms any Subsidiary in accordance with this Agreement, the
issuance by such Subsidiary of Equity Interests to the Parent or such
Subsidiary, as applicable, (b) the issuance of Equity Interests by the Parent to
any Person that is an equity holder of the Parent prior to such issuance (an
"Equity Holder") so long as such Equity Holder did not acquire any Equity
Interests of the Parent so as to become an Equity Holder concurrently with, or
in contemplation of, the issuance of such Equity Interests to such Equity
Holder, (c) the issuance of Equity Interests of the Parent to directors,
officers and employees of the Parent and its Subsidiaries pursuant to employee
stock option plans (or other employee incentive plans or other compensation
arrangements) approved by the Board of Directors of the Parent, and (d) the
issuance of Equity Interests by a Subsidiary of the Parent to its parent or
member in connection with the contribution by such parent or member to such
Subsidiary of the proceeds of an issuance described in clauses (a) – (c) above.

 

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.12(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.09, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient's failure
to comply with Section 2.09(d) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

"Execution Date" has the meaning specified therefor in Section 5.01(a).

 

"Executive Order No. 13224" means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

"Existing Credit Facility" means the Third Amended and Restated Credit
Agreement, dated as of May 24, 2013, by and among Otelco Inc. and certain of its
subsidiaries, as credit parties, the lenders from time to time party thereto and
General Electric Capital Corporation, as agent and lender.

 

"Existing Lenders" means the lenders party to the Existing Credit Facility.

 

"Extraordinary Receipts" means any cash received by the Parent or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.05(c)(ii) or (iii) hereof), including, without
limitation, (a) foreign, United States, state

 

  - 15 - 

 

 

or local tax refunds, (b) pension plan reversions, (c) proceeds of insurance
(other than to the extent such insurance proceeds are immediately payable to a
Person that is not the Parent or any of its Subsidiaries in accordance with
applicable Requirements of Law or with Contractual Obligations entered into in
the ordinary course of business), (d) judgments, proceeds of settlements or
other consideration of any kind in connection with any cause of action,
(e) condemnation awards (and payments in lieu thereof), (f) indemnity payments
(other than to the extent such indemnity payments are immediately payable to a
Person that is not an Affiliate of the Parent or any of its Subsidiaries) and
(g) any purchase price adjustment received in connection with any purchase
agreement (excluding, however, any cash received by the Parent or any of its
Subsidiaries in respect of any working capital adjustments made pursuant to such
purchase agreement). Notwithstanding the foregoing, in no event shall any
dividends received by the Loan Parties from CoBank, ACB be deemed to constitute
Extraordinary Receipts hereunder.

 

"Facility" means the real property identified on Schedule 1.01(B) and any New
Facility hereafter acquired by the Parent or any of its Subsidiaries, including,
without limitation, the land on which each such facility is located, all
buildings and other improvements thereon, and all fixtures located thereat or
used in connection therewith.

 

"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

"FATCA" means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

"FCC" means the Federal Communications Commission and any successor thereto.

 

"FCC License" means any Governmental Authorization granted or issued by the FCC.

 

"FCPA" has the meaning specified therefor in Section 6.01(cc).

 

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

"Federal Power Act" means the Federal Power Act, 16 U.S.C. §§ 791 et seq.

 

"Fee Letter" means the fee letter, dated as of the Execution Date, among the
Borrowers and the Collateral Agent.

 

  - 16 - 

 

 

"Field Survey and Audit" means a field survey and audit of the Loan Parties and
an appraisal of the Collateral performed by auditors, examiners and/or
appraisers selected by the Collateral Agent, at the sole cost and expense of the
Borrowers.

 

"Final Maturity Date" means the date that is the fifth year anniversary of the
Funding Date.

 

"Financial Statements" means (a) the audited consolidated balance sheet of the
Parent and its Subsidiaries for the Fiscal Year ended December 31, 2014, and the
related consolidated statement of operations, shareholders' equity and cash
flows for the Fiscal Year then ended, and (b) the unaudited consolidated balance
sheet of the Parent and its Subsidiaries for the 9 months ended September 30,
2015, and the related consolidated statement of operations, shareholder's equity
and cash flows for the 9 months then ended.

 

"Fiscal Year" means the fiscal year of the Parent and its Subsidiaries ending on
December 31 of each year.

 

"Fixed Charge Coverage Ratio" means, with respect to any Person for any period,
the ratio of (a) Consolidated EBITDA of such Person and its Subsidiaries for
such period minus Capital Expenditures made by such Person and its Subsidiaries
during such period, to (b) the sum of (i) all principal of Indebtedness of such
Person and its Subsidiaries scheduled to be paid or prepaid during such period
to the extent there is an equivalent permanent reduction in the commitments
thereunder, plus (ii) Consolidated Net Interest Expense of such Person and its
Subsidiaries for such period, plus (iii) income taxes paid or payable by such
Person and its Subsidiaries during such period, plus (iv) cash dividends or
distributions paid, or the purchase, redemption or other acquisition or
retirement for value (including in connection with any merger or consolidation),
by such Person or any of its Subsidiaries, in respect of the Equity Interests of
such Person or any of its Subsidiaries (other than dividends or distributions
paid by a Loan Party to any other Loan Party) during such period.

 

"Foreign Official" has the meaning specified therefor in Section 6.01(cc).

 

"Foreign Subsidiary" means any Subsidiary of the Parent that is not a Domestic
Subsidiary.

 

"Franchise" means an initial Governmental Authorization or renewal thereof
issued by a Franchising Authority which authorizes the acquisition, ownership,
construction or operation of a cable television system.

 

"Franchising Authority" means any Governmental Authority authorized by any
federal, state or local law to grant a Franchise or to exercise jurisdiction
over the rates or services provided by a cable television system pursuant to a
Franchise or over Persons holding a Franchise.

 

"Funded Indebtedness" means, with respect to any Person at any date, all
Indebtedness of such Person, determined on a consolidated basis in accordance
with GAAP, which by its terms matures more than one year after the date of
calculation, and any such Indebtedness maturing within one year from such date
which is renewable or extendable at the

 

  - 17 - 

 

 

option of such Person to a date more than one year from such date, including, in
any event, with respect to the Parent and its Subsidiaries, the Loans, the
Indebtedness evidenced by the Subordinated Debt Credit Facility and the amount
of such Person's Capitalized Lease Obligations.

 

"Funding Date" has the meaning specified therefor in Section 5.01(b).

 

"Funding Losses" has the meaning specified therefor in Section 2.08.

 

"GAAP" means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of Section 7.03 hereof and the definitions used therein, "GAAP" shall
mean generally accepted accounting principles in effect on the Execution Date
and consistent with those used in the preparation of the Financial Statements,
provided, further, that if there occurs after the date of this Agreement any
change in GAAP that affects in any respect the calculation of any covenant
contained in Section 7.03 hereof, the Collateral Agent and the Administrative
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrowers after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this Agreement and, until any such amendments have been agreed upon,
the covenants in Section 7.03 hereof shall be calculated as if no such change in
GAAP has occurred.

 

"Governing Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the operating agreement; (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture, declaration or other applicable agreement or
documentation evidencing or otherwise relating to its formation or organization,
governance and capitalization; and (d) with respect to any of the entities
described above, any other agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization.

 

"Governmental Authority" means any nation or government, any foreign, Federal,
state, territory, provincial, city, town, municipality, county, local or other
political subdivision thereof or thereto and any department, commission, board,
bureau, instrumentality, agency or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including, without limitation, the FCC, any PUC,
any Franchising Authority and any supra-national bodies such as the European
Union or the European Central Bank).

 

"Governmental Authorization" means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any material filing, qualification or registration with, any Governmental
Authority, including any Communications License.

 

"Guaranteed Obligations" has the meaning specified therefor in Section 11.01.

 

  - 18 - 

 

 

"Guarantor" means (a) each Subsidiary of the Parent listed as a "Guarantor" on
the signature pages hereto, and (b) each other Person which guarantees, pursuant
to Section 7.01(b) or otherwise, all or any part of the Obligations.

 

"Guaranty" means (a) the guaranty of each Guarantor party hereto contained in
Article XI hereof and (b) each other guaranty, in form and substance
satisfactory to the Collateral Agent, made by any other Guarantor in favor of
the Collateral Agent for the benefit of the Agents and the Lenders guaranteeing
all or part of the Obligations.

 

"Hazardous Material" means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws or that is likely to cause immediately, or at some future time, harm to or
have an adverse effect on, the environment or risk to human health or safety,
including, without limitation, any pollutant, contaminant, waste, hazardous
waste, toxic substance or dangerous good which is defined or identified in any
Environmental Law and which is present in the environment in such quantity or
state that it contravenes any Environmental Law; (b) petroleum and its refined
products; (c) polychlorinated biphenyls; (d) any substance exhibiting a
hazardous waste characteristic, including, without limitation, corrosivity,
ignitability, toxicity or reactivity as well as any radioactive or explosive
materials; and (e) any raw materials, building components (including, without
limitation, asbestos-containing materials) and manufactured products containing
hazardous substances listed or classified as such under Environmental Laws.

 

"Hedging Agreement" means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.

 

"High Cost Loop Support" means a federal funding program that provides support
for the last mile of connection for rural companies in service areas where the
cost to provide this services exceeds 115 percent of the national average cost
per line.

 

"Highest Lawful Rate" means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.

 

"Holdout Lender" has the meaning specified therefor in Section 12.02(b).

 

"Indebtedness" means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts

 

  - 19 - 

 

 

payable incurred in the ordinary course of such Person's business and not
outstanding for more than 90 days after the date such payable was created and
any earn-out, purchase price adjustment or similar obligation until such
obligation appears in the liabilities section of the balance sheet of such
Person); (c) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments or upon which interest payments are
customarily made; (d) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used and/or acquired by
such Person, even though the rights and remedies of the lessor, seller and/or
lender thereunder may be limited to repossession or sale of such property; (e)
all Capitalized Lease Obligations of such Person; (f) all obligations and
liabilities, contingent or otherwise, of such Person, in respect of letters of
credit, acceptances and similar facilities; (g) all obligations and liabilities,
calculated on a basis satisfactory to the Collateral Agent and in accordance
with accepted practice, of such Person under Hedging Agreements; (h) all
monetary obligations under any receivables factoring, receivable sales or
similar transactions and all monetary obligations under any synthetic lease, tax
ownership/operating lease, off-balance sheet financing or similar financing; (i)
all Contingent Obligations; (j) all Disqualified Equity Interests; and (k) all
obligations referred to in clauses (a) through (j) of this definition of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) a Lien upon property owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness.  The Indebtedness of any Person shall include the
Indebtedness of any partnership of or joint venture in which such Person is a
general partner or a joint venturer.

 

"Indemnified Matters" has the meaning specified therefor in Section 12.15.

 

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

"Indemnitees" has the meaning specified therefor in Section 12.15.

 

"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.

 

"Intellectual Property" has the meaning specified therefor in the Security
Agreement.

 

"Intellectual Property Contracts" means all agreements concerning Intellectual
Property, including without limitation license agreements, technology consulting
agreements, confidentiality agreements, co-existence agreements, consent
agreements and non-assertion agreements.

 

"Intercompany Subordination Agreement" means an Intercompany Subordination
Agreement made by the Parent and its Subsidiaries in favor of the Collateral
Agent for the benefit of the Agents and the Lenders, in form and substance
reasonably satisfactory to the Collateral Agent.

 

  - 20 - 

 

 

"Intercreditor Agreement" means an Intercreditor and Subordination Agreement,
substantially in the form attached hereto as Exhibit D, by and among the Loan
Parties, the Collateral Agent and the Subordinated Debt Agent.

 

"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Reference Rate Loan to
a LIBOR Rate Loan) and ending 1, 2 or 3 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2 or 3 months after the date on which the Interest Period
began, as applicable, and (e) the Borrowers may not elect an Interest Period
which will end after the Final Maturity Date.

 

"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto) and the regulations thereunder.

 

"Interstate Common Line Support" means a federal funding program that provides
support to offset interstate access charges, to the extent that subscriber line
charge caps do not permit the recovery of the common line revenue requirements.

 

"Inventory" means, with respect to any Person, all goods and merchandise of such
Person leased or held for sale or lease by such Person, including, without
limitation, all raw materials, work-in-process and finished goods, and all
packaging, supplies and materials of every nature used or usable in connection
with the shipping, storing, advertising or sale of such goods and merchandise,
whether now owned or hereafter acquired, and all such other property the sale or
other disposition of which would give rise to an Account or cash.

 

"Investment" means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding Accounts arising
in the ordinary course of business), capital contributions or acquisitions of
Indebtedness (including, any bonds, notes, debentures or other debt securities),
Equity Interests, or all or substantially all of the assets of such other Person
(or of any division or business line of such other Person), (b) the purchase or
ownership of any futures contract or liability for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or (c) any investment in any other items that are or would be
classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.

 

  - 21 - 

 

 

"Joinder Agreement" means a Joinder Agreement, substantially in the form of
Exhibit A, duly executed by a Subsidiary of a Loan Party made a party hereto
pursuant to Section 7.01(b).

 

"Lease" means any lease of real property to which any Loan Party or any of its
Subsidiaries is a party as lessor or lessee.

 

"Lender" has the meaning specified therefor in the preamble hereto.

 

"Leverage Ratio" means, with respect to any Person and its Subsidiaries for any
period, the ratio of (a) all Indebtedness described in clauses (a), (b), (c),
(d) and (e) in the definition thereof of such Person and its Subsidiaries as of
the end of such period to (b) Consolidated EBITDA of such Person and its
Subsidiaries for such period.

 

"LIBOR" means, with respect to any LIBOR Loan for any Interest Period, the
London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the "Screen Rate") at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period;
provided that, if the Screen Rate shall not be available at such time for such
Interest Period (an "Impacted Interest Period") with respect to Dollars, then
the LIBOR Rate shall be the Interpolated Rate at such time.  "Interpolated Rate"
means, at any time, the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the Screen Rate for the longest period (for which that Screen Rate is
available in Dollars) that is shorter than the Impacted Interest Period and (b)
the Screen Rate for the shortest period (for which that Screen Rate is available
for Dollars) that exceeds the Impacted Interest Period, in each case, at such
time.

 

"LIBOR Deadline" has the meaning specified therefor in Section 2.07(a).

 

"LIBOR Notice" means a written notice substantially in the form of Exhibit D.

 

"LIBOR Option" has the meaning specified therefor in Section 2.07(a).

 

"LIBOR Rate" means, for each Interest Period for each LIBOR Rate Loan, the
greater of (a) the rate per annum determined by the Administrative Agent
(rounded upwards if necessary, to the next 1/100%) by dividing (i) LIBOR for
such Interest Period by (ii) 100% minus the Reserve Percentage and (b)
1.0%.  The LIBOR Rate shall be adjusted on and as of the effective day of any
change in the Reserve Percentage.

 

"LIBOR Rate Loan" means each portion of a Loan that bears interest at a rate
determined by reference to the LIBOR Rate.

 

  - 22 - 

 

 

"Lien" means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capitalized Lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.

 

"Loan" means the Term Loan or any Revolving Loan made by an Agent or a Lender to
the Borrowers pursuant to Article II hereof.

 

"Loan Account" means an account maintained hereunder by the Administrative Agent
on its books of account at the Payment Office, and with respect to the
Borrowers, in which the Borrowers will be charged with all Loans made to, and
all other Obligations incurred by, the Borrowers.

 

"Loan Document" means this Agreement, any Control Agreement, the Disbursement
Letter, the Fee Letter, any Guaranty, the Intercompany Subordination Agreement,
the Intercreditor Agreement, any Joinder Agreement, any Mortgage, any Security
Agreement, any UCC Filing Authorization Letter, any landlord waiver, any
collateral access agreement, any Perfection Certificate and any other agreement,
instrument, certificate, report and other document, in each case executed and
delivered pursuant hereto or thereto or otherwise evidencing or securing any
Loan or any other Obligation.

 

"Loan Party" means any Borrower and any Guarantor.

 

"Material Adverse Effect" means a material adverse effect on any of (a) the
operations, assets, liabilities, financial or other condition of the Loan
Parties taken as a whole, (b) the ability of the Loan Parties taken as a whole
to perform any of their payment or other material obligations under any Loan
Document, (c) the legality, validity or enforceability of this Agreement or any
other Loan Document, (d) the rights and remedies of any Agent or any Lender
under any Loan Document, or (e) the validity, perfection or priority of a Lien
in favor of the Collateral Agent for the benefit of the Agents and the Lenders
on Collateral having a fair market value in excess of $350,000.

 

"Material Contract" means, with respect to any Person, (a) any contract
described as a material contract in any filings made by the Parent with the SEC,
(b) the Subordinated Debt Loan Documents, (c) each contract or agreement to
which such Person or any of its Subsidiaries is a party involving aggregate
consideration payable to or by such Person or such Subsidiary of $500,000 or
more in any Fiscal Year (other than purchase orders in the ordinary course of
the business of such Person or such Subsidiary and other than contracts that by
their terms may be terminated by such Person or Subsidiary in the ordinary
course of its business upon less than 60 days' notice without penalty or
premium) and (d) all other contracts or agreements as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.

 

"Material Facility" means (a) any Facility subject to any Mortgage, (b) any
fee-owned Facility having a value in excess of $250,000, (c) any Facility
leased, subleased or used by any Loan Party with respect to which the aggregate
annual rent payments therefor exceed

 

  - 23 - 

 

 

$300,000, and/or (d) any Facility that the Collateral Agent has determined is
material to the business, operations, assets or financial condition of the Loan
Parties.

 

"Moody's" means Moody's Investors Service, Inc. and any successor thereto.

 

"Mortgage" means a mortgage, deed of trust or deed to secure debt, in form and
substance satisfactory to the Collateral Agent, made by a Loan Party in favor of
the Collateral Agent for the benefit of the Agents and the Lenders, securing the
Obligations and delivered to the Collateral Agent.

 

"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any of its ERISA Affiliates has
contributed, or has been obligated to contribute, to at any time during the
preceding 6 years.

 

"Net Cash Proceeds" means, with respect to, any issuance or incurrence of any
Indebtedness, any Equity Issuance, any Disposition or the receipt of any
Extraordinary Receipts by any Person or any of its Subsidiaries, the aggregate
amount of cash received (directly or indirectly) from time to time (whether as
initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Person or such Subsidiary, in connection
therewith after deducting therefrom only (a) in the case of any Disposition or
the receipt of any Extraordinary Receipts consisting of insurance proceeds or
condemnation awards, the amount of any Indebtedness secured by any Permitted
Lien on any asset (other than Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection therewith (other
than Indebtedness under this Agreement), (b) reasonable expenses related thereto
incurred by such Person or such Subsidiary in connection therewith, (c) transfer
taxes paid to any taxing authorities by such Person or such Subsidiary in
connection therewith, and (d) net income taxes to be paid in connection
therewith (after taking into account any tax credits or deductions and any tax
sharing arrangements), in each case, to the extent, but only to the extent, that
the amounts so deducted are (i) actually paid to a Person that, except in the
case of reasonable out-of-pocket expenses, is not an Affiliate of such Person or
any of its Subsidiaries and (ii) properly attributable to such transaction or to
the asset that is the subject thereof.

 

"New Facility" has the meaning specified therefor in Section 7.01(m).

 

"New Lending Office" has the meaning specified therefor in Section 2.09(d).

 

"Non-U.S. Lender" has the meaning specified therefor in Section 2.09(d).

 

"Notice of Borrowing" has the meaning specified therefor in Section 2.02(a).

 

"Obligations" means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agents and the Lenders arising under or in
connection with this Agreement or any other Loan Document, whether or not the
right of payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured, unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section
9.01.  Without limiting the generality of the foregoing, the Obligations of each
Loan Party under the Loan Documents include (a) the obligation (irrespective of
whether a claim therefor is allowed in an Insolvency

 

  - 24 - 

 

 

Proceeding) to pay principal, interest, charges, expenses, fees, premiums
(including the Applicable Premium), attorneys' fees and disbursements,
indemnities and other amounts payable by such Person under the Loan Documents,
and (b) the obligation of such Person to reimburse any amount in respect of any
of the foregoing that any Agent or any Lender (in its sole discretion) may elect
to pay or advance on behalf of such Person.  

 

"OFAC Sanctions Programs" means (a) the Requirements of Law and Executive Orders
administered by OFAC, including, without limitation, Executive Order No. 13224,
and (b) the list of Specially Designated Nationals and Blocked Persons
administered by OFAC, in each case, as renewed, extended, amended, or replaced.

 

"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

 

"Parent" has the meaning specified therefor in the preamble hereto.

 

"Participant Register" has the meaning specified therefor in Section 12.07(i).

 

"Payment Office" means the Administrative Agent's office located at 875 Third
Avenue, New York, New York  10022, or at such other office or offices of the
Administrative Agent as may be designated in writing from time to time by the
Administrative Agent to the Collateral Agent and the Administrative Borrower.

 

"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.

 

"Perfection Certificate" means a certificate in form and substance satisfactory
to the Collateral Agent providing information with respect to the property of
each Loan Party.

 

"Permitted Disposition" means:

 

(a)          sale of Inventory in the ordinary course of business;

 

(b)          leasing or subleasing assets in the ordinary course of business;

 

(c)          any involuntary loss, damage or destruction of property;

 

(d)          any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property;

 

  - 25 - 

 

 

(e)          Dispositions of assets (i) by a Loan Party to another Loan Party,
(ii) by any Subsidiary of the Parent that is not a Loan Party to any other
Subsidiary of the Parent that is not a Loan Party, (iii) so long as no Event of
Default has occurred and is continuing or would result therefrom, by
Subsidiaries of the Parent that are not Loan Parties to the Loan Parties and
(iv) so long as no Event of Default has occurred and is continuing or would
result therefrom, by the Loan Parties to Subsidiaries of the Parent that are not
Loan Parties (including, without limitation, any PUC Restricted Subsidiary) so
long as, for purposes of this clause (iv), (A) the aggregate fair market value
of all such assets does not exceed $100,000 in any single transaction or
$250,000 in the aggregate in any Fiscal Year and (B) the Borrowers have
Availability plus Qualified Cash of not less than $5,000,000 before and after
giving effect to such Disposition;

 

(f)          the use or transfer of Cash and Cash Equivalents by Parent and its
Subsidiaries in a manner that is not prohibited by the terms of this Agreement
or the other Loan Documents;

 

(g)          Disposition of equipment, fixtures or real estate that are
obsolete, surplus or no longer used or useful in the Loan Parties' business so
long as the aggregate fair market value of all such assets does not exceed
$100,000 in any single transaction or $250,000 in the aggregate in any Fiscal
Year;

 

(h)          Disposition of assets acquired in a Permitted Investment described
in clause (d) of the definition thereof so long as the aggregate fair market
value of all such assets does not exceed $100,000 at any time;

 

(i)          Disposition of other Equipment and fixtures having a fair market
value not exceeding $100,000 in any single transaction or $500,000 in the
aggregate in any Fiscal Year;

 

(j)          Dispositions of customer accounts by a Loan Party in connection
with compromise or collections in the ordinary course of business;

 

(k)          Dispositions of non-material Intellectual Property so long as the
aggregate fair market value of all such Intellectual Property does not exceed
$100,000 in any Fiscal Year.  

 

provided that (x) the Net Cash Proceeds of all Dispositions described above are
paid to the Administrative Agent for the benefit of the Agents and the Lenders
pursuant to the terms of Section 2.05(c)(ii) or applied as provided in Section
2.05(c)(vi) and (y) each Disposition described above (other than Dispositions
described in clauses (c) and (d) above) shall be for fair market value and
(other than Dispositions described in clauses (c), (d) and (e) above) for
proceeds consisting of at least 75% cash.

 

"Permitted Indebtedness" means:

 

(a)          any Indebtedness owing to any Agent or any Lender under this
Agreement and the other Loan Documents;

 

(b)          any other Indebtedness listed on Schedule 7.02(b), and any
Permitted Refinancing Indebtedness in respect of such Indebtedness;

 

  - 26 - 

 

 

(c)          Permitted Purchase Money Indebtedness and any Permitted Refinancing
Indebtedness in respect of such Indebtedness;

 

(d)          Permitted Intercompany Investments;

 

(e)          Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds;

 

(f)          Indebtedness of any Loan Party incurred in connection with the
issuance of letters of credit on behalf of such Loan Party in the ordinary
course of business; provided that (i) the aggregate amount of such letters of
credit shall not exceed $150,000 at any one time outstanding and (ii) such
letters of credit must be cash collateralized in an amount not to exceed the
amount set forth in clause (p) of the definition of Permitted Liens;

 

(g)          Indebtedness incurred in respect of netting services, overdraft
protections and otherwise in connection with deposit accounts, to the extent
such arrangement is customary and is entered into in the ordinary course of
business so long as the aggregate amount of all such Indebtedness does not to
exceed $100,000 at any time;

 

(h)          Indebtedness of any Loan Party under or in connection with the
Subordinated Debt Credit Facility, provided that  such Indebtedness is subject
to the Intercreditor Agreement;

 

(i)          guaranties made by a Loan Party or a Subsidiary thereof for the
benefit of any other Loan Party or any other Subsidiary of a Loan Party if the
primary obligation of such other Loan Party or such other Subsidiary is
permitted by this Agreement, provided that if the payment of such primary
obligation is subordinated to the payment of any of the Obligations, then the
payment of such guaranteed Indebtedness shall be subordinated to the payment of
the Obligations on the same basis that such primary obligation is so
subordinated;

 

(j)          Indebtedness arising under indemnity agreements with title insurers
to cause such title insurers to issue in favor of the Collateral Agent mortgagee
Title Insurance Policies;

 

(k)          Subordinated Indebtedness (other than Indebtedness under the
Subordinated Debt Credit Facility) in an aggregate outstanding principal amount
not exceeding $1,500,000 at any time;

 

(l)          additional unsecured Indebtedness in an aggregate amount not to
exceed $1,000,000 at any time; and

 

(m)          any Indebtedness owing to any Existing Lender under the Existing
Credit Facility, provided that such Indebtedness shall be paid in full on or
before the Funding Date, all as described in subclause (Q) of Section
5.01(b)(iv).

 

"Permitted Intercompany Investments" means Investments made by (a) a Loan Party
to or in another Loan Party, (b) a Subsidiary that is not a Loan Party to or in
another Subsidiary that is not a Loan Party, (c) a Subsidiary that is not a Loan
Party to or in a Loan Party,

 

  - 27 - 

 

 

so long as, in the case of a loan or advance, the parties thereto are party to
the Intercompany Subordination Agreement and (d) a Loan Party to or in a
Subsidiary that is not a Loan Party (including, without limitation, a PUC
Restricted Subsidiary) so long as, for purposes of this clause (d), (i) the
aggregate amount of all such Investments made by the Loan Parties to or in
Subsidiaries that are not Loan Parties does not exceed $100,000 at any time
outstanding, (ii) no Default or Event of Default has occurred and is continuing
either before or after giving effect to such Investment, and (iii) the Borrowers
have Availability plus Qualified Cash of not less than $5,000,000 after giving
effect to such Investment.

 

"Permitted Investments" means:

 

(a)          Investments in cash and Cash Equivalents;

 

(b)          Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business;

 

(c)          advances made in connection with purchases of goods or services in
the ordinary course of business;

 

(d)          Investments received in settlement of amounts due to any Loan Party
or any of its Subsidiaries effected in the ordinary course of business or owing
to any Loan Party or any of its Subsidiaries as a result of Insolvency
Proceedings involving an Account Debtor or upon the foreclosure or enforcement
of any Lien in favor of a Loan Party or its Subsidiaries;

 

(e)          Investments existing on the Execution Date, as set forth on
Schedule 7.02(e) hereto, but not any increase in the amount thereof as set forth
in such Schedule or any other modification of the terms thereof;

 

(f)          Permitted Intercompany Investments;

 

(g)          loans and advances by the Loan Parties to employees in the ordinary
course of business not to exceed $100,000 in the aggregate at any time
outstanding;

 

(h)          Investments consisting of deferred payment obligations received as
consideration from a Permitted Disposition, so long as such Investments do not
in the aggregate exceed $100,000 at any time;

 

(i)          prepaid expenses, negotiable instruments held for collection and
lease, and utility and workers' compensation, performance and other similar
deposits, in each case, created in the ordinary course of business;

 

(j)          to the extent constituting an Investment, Contingent Obligations
permitted pursuant to 7.02(b); and

 

(k)          other Investments made by the Loan Parties not exceeding $1,000,000
in cash the aggregate outstanding at any time plus Equity Interests (other than
Disqualified Equity Interests) and/or the proceeds of Equity Interests (other
than Disqualified Equity Interests).

 

  - 28 - 

 

 

"Permitted Liens" means:

 

(a)          Liens securing the Obligations;

 

(b)          Liens for taxes, assessments and governmental charges the payment
of which is not required under Section 7.01(c)(ii);

 

(c)          Liens imposed by law, such as carriers', warehousemen's,
mechanics', materialmen's and other similar Liens arising in the ordinary course
of business and securing obligations (other than Indebtedness for borrowed
money) that are not overdue by more than 30 days or are being contested in good
faith and by appropriate proceedings promptly initiated and diligently
conducted, and a reserve or other appropriate provision, if any, as shall be
required by GAAP shall have been made therefor;

 

(d)          Liens described on Schedule 7.02(a), provided that (i) any such
Lien shall only secure the Indebtedness that it secures on the Effective Date
and any Permitted Refinancing Indebtedness in respect thereof;

 

(e)          purchase money Liens on equipment acquired or held by any Loan
Party or any of its Subsidiaries in the ordinary course of its business to
secure Permitted Purchase Money Indebtedness so long as such Lien only (i)
attaches to such property and (ii) secures the Indebtedness that was incurred to
acquire such property or any Permitted Refinancing Indebtedness in respect
thereof;

 

(f)          deposits and pledges of cash securing (i) obligations incurred in
respect of workers' compensation, unemployment insurance or other forms of
governmental insurance or benefits, (ii) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations or (iii) obligations on surety or appeal bonds, but only to the
extent such deposits or pledges are made or otherwise arise in the ordinary
course of business and secure obligations not past due;

 

(g)          with respect to any Facility, easements, zoning restrictions and
similar encumbrances on real property and minor irregularities in the title
thereto that do not (i) secure obligations for the payment of money or (ii)
materially impair the value of such property or its use by any Loan Party or any
of its Subsidiaries in the normal conduct of such Person's business;

 

(h)          Liens of landlords and mortgagees of landlords (i) arising by
statute or under any lease or related Contractual Obligation entered into in the
ordinary course of business, (ii) on fixtures and movable tangible property
located on the real property leased or subleased from such landlord, or (iii)
for amounts not yet due or that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves or other
appropriate provisions are maintained on the books of such Person in accordance
with GAAP;

 

(i)          the title and interest of a lessor or sublessor in and to personal
property leased or subleased (other than through a Capitalized Lease), in each
case extending only to such personal property;

 

  - 29 - 

 

 

(j)          non-exclusive licenses of Intellectual Property rights in the
ordinary course of business;

 

(k)          judgment liens (other than for the payment of taxes, assessments or
other governmental charges) securing judgments and other proceedings not
constituting an Event of Default under Section 9.01(j);

 

(l)          rights of set-off or bankers' liens upon deposits of cash in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;

 

(m)          licenses, sublicenses, leases or subleases granted to other Persons
in the ordinary course of business not materially interfering with the conduct
of the business of Parent or any of its Subsidiaries;

 

(n)          precautionary financing statement filings regarding operating
leases;

 

(o)          Liens securing the obligations under the Subordinated Debt Credit
Facility, so long as the Subordinated Debt Credit Facility is subject to the
Intercreditor Agreement;

 

(p)          Liens on cash that is pledged as cash collateral to secure letters
of credit permitted under clause (f) of the definition of Permitted Indebtedness
in an amount not to exceed 105% of the greatest amount that can be drawn; and

 

(q)          Liens securing the obligations owed by the Loan Parties to the
Existing Lenders and the Existing Agent under the Existing Credit Facility,
provided that such shall be released on or before the Funding Date all as
described in subclause (Q) of Section 5.01(b)(iv)).

 

"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations) incurred to finance the acquisition of any fixed assets secured by
a Lien permitted under clause (e) of the definition of "Permitted Liens";
provided that (a) such Indebtedness is incurred within 20 days after such
acquisition, (b) such Indebtedness when incurred shall not exceed the purchase
price of the asset financed and (c) the aggregate principal amount of all such
Indebtedness shall not exceed $250,000 at any time outstanding.

 

"Permitted Refinancing Indebtedness" means the extension of maturity,
refinancing or modification of the terms of Indebtedness so long as:

 

(a)          after giving effect to such extension, refinancing or modification,
the amount of such Indebtedness is not greater than the amount of Indebtedness
outstanding immediately prior to such extension, refinancing or modification;

 

(b)          such extension, refinancing or modification does not result in a
shortening of the average weighted maturity (measured as of the extension,
refinancing or modification) of the Indebtedness so extended, refinanced or
modified;

 

  - 30 - 

 

 

(c)          such extension, refinancing or modification is pursuant to terms
that are not less favorable to the Loan Parties and the Lenders than the terms
of the Indebtedness (including, without limitation, terms relating to the
collateral (if any) and subordination (if any)) being extended, refinanced or
modified; and

 

(d)          the Indebtedness that is extended, refinanced or modified is not
recourse to any Loan Party or any of its Subsidiaries that is liable on account
of the obligations other than those Persons which were obligated with respect to
the Indebtedness that was refinanced, renewed, or extended.

 

"Permitted Restricted Payments" means any of the following Restricted Payments
made by:

 

(a)          any Loan Party to the Borrowers,

 

(b)          any Subsidiary of any Loan Party to such Loan Party,

 

(c)          the Parent to pay dividends in the form of common Equity Interests,

 

(d)          the Parent may redeem or repurchase shares of its common Equity
Interests from its officers, employees, consultants and directors in connection
with the termination of employment or engagement of any such Person, provided
that  (i) no Default or Event of Default has occurred and is continuing or would
result therefrom and (ii) the aggregate amount paid in respect of all such
shares so redeemed or repurchased does not exceed $100,000 in any Fiscal Year;

 

(e)          to the extent constituting a Restricted Payment, any Permitted
Intercompany Investment; and

 

(f)          the automatic conversion of the Parent’s Class B Common Stock into
Class A Common Stock (as such terms are defined in the Parent’s certificate of
incorporation as in effect on the date hereof) upon the payment in full of the
Indebtedness under the Existing Credit Facility pursuant to the Parent’s
certificate of incorporation.

 

"Permitted Specified Liens" means Permitted Liens described in clauses (a), (b)
and (c) of the definition of Permitted Liens, and, solely in the case of Section
7.01(b)(i), including clauses (g), (h) and (i) of the definition of Permitted
Liens.

 

"Person" means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

 

"Petty Cash Accounts" means Cash Management Accounts with deposits at any time
in an aggregate average monthly balance not in excess of $20,000 for any one
account and $100,000 in the aggregate for all such accounts.  

 

"Plan" means any Employee Plan or Multiemployer Plan.

 

  - 31 - 

 

 

"Post-Default Rate" means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 2.0%, or, if a rate of interest is not otherwise in effect,
interest at the highest rate specified herein for any Loan then outstanding
prior to an Event of Default plus 2.0%.  

 

"Pro Rata Share" means, with respect to:

 

(a)          a Lender's obligation to make Revolving Loans and the right to
receive payments of interest, fees, and principal with respect thereto, the
percentage obtained by dividing (A) such Lender's Revolving Credit Commitment,
by (B) the Total Revolving Credit Commitment, provided, that, if the Total
Revolving Credit Commitment has been reduced to zero, the numerator shall be the
aggregate unpaid principal amount of such Lender's Revolving Loans (including
Collateral Agent Advances) and the denominator shall be the aggregate unpaid
principal amount of all Revolving Loans (including Collateral Agent Advances),

 

(b)          a Lender's obligation to make the Term Loan and the right to
receive payments of interest, fees, and principal with respect thereto, the
percentage obtained by dividing (i) such Lender's Term Loan Commitment, by
(ii) the Total Term Loan Commitment, provided that if the Total Term Loan
Commitment has been reduced to zero, the numerator shall be the aggregate unpaid
principal amount of such Lender's portion of the Term Loan and the denominator
shall be the aggregate unpaid principal amount of the Term Loan, and

 

(c)          all other matters (including, without limitation, the
indemnification obligations arising under Section 10.05), the percentage
obtained by dividing (i) the sum of such Lender's Revolving Credit Commitment
and the unpaid principal amount of such Lender's portion of the Term Loan, by
(ii) the sum of the Total Revolving Credit Commitment and the aggregate unpaid
principal amount of the Term Loan, provided, that, if such Lender's Revolving
Credit Commitment shall have been reduced to zero, such Lender's Revolving
Credit Commitment shall be deemed to be the aggregate unpaid principal amount of
such Lender's Revolving Loans (including Collateral Agent Advances) and if the
Total Revolving Credit Commitment shall have been reduced to zero, the Total
Revolving Credit Commitment shall be deemed to be the aggregate unpaid principal
amount of all Revolving Loans (including Collateral Agent Advances).

 

"Projections" means financial projections of the Parent and its Subsidiaries
delivered pursuant to Section 6.01(g)(ii), as updated from time to time pursuant
to Section 7.01(a)(vii).

 

"PUC" means any state Governmental Authority that exercises jurisdiction over
the rates or services or the acquisition, ownership, construction or operation
of any telecommunications systems or over Persons who own, construct or operate
a telecommunications system, in each case by reason of the nature or type of the
business subject to regulation and not pursuant to laws and regulations of
general applicability to Persons conducting business in such state, including,
without limitation, the PUC of Alabama, the PUC of Missouri, the Department of
Telecommunications and Cable of Massachusetts, the PUC of New Hampshire, Public
Services Commission of West Virginia, the Public Utilities Commission of Maine
and the Vermont Public Service Board.

 

  - 32 - 

 

 

"PUC Authorization" means any Governmental Authorization granted or issued by a
PUC.

 

"PUC Restricted Subsidiary" means each Subsidiary of the Parent listed on
Schedule 1.01(D), but only for so long as such Subsidiary is required by
applicable law to obtain consent from a PUC in order to execute and deliver a
Security Agreement or guaranty any of the Obligations hereunder.

 

"Qualified Cash" means, as of any date of determination, the aggregate amount of
unrestricted cash on-hand of the Loan Parties maintained in deposit accounts in
the name of a Loan Party in the United States as of such date, which deposit
accounts are subject to Control Agreements.

 

"Qualified Equity Interests" means, with respect to any Person, all Equity
Interests of such Person that are not Disqualified Equity Interests.

 

"Real Property Deliverables" means each of the following agreements, instruments
and other documents in respect of each Material Facility:

 

(a)          a Mortgage duly executed by the applicable Loan Party,

 

(b)          evidence of the recording of each Mortgage in such office or
offices as may be necessary or, in the opinion of the Collateral Agent,
desirable to perfect the Lien purported to be created thereby or to otherwise
protect the rights of the Collateral Agent and the Lenders thereunder;

 

(c)          a Title Insurance Policy or bring-down of the existing Title
Insurance Policy with respect to each Mortgage, dated as of the date on which
such Mortgage is required to be delivered;

 

(d)          a current ALTA survey and a surveyor's certificate, in form and
substance satisfactory to the Collateral Agent, certified to the Collateral
Agent and to the issuer of the Title Insurance Policy with respect thereto by a
professional surveyor licensed in the state in which such Facility is located
and satisfactory to the Collateral Agent;

 

(e)          a copy of each letter issued by the applicable Governmental
Authority, evidencing each Material Facility's compliance with all applicable
building codes, fire codes, other health and safety rules and regulations,
parking, density and height requirements and other building and zoning laws
together with a copy of all certificates of occupancy issued with respect to
each Material Facility;

 

(f)          an opinion of counsel, satisfactory to the Collateral Agent, in the
state where such Material Facility is located with respect to the enforceability
of the Mortgage to be recorded and such other matters as the Collateral Agent
may reasonably request; and

 

(g)          such other agreements, instruments and other documents (including
guarantees and opinions of counsel) as the Collateral Agent may reasonably
require.  

 

  - 33 - 

 

 

"Recipient" means any Agent and any Lender, as applicable.

 

"Reference Rate" means, for any period, the greatest of (a) 3.50% per annum,
(b) the Federal Funds Rate plus 0.50% per annum, (c) the LIBOR Rate (which rate
shall be calculated based upon an Interest Period of 1 month and shall be
determined on a daily basis) plus 1.00% per annum, and (d) the rate last quoted
by The Wall Street Journal as the "Prime Rate" in the United States or, if The
Wall Street Journal ceases to quote such rate, the highest per annum interest
rate published by the Federal Reserve Board in Federal Reserve Statistical
Release H.15 (519) (Selected Interest Rates) as the "bank prime loan" rate or,
if such rate is no longer quoted therein, any similar rate quoted therein (as
determined by the Administrative Agent) or any similar release by the Federal
Reserve Board (as determined by the Administrative Agent).  Each change in the
Reference Rate shall be effective from and including the date such change is
publicly announced as being effective.

 

"Reference Rate Loan" means each portion of a Loan that bears interest at a rate
determined by reference to the Reference Rate.  

 

"Register" has the meaning specified therefor in Section 12.07(f).

 

"Registered Intellectual Property" means Intellectual Property that is issued,
registered, renewed or the subject of a pending application.

 

"Registered Loans" has the meaning specified therefor in Section 12.07(f).

 

"Regulation T", "Regulation U" and "Regulation X" mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.

 

"Related Fund" means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.

 

"Release" means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.

 

"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor
or  outdoor environment; (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (d) perform any other
actions authorized by 42 U.S.C. § 9601.

 

"Replacement Lender" has the meaning specified therefor in Section 12.02(b).

 

  - 34 - 

 

 

"Reportable Event" means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC under the
regulations promulgated under such Section).

 

"Required Lenders" means Lenders whose Pro Rata Shares (calculated in accordance
with clause (c) of the definition thereof) aggregate at least 50.1%.

 

"Requirements of Law" means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.

 

"Reserve Percentage" means, on any day, for any Lender, the maximum percentage
prescribed by the Board (or any successor Governmental Authority) for
determining the reserve requirements (including any basic, supplemental,
marginal, or emergency reserves) that are in effect on such date with respect to
eurocurrency funding (currently referred to as "eurocurrency liabilities") of
that Lender, but so long as such Lender is not required or directed under
applicable regulations to maintain such reserves, the Reserve Percentage shall
be zero.

 

"Restricted Payment" means (a) the declaration or payment of any dividend or
other distribution, direct or indirect, on account of any Equity Interests of
any Loan Party or any of its Subsidiaries, now or hereafter outstanding, (b) the
making of any repurchase, redemption, retirement, defeasance, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interests of any Loan Party or any direct or indirect parent of any
Loan Party, now or hereafter outstanding, (c) the making of any payment to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights for the purchase or acquisition of shares of any class of Equity
Interests of any Loan Party, now or hereafter outstanding, (d) the return of any
Equity Interests to any shareholders or other equity holders of any Loan Party
or any of its Subsidiaries, or make any other distribution of property, assets,
shares of Equity Interests, warrants, rights, options, obligations or securities
thereto as such or (e) the payment of any management, consulting, monitoring or
advisory fees or any other fees or expenses (including the reimbursement thereof
by any Loan Party or any of its Subsidiaries) pursuant to any management,
consulting, monitoring, advisory or other services agreement to any of the
shareholders or other equityholders of any Loan Party or any of its Subsidiaries
or other Affiliates, or to any other Subsidiaries or Affiliates of any Loan
Party.

 

"Revolving Credit Commitment" means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrowers in the amount set forth
opposite such Lender's name in Schedule 1.01(A) hereto or in the Assignment and
Acceptance pursuant to which such Lender became a Lender under this Agreement,
as such amount may be terminated or reduced from time to time in accordance with
the terms of this Agreement.

 

  - 35 - 

 

 

"Revolving Loan" means a loan made by a Lender to the Borrowers pursuant to
Section 2.01(a)(i).

 

"Revolving Loan Lender" means a Lender with a Revolving Credit Commitment or a
Revolving Loan.

 

"Revolving Loan Obligations" means any Obligations with respect to the Revolving
Loans (including without limitation, the principal thereof, the interest
thereon, and the fees and expenses specifically related thereto).

 

"Sale and Leaseback Transaction" means, with respect to the Parent or any of its
Subsidiaries, any arrangement, directly or indirectly, with any Person whereby
the Parent or any of its Subsidiaries shall sell or transfer any property used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.

 

"SEC" means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.

 

"Subordinated Debt Agent" means NewSpring Mezzanine Capital III, L.P. and any
successor agent under the Subordinated Debt Loan Agreement.

 

"Subordinated Debt Credit Facility" means that certain Subordinated Debt credit
facility (together with all Subordinated Debt Loan Documents) by and among the
Loan Parties, the Subordinated Debt Agent and the Subordinated Debt Lenders in
an aggregate original principal amount of not less than $15,000,000, but not
greater than $16,000,000 (subject to the terms and conditions of the
Intercreditor Agreement).  

 

"Subordinated Debt Loan Agreement" means the Subordinated Loan Agreement, dated
as of the Effective Date, by and among the Loan Parties, the Subordinated Debt
Lenders, and the Subordinated Debt Agent, as the same may from time to time be
amended, restated, amended and restated, supplemented or otherwise modified in
accordance with the terms of the Intercreditor Agreement.

 

"Subordinated Debt Lenders" means each of the lenders from time to time a party
under the Subordinated Debt Loan Agreement.

 

"Subordinated Debt Loan Documents" means, collectively, the Subordinated Debt
Loan Agreement and each other "Loan Document" as defined therein.

 

"Subordinated Loans" means the loans made pursuant to the Subordinated Debt Loan
Agreement.

 

"Secured Party" means any Agent and any Lender.

 

  - 36 - 

 

 

"Securities Act" means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

 

"Securitization" has the meaning specified therefor in Section 12.07(l).

 

"Security Agreement" means a Pledge and Security Agreement, in form and
substance satisfactory to the Collateral Agent, made by a Loan Party in favor of
the Collateral Agent for the benefit of the Secured Parties securing the
Obligations.

 

"Senior Leverage Ratio" means, with respect to any Person and its Subsidiaries
on a consolidated basis for any period, the ratio of (a) the amount of Funded
Indebtedness of such Person and its Subsidiaries as of the end of such period
(excluding any Subordinated Indebtedness of such Person and its Subsidiaries
then outstanding) to (b) Consolidated EBITDA of such Person and its Subsidiaries
for such period.

 

"Settlement Period" has the meaning specified therefor in Section 2.02(d)(i)
hereof.

 

"Solvent" means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
property would constitute unreasonably small capital.

 

"Standard & Poor's" means Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc. and any successor thereto.

 

"Subordinated Indebtedness" means Indebtedness (including, without limitation,
the Indebtedness evidenced by the Subordinated Debt Loan Documents) of any Loan
Party the terms of which (including, without limitation, payment terms, interest
rates, covenants, remedies, defaults and other material terms) are satisfactory
to the Collateral Agent and the Required Lenders and which has been expressly
subordinated in right of payment to all Indebtedness of such Loan Party under
the Loan Documents (a) by the execution and delivery of a subordination
agreement, in form and substance satisfactory to the Collateral Agent and the
Required Lenders, or (b) otherwise on terms and conditions satisfactory to the
Collateral Agent and the Required Lenders.

 

"Subsidiary" means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (a) the accounts of which
would be consolidated with those of such Person in such Person's consolidated
financial statements if such financial statements were

 

  - 37 - 

 

 

prepared in accordance with GAAP or (b) of which more than 50% of (i) the
outstanding Equity Interests having (in the absence of contingencies) ordinary
voting power to elect a majority of the Board of Directors of such Person,
(ii) in the case of a partnership or limited liability company, the interest in
the capital or profits of such partnership or limited liability company or
(iii) in the case of a trust, estate, association, joint venture or other
entity, the beneficial interest in such trust, estate, association or other
entity business is, at the time of determination, owned or controlled directly
or indirectly through one or more intermediaries, by such Person.  References to
a Subsidiary shall mean a Subsidiary of the Parent unless the context expressly
provides otherwise.

 

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

"Telecommunications Approvals" shall have the meaning ascribed to it in Section
6.01(c).

 

"Telecommunications Business" means the business of (a) transmitting or
providing services relating to the transmission of voice, video or data through
transmission facilities, (b) constructing, creating, developing or producing
communications networks, related network transmission, equipment, software,
devices and content for use in a communications or content distribution business
or (c) evaluating, participating or pursuing any other activity or opportunity
that is primarily related to (a) or (b) above.

 

"Termination Date" means the first date on which all of the Obligations are paid
in full in cash (other than Contingent Indemnity Obligations) and the
Commitments of the Lenders are terminated.

 

"Termination Event" means (a) a Reportable Event with respect to any Employee
Plan, (b) any event that causes any Loan Party or any of its ERISA Affiliates to
incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal Revenue
Code, (c) the filing of a notice of intent to terminate an Employee Plan or the
treatment of an Employee Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings by the PBGC to terminate an Employee
Plan, or (e) any other event or condition that could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Employee Plan.

 

"Term Loan" means, collectively, the loans made by the Term Loan Lenders to the
Borrowers on the Funding Date pursuant to Section 2.01(a)(ii).

 

"Term Loan Commitment" means, with respect to each Lender, the commitment of
such Lender to make the Term Loan to the Borrowers in the amount set forth in
Schedule 1.01(A) hereto or in the Assignment and Acceptance pursuant to which
such Lender became a Lender under this Agreement, as the same may be terminated
or reduced from time to time in accordance with the terms of this Agreement.

 

  - 38 - 

 

 

"Term Loan Lender" means a Lender with a Term Loan Commitment or a Term Loan.

 

"Term Loan Obligations" means any Obligations with respect to the Term Loan
(including, without limitation, the principal thereof, the interest thereon, and
the fees and expenses specifically related thereto).

 

"Title Insurance Policy" means a mortgagee's loan policy, in form and substance
satisfactory to the Collateral Agent, together with all endorsements made from
time to time thereto, issued to the Collateral Agent by or on behalf of a title
insurance company selected by or otherwise satisfactory to the Collateral Agent,
insuring the Lien created by a Mortgage in an amount and on terms and with such
endorsements satisfactory to the Collateral Agent, delivered to the Collateral
Agent.

 

"Total Commitment" means the sum of the Total Revolving Credit Commitment and
the Total Term Loan Commitment.

 

"Total Revolving Credit Commitment" means the sum of the amounts of the Lenders'
Revolving Credit Commitments.

 

"Total Term Loan Commitment" means the sum of the amounts of the Lenders' Term
Loan Commitments.

 

"Transferee" has the meaning specified therefor in Section 2.09(a).

 

"UCC Filing Authorization Letter" means a letter duly executed by each Loan
Party authorizing the Collateral Agent to file appropriate financing statements
on Form UCC-1 without the signature of such Loan Party in such office or offices
as may be necessary or, in the opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by each Security
Agreement and each Mortgage.

 

"Uniform Commercial Code" or "UCC" has the meaning specified therefor in Section
1.04.

 

"Unused Line Fee" has the meaning specified therefor in Section 2.06(c).

 

"USA PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001)) as amended by the USA Patriot
Improvement and Reauthorization Act of 2005 (Pub. L. 109-177, March 9, 2006) and
as the same may have been or may be further renewed, extended, amended, or
replaced.

 

"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.

 

"WARN" has the meaning specified therefor in Section 6.01(p).

 

  - 39 - 

 

 

"War Telephone" means War Telephone LLC, a Delaware limited liability company.

 

"Withholding Agent" means any Loan Party and the Administrative Agent.

 

"Working Capital" means, at any date of determination thereof, (a) the sum, for
any Person and its Subsidiaries, of (i) the unpaid face amount of all Accounts
of such Person and its Subsidiaries as at such date of determination, plus
(ii) the aggregate amount of prepaid expenses and other current assets of such
Person and its Subsidiaries as at such date of determination (other than cash,
Cash Equivalents and any Indebtedness owing to such Person or any of its
Subsidiaries by Affiliates of such Person), minus (b) the sum, for such Person
and its Subsidiaries, of (i) the unpaid amount of all accounts payable of such
Person and its Subsidiaries as at such date of determination, plus (ii) the
aggregate amount of all accrued expenses of such Person and its Subsidiaries as
at such date of determination (other than the current portion of long-term debt
and all accrued interest and accrued income tax liability and deferred income
tax liability).

 

Section 1.02    Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words "include", "includes" and "including"
shall be deemed to be followed by the phrase "without limitation".  The word
"will" shall be construed to have the same meaning and effect as the word
"shall".  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any right or interest in or to
assets and properties of any kind whatsoever, whether real, personal or mixed
and whether tangible or intangible.

 

Section 1.03    Certain Matters of Construction.  References in this Agreement
to "determination" by any Agent include good faith estimates by such Agent (in
the case of quantitative determinations) and good faith beliefs by such Agent
(in the case of qualitative determinations).  A Default or Event of Default
shall be deemed to exist at all times during the period commencing on the date
that such Default or Event of Default occurs to the date on which such Default
or Event of Default is waived in writing pursuant to this Agreement or, in the
case of a Default, is cured within any period of cure expressly provided for in
this Agreement; and an Event of Default shall "continue" or be "continuing"
until such Event of Default has been waived in writing by the Required
Lenders.  Any Lien referred to in this Agreement or any other Loan Document as
having been created in favor of any Agent, any agreement entered into by any
Agent pursuant to this Agreement or any other Loan Document, any payment made by
or to or funds received by any Agent pursuant to or as contemplated by this
Agreement or any other

 

  - 40 - 

 

 

Loan Document, or any act taken or omitted to be taken by any Agent, shall,
unless otherwise expressly provided, be created, entered into, made or received,
or taken or omitted, for the benefit or account of the Agents and the Lenders.
Wherever the phrase "to the knowledge of any Loan Party" or words of similar
import relating to the knowledge or the awareness of any Loan Party are used in
this Agreement or any other Loan Document, such phrase shall mean and refer to
(i) the actual knowledge of a senior officer of any Loan Party or (ii) the
knowledge that a senior officer would have obtained if such officer had engaged
in good faith and diligent performance of such officer's duties, including the
making of such reasonably specific inquiries as may be necessary of the
employees or agents of such Loan Party and a good faith attempt to ascertain the
existence or accuracy of the matter to which such phrase relates.  All covenants
hereunder shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or otherwise within the limitations of, another
covenant shall not avoid the occurrence of a default if such action is taken or
condition exists.  In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.

 

Section 1.04    Accounting and Other Terms.

 

(a)          Unless otherwise expressly provided herein, each accounting term
used herein shall have the meaning given it under GAAP.  For purposes of
determining compliance with any incurrence or expenditure tests set forth in
Section 7.01, Section 7.02 and Section 7.03, any amounts so incurred or expended
(to the extent incurred or expended in a currency other than Dollars) shall be
converted into Dollars on the basis of the exchange rates (as shown on the
Bloomberg currency page for such currency or, if the same does not provide such
exchange rate, by reference to such other publicly available service for
displaying exchange rates as may be reasonably selected by the Agents or, in the
event no such service is selected, on such other basis as is reasonably
satisfactory to the Agents) as in effect on the date of such incurrence or
expenditure under any provision of any such Section that has an aggregate Dollar
limitation provided for therein (and to the extent the respective incurrence or
expenditure test regulates the aggregate amount outstanding at any time and it
is expressed in terms of Dollars, all outstanding amounts originally incurred or
spent in currencies other than Dollars shall be converted into Dollars on the
basis of the exchange rates (as shown on the Bloomberg currency page for such
currency or, if the same does not provide such exchange rate, by reference to
such other publicly available service for displaying exchange rates as may be
reasonably selected by the Agents or, in the event no such service is selected,
on such other basis as is reasonably satisfactory to the Agents) as in effect on
the date of any new incurrence or expenditures made under any provision of any
such Section that regulates the Dollar amount outstanding at any
time).  Notwithstanding the foregoing, (i) with respect to the accounting for
leases as either operating leases or capital leases and the impact of such
accounting in accordance with FASB ASC 840 on the definitions and covenants
herein, GAAP as in effect on the Execution Date shall be applied and (ii) for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Parent and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

  - 41 - 

 

 

(b)          All terms used in this Agreement which are defined in Article 8 or
Article 9 of the Uniform Commercial Code as in effect from time to time in the
State of New York (the "Uniform Commercial Code" or the "UCC") and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein, provided that terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of New York on the Execution Date
shall continue to have the same meaning notwithstanding any replacement or
amendment of such statute except as any Agent may otherwise determine.

 

Section 1.05         Time References.  Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern daylight
saving time, as in effect in New York City on such day.  For purposes of the
computation of a period of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
means "to but excluding"; provided, however, that with respect to a computation
of fees or interest payable to any Secured Party, such period shall in any event
consist of at least one full day.

 

Article II

THE LOANS

 

Section 2.01    Commitments.  (a)  Subject to the terms and conditions and
relying upon the representations and warranties herein set forth:

 

(i)          each Revolving Loan Lender severally agrees to make Revolving Loans
to the Borrowers at any time and from time to time after the Funding Date during
the term of this Agreement, in an aggregate principal amount of Revolving Loans
at any time outstanding not to exceed the amount of such Lender's Revolving
Credit Commitment; and

 

(ii)         each Term Loan Lender severally agrees to make the Term Loan to the
Borrowers on the Funding Date, in an aggregate principal amount not to exceed
the amount of such Lender's Term Loan Commitment.

 

(b)          Notwithstanding the foregoing:

 

(i)          The aggregate principal amount of Revolving Loans outstanding at
any time to the Borrowers shall not exceed the Total Revolving Credit
Commitment.  The Revolving Credit Commitment of each Lender shall automatically
and permanently be reduced to zero on the Final Maturity Date.  Within the
foregoing limits, the Borrowers may borrow, repay and reborrow, the Revolving
Loans after the Funding Date and prior to the Final Maturity Date, subject to
the terms, provisions and limitations set forth herein.  No Revolving Loans
shall be advanced on the Funding Date.

 

(ii)         The aggregate principal amount of the Term Loan made on the Funding
Date shall not exceed the Total Term Loan Commitment.  Any principal amount of
the Term Loan which is repaid or prepaid may not be reborrowed.

 

Section 2.02    Making the Loans.  (a)  The Administrative Borrower shall give
the Administrative Agent prior telephonic notice (immediately confirmed in
writing, in

 

  - 42 - 

 

 

substantially the form of Exhibit C hereto (a "Notice of Borrowing")), not later
than 12:00 noon (New York City time) on the date which is 3 Business Days prior
to the date of the proposed Loan (or such shorter period as the Administrative
Agent is willing to accommodate from time to time, but in no event later than
12:00 noon (New York City time) on the borrowing date of the proposed
Loan).  Such Notice of Borrowing shall be irrevocable and shall specify (i) the
principal amount of the proposed Loan, (ii) in the case of Loans requested on
the Funding Date, whether such Loan is requested to be a Revolving Loan or the
Term Loan, (iii) whether the Loan is requested to be a Reference Rate Loan or a
LIBOR Rate Loan and, in the case of a LIBOR Rate Loan, the initial Interest
Period with respect thereto, (iv) the use of the proceeds of such proposed Loan,
and (v) the proposed borrowing date, which must be a Business Day, and, with
respect to the Term Loan, must be the Funding Date.  The Administrative Agent
and the Lenders may act without liability upon the basis of written, telecopied
or telephonic notice believed by the Administrative Agent in good faith to be
from the Administrative Borrower (or from any Authorized Officer thereof
designated in writing purportedly from the Administrative Borrower to the
Administrative Agent).  Each Borrower hereby waives the right to dispute the
Administrative Agent's record of the terms of any such telephonic Notice of
Borrowing.  The Administrative Agent and each Lender shall be entitled to rely
conclusively on any Authorized Officer's authority to request a Loan on behalf
of the Borrowers until the Administrative Agent receives written notice to the
contrary.  The Administrative Agent and the Lenders shall have no duty to verify
the authenticity of the signature appearing on any written Notice of Borrowing.

 

(b)          Each Notice of Borrowing pursuant to this Section 2.02 shall be
irrevocable and the Borrowers shall be bound to make a borrowing in accordance
therewith.  Each Revolving Loan shall be made in a minimum amount of $500,000
and shall be in an integral multiple of $100,000.

 

(c)          (i)          Except as otherwise provided in this Section 2.02(c),
all Loans under this Agreement shall be made by the Lenders simultaneously and
proportionately to their Pro Rata Shares of the Total Revolving Credit
Commitment or the Total Term Loan Commitment, as the case may be, it being
understood that no Lender shall be responsible for any default by any other
Lender in that other Lender's obligations to make a Loan requested hereunder,
nor shall the Commitment of any Lender be increased or decreased as a result of
the default by any other Lender in that other Lender's obligation to make a Loan
requested hereunder, and each Lender shall be obligated to make the Loans
required to be made by it by the terms of this Agreement regardless of the
failure by any other Lender.

 

(ii)         Notwithstanding any other provision of this Agreement, and in order
to reduce the number of fund transfers among the Borrowers, the Agents and the
Lenders, the Borrowers, the Agents and the Lenders agree that the Administrative
Agent may (but shall not be obligated to), and the Borrowers and the Lenders
hereby irrevocably authorize the Administrative Agent to, fund, on behalf of the
Revolving Loan Lenders, Revolving Loans pursuant to Section 2.01, subject to the
procedures for settlement set forth in Section 2.02(d); provided, however, that
(A) the Administrative Agent shall in no event fund any such Revolving Loans if
the Administrative Agent shall have received written notice from the Collateral
Agent or the Required Lenders on the Business Day prior to the date of the
proposed Revolving Loan that one or more of the conditions precedent contained
in Section 5.02 will not be satisfied at the time of the proposed Revolving
Loan, and (B) the Administrative Agent shall not otherwise be

 

  - 43 - 

 

 

required to determine that, or take notice whether, the conditions precedent in
Section 5.02 have been satisfied.  If the Administrative Borrower gives a Notice
of Borrowing requesting a Revolving Loan and the Administrative Agent elects not
to fund such Revolving Loan on behalf of the Revolving Loan Lenders, then
promptly after receipt of the Notice of Borrowing requesting such Revolving
Loan, the Administrative Agent shall notify each Revolving Loan Lender of the
specifics of the requested Revolving Loan and that it will not fund the
requested Revolving Loan on behalf of the Revolving Loan Lenders.  If the
Administrative Agent notifies the Revolving Loan Lenders that it will not fund a
requested Revolving Loan on behalf of the Revolving Loan Lenders, each Revolving
Loan Lender shall make its Pro Rata Share of the Revolving Loan available to the
Administrative Agent, in immediately available funds, in the Administrative
Agent's Account no later than 3:00 p.m. (New York City time) (provided that the
Administrative Agent requests payment from such Revolving Loan Lender not later
than 1:00 p.m. (New York City time)) on the date of the proposed Revolving
Loan.  The Administrative Agent will make the proceeds of such Revolving Loans
available to the Borrowers on the day of the proposed Revolving Loan by causing
an amount, in immediately available funds, equal to the proceeds of all such
Revolving Loans received by the Administrative Agent in the Administrative
Agent's Account or the amount funded by the Administrative Agent on behalf of
the Revolving Loan Lenders to be deposited in an account designated by the
Administrative Borrower.

 

(iii)        If the Administrative Agent has notified the Revolving Loan Lenders
that the Administrative Agent, on behalf of the Revolving Loan Lenders, will not
fund a particular Revolving Loan pursuant to Section 2.02(c)(ii), the
Administrative Agent may assume that each such Revolving Loan Lender has made
such amount available to the Administrative Agent on such day and the
Administrative Agent, in its sole discretion, may, but shall not be obligated
to, cause a corresponding amount to be made available to the Borrowers on such
day.  If the Administrative Agent makes such corresponding amount available to
the Borrowers and such corresponding amount is not in fact made available to the
Administrative Agent by any such Revolving Loan Lender, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Revolving Loan Lender together with interest thereon, for each day from the date
such payment was due until the date such amount is paid to the Administrative
Agent, at the Federal Funds Rate for 3 Business Days and thereafter at the
Reference Rate.  During the period in which such Revolving Loan Lender has not
paid such corresponding amount to the Administrative Agent, notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
the amount so advanced by the Administrative Agent to the Borrowers shall, for
all purposes hereof, be a Revolving Loan made by the Administrative Agent for
its own account.  Upon any such failure by a Revolving Loan Lender to pay the
Administrative Agent, the Administrative Agent shall promptly thereafter notify
the Administrative Borrower of such failure and the Borrowers shall immediately
pay such corresponding amount to the Administrative Agent for its own account.

 

(iv)        Nothing in this Section 2.02(c) shall be deemed to relieve any
Revolving Loan Lender from its obligations to fulfill its Revolving Credit
Commitment hereunder or to prejudice any rights that the Administrative Agent or
the Borrowers may have against any Revolving Loan Lender as a result of any
default by such Revolving Loan Lender hereunder.

 

  - 44 - 

 

 

(d)          (i)          With respect to all periods for which the
Administrative Agent has funded Revolving Loans pursuant to Section 2.02(c), on
Friday of each week, or if the applicable Friday is not a Business Day, then on
the following Business Day, or such shorter period as the Administrative Agent
may from time to time select (any such week or shorter period being herein
called a "Settlement Period"), the Administrative Agent shall notify each
Revolving Loan Lender of the unpaid principal amount of the Revolving Loans
outstanding as of the last day of each such Settlement Period.  In the event
that such amount is greater than the unpaid principal amount of the Revolving
Loans outstanding on the last day of the Settlement Period immediately preceding
such Settlement Period (or, if there has been no preceding Settlement Period,
the amount of the Revolving Loans made on the date of such Revolving Loan
Lender's initial funding), each Revolving Loan Lender shall promptly (and in any
event not later than 2:00 p.m. (New York City time) if the Administrative Agent
requests payment from such Lender not later than 12:00 noon (New York City time)
on such day) make available to the Administrative Agent its Pro Rata Share of
the difference in immediately available funds.  In the event that such amount is
less than such unpaid principal amount, the Administrative Agent shall promptly
pay over to each Revolving Loan Lender its Pro Rata Share of the difference in
immediately available funds.  In addition, if the Administrative Agent shall so
request at any time when a Default or an Event of Default shall have occurred
and be continuing, or any other event shall have occurred as a result of which
the Administrative Agent shall determine that it is desirable to present claims
against the Borrowers for repayment, each Revolving Loan Lender shall promptly
remit to the Administrative Agent or, as the case may be, the Administrative
Agent shall promptly remit to each Revolving Loan Lender, sufficient funds to
adjust the interests of the Revolving Loan Lenders in the then outstanding
Revolving Loans to such an extent that, after giving effect to such adjustment,
each such Revolving Loan Lender's interest in the then outstanding Revolving
Loans will be equal to its Pro Rata Share thereof.  The obligations of the
Administrative Agent and each Revolving Loan Lender under this Section 2.02(d)
shall be absolute and unconditional.  Each Revolving Loan Lender shall only be
entitled to receive interest on its Pro Rata Share of the Revolving Loans which
have been funded by such Revolving Loan Lender.

 

(ii)         In the event that any Revolving Loan Lender fails to make any
payment required to be made by it pursuant to Section 2.02(d)(i), the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Revolving Loan Lender together with interest thereon, for each
day from the date such payment was due until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate for 3 Business Days and
thereafter at the Reference Rate.  During the period in which such Revolving
Loan Lender has not paid such corresponding amount to the Administrative Agent,
notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the amount so advanced by the Administrative Agent to the
Borrowers shall, for all purposes hereof, be a Revolving Loan made by the
Administrative Agent for its own account.  Upon any such failure by a Revolving
Loan Lender to pay the Administrative Agent, the Administrative Agent shall
promptly thereafter notify the Administrative Borrower of such failure and the
Borrowers shall immediately pay such corresponding amount to the Administrative
Agent for its own account.  Nothing in this Section 2.02(d)(ii) shall be deemed
to relieve any Revolving Loan Lender from its obligation to fulfill its
Revolving Credit Commitment hereunder or to prejudice any rights that the
Administrative Agent or the Borrowers may have against any Revolving Loan Lender
as a result of any default by such Revolving Loan Lender hereunder.

 

  - 45 - 

 

 

Section 2.03         Repayment of Loans; Evidence of Debt.  (a) The outstanding
principal of all Revolving Loans shall be due and payable on the Final Maturity
Date or, if earlier, on the date on which they are declared due and payable
pursuant to the terms of this Agreement.

 

(b)          The Term Loan shall be repayable in consecutive quarterly
installments, each of which shall be in an amount equal to $1,000,000 per
quarter and due and payable, in arrears, on the first Business Day of each
April, July, October and January commencing on April 1, 2016 and ending on the
Final Maturity Date.  The remaining outstanding unpaid principal amount of the
Term Loan and all accrued and unpaid interest thereon, shall be due and payable
on the earliest of (i) the termination of the Total Revolving Credit Commitment,
(ii) the Final Maturity Date and (iii) the date on which the Term Loan is
declared due and payable pursuant to the terms of this Agreement.

 

(c)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.  

 

(d)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender's share thereof.

 

(e)          The entries made in the accounts maintained pursuant to Section
2.03(c) or Section 2.03(d) shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that (i) the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement and (ii) in the event
of any conflict between the entries made in the accounts maintained pursuant to
Section 2.03(c) and the accounts maintained pursuant to Section 2.03(d), the
accounts maintained pursuant to Section 2.03(d) shall govern and control.

 

(f)          Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrowers shall execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) in a form furnished
by the Collateral Agent and reasonably acceptable to the Administrative
Borrower.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section
12.07) be represented by one or more promissory notes in such form payable to
the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

 

  - 46 - 

 

 

Section 2.04    Interest.

 

(a)          Revolving Loans.  Subject to the terms of this Agreement, at the
option of the Administrative Borrower, each Revolving Loan or any portion
thereof shall be either a Reference Rate Loan or a LIBOR Rate Loan.  Each
Revolving Loan that is a Reference Rate Loan shall bear interest on the
principal amount thereof from time to time outstanding, from the date of such
Loan until repaid, at a rate per annum equal to the Reference Rate plus the
Applicable Margin.  Each Revolving Loan that is a LIBOR Rate Loan shall bear
interest on the principal amount thereof from time to time outstanding, from the
date of such Loan until repaid, at a rate per annum equal to the LIBOR Rate for
the Interest Period in effect for such Loan plus the Applicable Margin.

 

(b)          Term Loan.  Subject to the terms of this Agreement, at the option
of the Administrative Borrower, the Term Loan or any portion thereof shall be
either a Reference Rate Loan or a LIBOR Rate Loan.  Each portion of the Term
Loan that is a Reference Rate Loan shall bear interest on the principal amount
thereof from time to time outstanding, from the date of the Term Loan until
repaid, at a rate per annum equal to the Reference Rate plus the Applicable
Margin, and each portion of the Term Loan that is a LIBOR Rate Loan shall bear
interest on the principal amount thereof from time to time outstanding, from the
date of the Term Loan until repaid, at a rate per annum equal to the LIBOR Rate
for the Interest Period in effect for the Term Loan (or such portion thereof)
plus the Applicable Margin.

 

(c)          Default Interest.  To the extent permitted by law and
notwithstanding anything to the contrary in this Section, upon the occurrence
and during the continuance of an Event of Default the principal of, and all
accrued and unpaid interest on, all Loans, fees, indemnities or any other
Obligations of the Loan Parties under this Agreement and the other Loan
Documents, shall bear interest, from the date such Event of Default occurred
until the date such Event of Default is cured or waived in writing in accordance
herewith, at a rate per annum equal at all times to the Post-Default Rate.  

 

(d)          Interest Payment.  Interest on each Loan shall be payable monthly,
in arrears, on the first day of each month, commencing on the first day of the
month following the month in which such Loan is made and (ii) at maturity
(whether upon demand, by acceleration or otherwise).  Interest at the
Post-Default Rate shall be payable on demand.  Each Borrower hereby authorizes
the Administrative Agent to, and the Administrative Agent may, from time to
time, charge the Loan Account pursuant to Section 4.01 with the amount of any
interest payment due hereunder.  

 

(e)          General.  All interest shall be computed on the basis of a year of
360 days for the actual number of days, including the first day but excluding
the last day, elapsed.

 

Section 2.05    Reduction of Commitment; Prepayment of Loans.  

 

(a)          Reduction of Commitments.  

 

(i)      Revolving Credit Commitments.  The Total Revolving Credit Commitment
shall terminate on the Final Maturity Date.  The Borrowers may reduce the Total
Revolving Credit Commitment to an amount (which may be zero) not less than the
sum of

 

  - 47 - 

 

 

(A) the aggregate unpaid principal amount of all Revolving Loans then
outstanding, and (B) the aggregate principal amount of all Revolving Loans not
yet made as to which a Notice of Borrowing has been given by the Administrative
Borrower under Section 2.02.  Each such reduction shall be (1) in an amount
which is an integral multiple of $1,000,000 (or by the full amount of the Total
Revolving Credit Commitment in effect immediately prior to such reduction if
such amount at that time is less than $1,000,000), (2) made by providing not
less than 5 Business Days' prior written notice to the Administrative Agent, (3)
irrevocable and (4) accompanied by the payment of the Applicable Premium, if
any, payable in connection with such reduction of the Total Revolving Credit
Commitment.  Once reduced, the Total Revolving Credit Commitment may not be
increased.  Each such reduction of the Total Revolving Credit Commitment shall
reduce the Revolving Credit Commitment of each Lender proportionately in
accordance with its Pro Rata Share thereof.

 

(ii)         Term Loan.  The Total Term Loan Commitment shall terminate at
5:00 p.m. (New York City time) on the Funding Date.

 

(b)          Optional Prepayment.

 

(i)          Revolving Loans.  The Borrowers may, at any time and from time to
time, prepay the principal of any Revolving Loan, in whole or in part.  Each
prepayment made pursuant to this Section 2.05(b)(i) in connection with a
reduction of the Total Revolving Credit Commitment pursuant to Section
2.05(a)(i) above shall be accompanied by the payment of the Applicable Premium,
if any, payable in connection with such reduction of the Total Revolving Credit
Commitment.

 

(ii)         Term Loan.  The Borrowers may, at any time and from time to time,
upon at least 5 Business Days' prior written notice to the Administrative Agent,
prepay the principal of the Term Loan, in whole or in part.  Each prepayment
made pursuant to this Section 2.05(b)(ii) shall be accompanied by the payment of
(A) accrued interest to the date of such payment on the amount prepaid and (B)
the Applicable Premium, if any, payable in connection with such prepayment of
the Term Loan.  Each such prepayment shall be applied against the remaining
installments of principal due on the Term Loan in the inverse order of maturity.

 

(iii)        Termination of Agreement.  The Borrowers may, upon at least 30
days' prior written notice to the Administrative Agent, terminate this Agreement
by paying to the Administrative Agent, in cash, the Obligations in full
(including, without limitation, the Applicable Premium, if any, payable in
connection with such termination of this Agreement).  If the Administrative
Borrower has sent a notice of termination pursuant to this Section 2.05(b)(iii),
then the Lenders' obligations to extend credit hereunder shall terminate and the
Borrowers shall be obligated to repay the Obligations in full (including,
without limitation, the Applicable Premium, if any, payable in connection with
such termination of this Agreement on the date set forth as the date of
termination of this Agreement in such notice).  

 

(c)          Mandatory Prepayment.

 

(i)          Contemporaneously with the delivery to the Agents and the Lenders
of audited annual financial statements pursuant to Section 7.01(a)(iii),
commencing with

 

  - 48 - 

 

 

the delivery to the Agents and the Lenders of the financial statements for the
Fiscal Year ended December 31, 2016 or, if such financial statements are not
delivered to the Agents and the Lenders on the date such statements are required
to be delivered pursuant to Section 7.01(a)(iii), on the date such statements
are required to be delivered to the Agents and the Lenders pursuant to Section
7.01(a)(iii), the Borrowers shall prepay the outstanding principal amount of the
Loans in accordance with Section 2.05(d) in an amount equal to the result of (to
the extent positive) (A) 75% of the Excess Cash Flow of the Parent and its
Subsidiaries for such Fiscal Year minus (B) the aggregate principal amount of
all payments made by the Borrowers pursuant to Section 2.05(b) for such Fiscal
Year (in the case of payments made by the Borrowers pursuant to Section
2.05(b)(i), only to the extent that the Total Revolving Credit Commitment is
permanently reduced by the amount of such payments); provided that any Lender
may decline to accept any prepayment described in this clause (i), in which case
the declined amount of such prepayment shall be distributed, first, to the
prepayment of the Term Loan held by the Term Lenders that have elected to accept
such declined amount based on their respective Pro Rata Shares, second, to the
repayment of the Revolving Loans then outstanding (without a corresponding
permanent reduction of the Revolving Credit Commitment) and, third, to the
Borrowers and, in no event, shall such declined amount be applied to repay the
Subordinated Loans.

 

(ii)         Subject to Section 2.05(c)(vi), within 3 Business Days of any
Disposition (excluding Dispositions which qualify as Permitted Dispositions
under clauses (a), (b), (c), (d), (e) or (f) of the definition of Permitted
Disposition) by any Loan Party or its Subsidiaries, the Borrowers shall prepay
the outstanding principal amount of the Loans in accordance with Section 2.05(d)
in an amount equal to 100% of the Net Cash Proceeds received by such Person in
connection with such Disposition to the extent that the aggregate amount of Net
Cash Proceeds received by all Loan Parties and their Subsidiaries (and not paid
to the Administrative Agent as a prepayment of the Loans) shall exceed for all
such Dispositions $200,000 in any Fiscal Year.  Nothing contained in this
Section 2.05(c)(ii) shall permit any Loan Party or any of its Subsidiaries to
make a Disposition of any property other than in accordance with Section
7.02(c)(ii).

 

(iii)        Within 3 Business Days of the issuance or incurrence by any Loan
Party or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), or upon an Equity Issuance (other than any Excluded Equity
Issuances), the Borrowers shall prepay the outstanding amount of the Loans in
accordance with Section 2.05(d) in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection therewith.  The provisions of
this Section 2.05(c)(iii) shall not be deemed to be implied consent to any such
issuance, incurrence or sale otherwise prohibited by the terms and conditions of
this Agreement.

 

(iv)        Within 3 Business Days of the receipt by any Loan Party or any of
its Subsidiaries of any Extraordinary Receipts, the Borrowers shall prepay the
outstanding principal of the Loans in accordance with Section 2.05(d) in an
amount equal to 100% of the Net Cash Proceeds received by such Person in
connection therewith.

 

(v)         [Reserved]

 

(vi)        Notwithstanding the foregoing, with respect to Net Cash Proceeds
received by any Loan Party or any of its Subsidiaries in connection with a
Disposition or the

 

  - 49 - 

 

 

receipt of Extraordinary Receipts consisting of insurance proceeds or
condemnation awards that are required to be used to prepay the Obligations
pursuant to Section 2.05(c)(ii) or Section 2.05(c)(iv), as the case may be, up
to $500,000 in the aggregate in any Fiscal Year of the Net Cash Proceeds from
all such Dispositions and Extraordinary Receipts shall not be required to be so
used to prepay the Obligations to the extent that such Net Cash Proceeds are
used to replace, repair or restore properties or assets (other than current
assets) used in such Person's business, provided that, (A) no Default or Event
of Default has occurred and is continuing on the date such Person receives such
Net Cash Proceeds, (B) the Administrative Borrower delivers a certificate to the
Administrative Agent within 5 Business Days after such Disposition or loss,
destruction or taking, as the case may be, stating that such Net Cash Proceeds
shall be used to replace, repair or restore properties or assets used in such
Person's business within a period specified in such certificate not to exceed
270 days after the date of receipt of such Net Cash Proceeds (which certificate
shall set forth estimates of the Net Cash Proceeds to be so expended), (C) such
Net Cash Proceeds are deposited in an account subject to a Control Agreement,
and (D) upon the earlier of (1) the expiration of the period specified in the
relevant certificate furnished to the Administrative Agent pursuant to clause
(B) above and (2) the occurrence of a Default or an Event of Default, such Net
Cash Proceeds, if not theretofore so used, shall be used to prepay the
Obligations in accordance with Section 2.05(c)(ii) or Section 2.05(c)(iv) as
applicable.

 

(d)          Application of Payments.  Each prepayment pursuant to
subsections (c)(i), (c)(ii), (c)(iii) and (c)(iv) above shall be applied, first,
to the Term Loan, until paid in full, and second, to the Revolving Loans (with a
corresponding permanent reduction in the Revolving Credit Commitments), until
paid in full.  Each such prepayment of the Term Loan shall be applied against
the remaining installments of principal of the Term Loan in the inverse order of
maturity.  Notwithstanding the foregoing, after the occurrence and during the
continuance of an Event of Default, if the Administrative Agent has elected, or
has been directed by the Collateral Agent or the Required Lenders, to apply
payments in respect of any Obligations in accordance with Section 4.03(b),
prepayments required under Section 2.05(c) shall be applied in the manner set
forth in Section 4.03(b).

 

(e)          Interest and Fees.  Any prepayment made pursuant to this Section
2.05 shall be accompanied by (i) accrued interest on the principal amount being
prepaid to the date of prepayment, (ii) any Funding Losses payable pursuant to
Section 2.08, (iii) the Applicable Premium, if any, payable in connection with
such prepayment of the Loans to the extent required under Section 2.06(f) and
(iv) if such prepayment would reduce the amount of the outstanding Loans to zero
at a time when the Total Revolving Credit Commitment has been terminated, such
prepayment shall be accompanied by the payment of all fees accrued to such date
pursuant to Section 2.06.

 

(f)          Cumulative Prepayments.  Except as otherwise expressly provided in
this Section 2.05, payments with respect to any subsection of this Section 2.05
are in addition to payments made or required to be made under any other
subsection of this Section 2.05.

 

Section 2.06    Fees.

 

(a)          [Reserved]

 

  - 50 - 

 

 

(b)          [Reserved]

 

(c)          Unused Line Fee.  From and after the Funding Date and until the
Termination Date, the Borrowers shall pay to the Administrative Agent for the
account of the Revolving Loan Lenders, in accordance with their Pro Rata Shares,
monthly in arrears on the first day of each month commencing February 1, 2016,
an unused line fee (the "Unused Line Fee"), which shall accrue at the rate per
annum of 0.75% on the excess, if any, of the Total Revolving Credit Commitment
over the sum of the average principal amount of all Revolving Loans outstanding
from time to time during the preceding month (or in the case of the first such
payment under this Section 2.06(c) for the period from the Funding Date to
January 31, 2016).

 

(d)          [Reserved].

 

(e)          [Reserved].

 

(f)          Applicable Premium.

 

(i)          Upon the occurrence of an Applicable Premium Trigger Event, the
Borrower shall pay to the Collateral Agent, for the account of the Lenders in
accordance with a written agreement among the Agents and the Lenders, the
Applicable Premium.

 

(ii)         Any Applicable Premium payable in accordance with this Section
2.06(f) shall be presumed to be equal to the liquidated damages sustained by the
Lenders as the result of the occurrence of the Applicable Premium Trigger Event
and the Loan Parties agree that it is reasonable under the circumstances
currently existing.  THE LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS OF ANY
PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION
OF THE FOREGOING APPLICABLE PREMIUM IN CONNECTION WITH ANY ACCELERATION.

 

(iii)        The Loan Parties expressly agree that:  (A) the Applicable Premium
is reasonable and is the product of an arm's length transaction between
sophisticated business people, ably represented by counsel; (B) the Applicable
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (C) there has been a course of conduct between the Lenders
and the Loan Parties giving specific consideration in this transaction for such
agreement to pay the Applicable Premium; (D) the Loan Parties shall be estopped
hereafter from claiming differently than as agreed to in this paragraph; (E)
their agreement to pay the Applicable Premium is a material inducement to
Lenders to provide the Commitments and make the Loans, and (F) the Applicable
Premium represents a good faith, reasonable estimate and calculation of the lost
profits or damages of the Agents and the Lenders and that it would be
impractical and extremely difficult to ascertain the actual amount of damages to
the Agents and the Lenders or profits lost by the Agents and the Lenders as a
result of such Applicable Premium Trigger Event.

 

(iv)        Nothing contained in this Section 2.06(f) shall permit any
prepayment of the Loans or reduction of the Commitments not otherwise permitted
by the terms of this Agreement or any other Loan Document.

 

  - 51 - 

 

 

(g)          Audit and Collateral Monitoring Fees.  The Borrowers acknowledge
that pursuant to Section 7.01(f), representatives of the Agents may visit any or
all of the Loan Parties and/or conduct inspections, audits, physical counts,
valuations, appraisals, environmental site assessments and/or examinations of
any or all of the Loan Parties at any time and from time to time.  The Borrowers
agree to pay (i) $1,500 per day per examiner plus the examiner's reasonable
out-of-pocket costs and reasonable expenses incurred in connection with all such
visits, inspections, audits, physical counts, valuations, appraisals,
environmental site assessments and/or examinations and (ii) the reasonable cost
of all visits, inspections, audits, physical counts, valuations, appraisals,
environmental site assessments and/or examinations conducted by a third party on
behalf of the Agents; provided, that the Borrowers shall not be obligated to pay
such amounts for more than one visit, inspection, audit, valuation and/or
examination for all locations each year except during the continuance of an
Event of Default.

 

(h)          Fee Letter.  As and when due and payable under the terms of the Fee
Letter, the Borrowers shall pay the fees set forth in the Fee Letter.

 

Section 2.07    LIBOR Option.

 

(a)          The Borrowers may, at any time and from time to time, so long as no
Default or Event of Default has occurred and is continuing, elect to have
interest on all or a portion of the Loans be charged at a rate of interest based
upon the LIBOR Rate (the "LIBOR Option") by notifying the Administrative Agent
prior to 11:00 a.m. (New York City time) at least 3 Business Days prior to (i)
the proposed borrowing date of a Loan (as provided in Section 2.02), (ii) in the
case of the conversion of a Reference Rate Loan to a LIBOR Rate Loan, the
commencement of the proposed Interest Period or (iii) in the case of the
continuation of a LIBOR Rate Loan as a LIBOR Rate Loan, the last day of the then
current Interest Period (the "LIBOR Deadline").  Notice of the Borrowers'
election of the LIBOR Option for a permitted portion of the Loans and an
Interest Period pursuant to this Section 2.07(a) shall be made by delivery to
the Administrative Agent of (A) a Notice of Borrowing (in the case of the
initial making of a Loan) in accordance with Section 2.02 or (B) a LIBOR Notice
prior to the LIBOR Deadline (or by telephonic notice received by the
Administrative Agent before the LIBOR Deadline (to be confirmed by delivery to
the Administrative Agent of a LIBOR Notice received by the Administrative Agent
prior to 5:00 p.m. (New York City time) on the same day)).  Promptly upon its
receipt of each such LIBOR Notice, the Administrative Agent shall provide a copy
thereof to each of the Lenders.  Each LIBOR Notice shall be irrevocable and
binding on the Borrowers.

 

(b)          Interest on LIBOR Rate Loans shall be payable in accordance with
Section 2.04(d).  On the last day of each applicable Interest Period, unless the
Borrowers properly have exercised the LIBOR Option with respect thereto, the
interest rate applicable to such LIBOR Rate Loans automatically shall convert to
the rate of interest then applicable to Reference Rate Loans of the same type
hereunder.  At any time that a Default or an Event of Default has occurred and
is continuing, the Borrowers no longer shall have the option to request that any
portion of the Loans bear interest at the LIBOR Rate and the Administrative
Agent shall have the right to convert the interest rate on all outstanding LIBOR
Rate Loans to the rate of interest then applicable to Reference Rate Loans of
the same type hereunder prior to the last day of the then current Interest
Period.

 

  - 52 - 

 

 

(c)          Notwithstanding anything to the contrary contained in this
Agreement, the Borrowers (i) shall have not more than 5 LIBOR Rate Loans in
effect at any given time, and (ii) only may exercise the LIBOR Option for LIBOR
Rate Loans of at least $500,000 and integral multiples of $100,000 in excess
thereof.

 

(d)          The Borrowers may prepay LIBOR Rate Loans at any time; provided,
however, that, in the event that LIBOR Rate Loans are prepaid on any date that
is not the last day of the Interest Period applicable thereto, including as a
result of any mandatory prepayment pursuant to Section 2.05(c) or any
application of payments or proceeds of Collateral in accordance with Section
4.03 or Section 4.04 or for any other reason, including early termination of the
term of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, the Borrowers shall indemnify, defend, and hold
the Agents and the Lenders and their participants harmless against any and all
Funding Losses in accordance with Section 2.08.

 

(e)          Anything to the contrary contained herein notwithstanding, neither
any Agent nor any Lender, nor any of their participants, is required actually to
acquire eurodollar deposits to fund or otherwise match fund any Obligation as to
which interest accrues at the LIBOR Rate.  The provisions of this Article II
shall apply as if each Lender or its participants had match funded any
Obligation as to which interest is accruing at the LIBOR Rate by acquiring
eurodollar deposits for each Interest Period in the amount of the LIBOR Rate
Loans.

 

Section 2.08    Funding Losses.  In connection with each LIBOR Rate Loan, the
Borrowers shall indemnify, defend, and hold the Agents and the Lenders harmless
against any loss, cost, or expense incurred by any Agent or any Lender as a
result of (a) the payment of any principal of any LIBOR Rate Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
a Default or an Event of Default or any mandatory prepayment required pursuant
to Section 2.05(c)), (b) the conversion of any LIBOR Rate Loan other than on the
last day of the Interest Period applicable thereto (including as a result of a
Default or an Event of Default), or (c) the failure to borrow, convert, continue
or prepay any LIBOR Rate Loan on the date specified in any Notice of Borrowing
or LIBOR Notice delivered pursuant hereto (such losses, costs, and expenses,
collectively, "Funding Losses").  Funding Losses shall, with respect to any
Agent or any Lender, be deemed to equal the amount reasonably determined by such
Agent or such Lender to be the excess, if any, of (i) the amount of interest
that would have accrued on the principal amount of such LIBOR Rate Loan had such
event not occurred, at the LIBOR Rate that would have been applicable thereto,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period therefor),
minus (ii) the amount of interest that would accrue on such principal amount for
such period at the interest rate which such Agent or such Lender would be
offered were it to be offered, at the commencement of such period, Dollar
deposits of a comparable amount and period in the London interbank market.  A
certificate of an Agent or a Lender delivered to the Administrative Borrower
setting forth any amount or amounts that such Agent or such Lender is entitled
to receive pursuant to this Section 2.08 shall be conclusive absent manifest
error.

 

Section 2.09    Taxes.  (a) Any and all payments by or on account of any Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without

 

  - 53 - 

 

 

deduction for any and all Taxes, except as required by applicable law.  If any
Loan Party shall be required to deduct any Taxes from or in respect of any sum
payable hereunder to any Secured Party (or any transferee or assignee thereof,
including a participation holder (any such entity, a "Transferee")), (i) the
applicable Withholding Agent shall make such deductions and (ii) the applicable
Withholding Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law and (iii) if such Tax
is an Indemnified Tax, then the sum payable by the applicable Loan Party shall
be increased by the amount (an "Additional Amount") necessary such that after
making all required deductions (including deductions applicable to additions
sums payable under this Section 2.09) such Secured Party (or such Transferee
receives the amount equal to the sum it would have received had no such
deductions been made.

 

(b)          In addition, each Loan Party agrees to pay to the relevant
Governmental Authority in accordance with applicable law any Other Taxes.  Each
Loan Party shall deliver to each Secured Party official receipts in respect of
any Taxes or Other Taxes payable hereunder promptly after payment of such Taxes
or Other Taxes.

 

(c)          The Loan Parties hereby jointly and severally indemnify and agree
to hold each Secured Party harmless from and against Taxes and Other Taxes
(including, without limitation, Taxes and Other Taxes imposed on any amounts
payable under this Section 2.09) paid by such Person, whether or not such Taxes
or Other Taxes were correctly or legally asserted.  Such indemnification shall
be paid within 10 days from the date on which any such Person makes written
demand therefore specifying in reasonable detail the nature and amount of such
Taxes or Other Taxes.

 

(d)          Each Lender (or Transferee) that is not a U.S. Person (a "Non-U.S.
Lender") agrees that it shall, no later than the Funding Date (or, in the case
of a Lender which becomes a party hereto pursuant to Section 12.07 hereof after
the Funding Date, promptly after the date upon which such Lender becomes a party
hereto) deliver to the Agents one properly completed and duly executed copy of
either U.S. Internal Revenue Service Form W-8BEN-E, W-8ECI or W-8IMY or any
subsequent versions thereof or successors thereto, in each case claiming
complete exemption from, or reduced rate of, U.S. Federal withholding tax on
payments of interest hereunder.  In addition, in the case of a Non-U.S. Lender
claiming exemption from U.S. Federal withholding tax under Section 871(h)
or 881(c) of the Internal Revenue Code, such Non-U.S. Lender hereby represents
to the Agents and the Borrowers that such Non-U.S. Lender is not a bank for
purposes of Section 881(c) of the Internal Revenue Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code) of the Parent and is not a controlled foreign corporation related to the
Parent (within the meaning of Section 864(d)(4) of the Internal Revenue Code),
and such Non-U.S. Lender agrees that it shall promptly notify the Agents in the
event any such representation is no longer accurate.  Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of a Transferee that is a participation holder,
on or before the date such participation holder becomes a Transferee hereunder)
and on or before the date, if any, such Non-U.S. Lender changes its applicable
lending office by designating a different lending office (a "New Lending
Office").  In addition, such Lender (or Transferee) or Agent shall deliver such
forms within 20 days after receipt of a written request therefor from the
Administrative Borrower or any Agent, the assigning Lender or the Lender
granting a

 

  - 54 - 

 

 

participation, as applicable.  Notwithstanding any other provision of this
Section 2.09, a Non-U.S. Lender shall not be required to deliver any form
pursuant to this Section 2.09(d) that such Non-U.S. Lender is not legally able
to deliver.

 

(e)          Any Secured Party (or Transferee) claiming any indemnity payment or
additional payment amounts payable pursuant to this Section 2.09 shall use
reasonable efforts (consistent with legal and regulatory restrictions) to file
any certificate or document reasonably requested in writing by the
Administrative Borrower or to change the jurisdiction of its applicable lending
office if the making of such a filing or change would avoid the need for or
reduce the amount of any such indemnity payment or additional amount that may
thereafter accrue, would not require such Secured Party (or Transferee) to
disclose any information such Secured Party (or Transferee) deems confidential
and would not, in the sole determination of such Secured Party (or Transferee),
be otherwise disadvantageous to such Secured Party (or Transferee).

 

(f)          If any Secured Party (or a Transferee) shall become aware that it
is entitled to claim a refund from a Governmental Authority in respect of Taxes
or Other Taxes with respect to which any Loan Party has made an indemnity
payment or paid additional amounts, pursuant to this Section 2.09, it shall
promptly notify the Administrative Borrower of the availability of such refund
claim and shall, within 30 days after receipt of a request by the Administrative
Borrower, make a claim to such Governmental Authority for such refund at the
Loan Parties' expense.  If any Secured Party (or a Transferee) receives a refund
(including pursuant to a claim for refund made pursuant to the preceding
sentence) in respect of any Taxes or Other Taxes with respect to which any Loan
Party has made an Indemnity payment or paid additional amounts pursuant to this
Section 2.09, it shall within 30 days from the date of such receipt pay over
such refund to the Administrative Borrower, net of all out-of-pocket expenses of
such Secured Party (or Transferee).

 

(g)          If a payment made to a Lender (or Transferee) or any Agent under
any Loan Document would be subject to U.S. Federal withholding tax imposed by
FATCA if such Lender (or Transferee) or Agent were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender (or
Transferee) or Agent shall deliver to the Administrative Borrower and the Agents
at the time or times prescribed by law and at such time or times reasonably
requested by the Administrative Borrower or the Agents such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Administrative Borrower or the Agents as may be
necessary for the Administrative Borrower and the Agents to comply with their
obligations under FATCA and to determine that such Lender (or Transferee) or
Agent has complied with its obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(g), "FATCA" shall include any amendments made to FATCA after the date of this
Agreement.  Any forms, certifications or other documentation under this clause
(g) shall be delivered by each Lender (or Transferee) and each Agent.

 

  - 55 - 

 

 

(h)          The obligations of the Loan Parties under this Section 2.09 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

Section 2.10    Increased Costs and Reduced Return.  (a)  If any Secured Party
shall have determined that any Change in Law shall (i) subject such Secured
Party, or any Person controlling such Secured Party to any tax, duty or other
charge with respect to this Agreement or any Loan made by such Agent or such
Lender, or change the basis of taxation of payments to such Secured Party or any
Person controlling such Secured Party of any amounts payable hereunder (except
for taxes on the overall net income of such Secured Party or any Person
controlling such Secured Party), (ii) impose, modify or deem applicable any
reserve, special deposit or similar requirement against any Loan or against
assets of or held by, or deposits with or for the account of, or credit extended
by, such Secured Party or any Person controlling such Secured Party or
(iii) impose on such Secured Party or any Person controlling such Secured Party
any other condition regarding this Agreement or any Loan, and the result of any
event referred to in clauses (i), (ii) or (iii) above shall be to increase the
cost to such Secured Party of making any Loan, or agreeing to make any Loan, or
to reduce any amount received or receivable by such Secured Party hereunder,
then, upon demand by such Secured Party, the Borrowers shall pay to such Secured
Party such additional amounts as will compensate such Secured Party for such
increased costs or reductions in amount.

 

(b)          If any Secured Party shall have determined that any Change in Law
either (i) affects or would affect the amount of capital required or expected to
be maintained by such Secured Party or any Person controlling such Secured
Party, and such Secured Party determines that the amount of such capital is
increased as a direct or indirect consequence of any Loans made or maintained,
such Secured Party's or such other controlling Person's other obligations
hereunder, or (ii) has or would have the effect of reducing the rate of return
on such Secured Party's or such other controlling Person's capital to a level
below that which such Secured Party or such controlling Person could have
achieved but for such circumstances as a consequence of any Loans made or
maintained, or any agreement to make Loans, or such Secured Party's or such
other controlling Person's other obligations hereunder (in each case, taking
into consideration, such Secured Party's or such other controlling Person's
policies with respect to capital adequacy), then, upon demand by such Secured
Party, the Borrowers shall pay to such Secured Party from time to time such
additional amounts as will compensate such Secured Party for such cost of
maintaining such increased capital or such reduction in the rate of return on
such Secured Party's or such other controlling Person's capital.

 

(c)          A certificate of such Secured Party claiming compensation under
this Section 2.10, specifying the event herein above described and the nature of
such event shall be submitted by such Secured Party to the Administrative
Borrower, setting forth the additional amount due and an explanation of the
calculation thereof, and such Secured Party's reasons for invoking the
provisions of this Section 2.10, and shall be final and conclusive absent
manifest error.  All amounts payable under this Section 2.10 shall bear interest
from the date that is 10 days after the date of receipt by the Administrative
Borrower of a such certificate until payment in full to such Secured Party at
the Reference Rate.  

 

  - 56 - 

 

 

(d)          Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 2.10 shall not constitute a
waiver of such Lender's right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 2.10 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender notifies the
Administrative Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

(e)          The obligations of the Loan Parties under this Section 2.10 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

Section 2.11    Changes in Law; Impracticability or Illegality.  

 

(a)          The LIBOR Rate may be adjusted by the Administrative Agent with
respect to any Lender on a prospective basis to take into account any additional
or increased costs to such Lender of maintaining or obtaining any eurodollar
deposits or increased costs due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (except changes of general applicability in corporate income
tax laws) and changes in the reserve requirements imposed by the Board of
Governors of the Federal Reserve System (or any successor), excluding the
Reserve Percentage, which additional or increased costs would increase the cost
of funding loans bearing interest at the LIBOR Rate.  In any such event, the
affected Lender shall give the Administrative Borrower and the Administrative
Agent notice of such a determination and adjustment and the Administrative Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, the Administrative Borrower may, by notice
to such affected Lender (i) require such Lender to furnish to the Administrative
Borrower a statement setting forth the basis for adjusting such LIBOR Rate and
the method for determining the amount of such adjustment, or (ii) repay the
LIBOR Rate Loans with respect to which such adjustment is made (together with
any amounts due under Section 2.09).

 

(b)          In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to the Administrative
Borrower and the Administrative Agent, and the Administrative Agent promptly
shall transmit the notice to each other Lender and (i) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender's notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Reference Rate
Loans of the same type hereunder, and (ii) the Borrowers shall not be entitled
to elect the LIBOR Option (including in

 

  - 57 - 

 

 

any borrowing, conversion or continuation then being requested) until such
Lender determines that it would no longer be unlawful or impractical to do so.

 

(c)          The obligations of the Loan Parties under this Section 2.11 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

Section 2.12    Mitigation Obligations; Replacement of Lenders.

 

(a)          If any Lender requires the Borrowers to pay any Additional Amounts
under Section 2.09 or requests compensation under Section 2.10, then such Lender
shall (at the request of the Administrative Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to such
Section in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)          If any Lender requires the Borrowers to pay any Additional Amounts
under Section 2.09 or requests compensation under Section 2.10 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with clause (a) above, or if any Lender is a Defaulting
Lender, then the Administrative Borrower may, at its sole expense and effort,
upon notice to such Lender and the consent of the Administrative Agent (which
consent shall not be unreasonably withheld), require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.07), all of its interests,
rights and obligations under this Agreement and the other Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

 

(i)          the Borrowers shall have paid to the Agents any assignment fees
specified in Section 12.07;

 

(ii)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.08 and Section 2.09) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts);

 

(iii)        in the case of any such assignment resulting from payments required
to be made pursuant to Section 2.09 or a claim for compensation under Section
2.10, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(iv)        such assignment does not conflict with applicable law.

 

Prior to the effective date of such assignment, the assigning Lender shall
execute and deliver an Assignment and Acceptance, subject only to the conditions
set forth above.  If the assigning

 

  - 58 - 

 

 

Lender shall refuse or fail to execute and deliver any such Assignment and
Acceptance prior to the effective date of such assignment, the assigning Lender
shall be deemed to have executed and delivered such Assignment and
Acceptance.  Any such assignment shall be made in accordance with the terms of
Section 12.07.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Administrative Borrower to require such assignment
and delegation cease to apply.

 

Article III

 

[RESERVED]

 

Article IV

 

APPLICATION OF PAYMENTS; DEFAULTING LENDERS;
JOINT AND SEVERAL LIABILITY OF BORROWERS

 

Section 4.01    Payments; Computations and Statements.  (a)  The Borrowers will
make each payment under this Agreement not later than 12:00 noon (New York City
time) on the day when due, in lawful money of the United States of America and
in immediately available funds, to the Administrative Agent's Account.  All
payments received by the Administrative Agent after 12:00 noon (New York City
time) on any Business Day will be credited to the Loan Account on the next
succeeding Business Day.  All payments shall be made by the Borrowers without
set-off, counterclaim, recoupment, deduction or other defense to the Agents and
the Lenders.  Except as provided in Section 2.02, after receipt, the
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal ratably to the Lenders in accordance with
their Pro Rata Shares and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement.  The Lenders and the Borrowers hereby
authorize the Administrative Agent to, and the Administrative Agent may, from
time to time, charge the Loan Account of the Borrowers with any amount due and
payable by the Borrowers under any Loan Document.  Each of the Lenders and the
Borrowers agrees that the Administrative Agent shall have the right to make such
charges whether or not any Default or Event of Default shall have occurred and
be continuing or whether any of the conditions precedent in Section 5.02 have
been satisfied.  Any amount charged to the Loan Account of the Borrowers shall
be deemed a Revolving Loan hereunder made by the Revolving Loan Lenders to the
Borrowers, funded by the Administrative Agent on behalf of the Revolving Loan
Lenders and subject to Section 2.02 of this Agreement.  The Lenders and the
Borrowers confirm that any charges which the Administrative Agent may so make to
the Loan Account of the Borrowers as herein provided will be made as an
accommodation to the Borrowers and solely at the Administrative Agent's
discretion, provided that the Administrative Agent shall from time to time upon
the request of the Collateral Agent, charge the Loan Account of the Borrowers
with any amount due and payable under any Loan Document.  Whenever any payment
to be made under any such Loan Document shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall in such case be included in the

 

  - 59 - 

 

 

computation of interest or fees, as the case may be.  All computations of fees
shall be made by the Administrative Agent on the basis of a year of 360 days for
the actual number of days.  Each determination by the Administrative Agent of an
interest rate or fees hereunder shall be conclusive and binding for all purposes
in the absence of manifest error.

 

(b)          The Administrative Agent shall provide the Administrative Borrower,
promptly after the end of each calendar month, a summary statement (in the form
from time to time used by the Administrative Agent) of the opening and closing
daily balances in the Loan Account of the Borrowers during such month, the
amounts and dates of all Loans made to the Borrowers during such month, the
amounts and dates of all payments on account of the Loans to the Borrowers
during such month and the Loans to which such payments were applied, the amount
of interest accrued on the Loans to the Borrowers during such month, and the
amount and nature of any charges to the Loan Account made during such month on
account of fees, commissions, expenses and other Obligations.  All entries on
any such statement shall be presumed to be correct and, 30 days after the same
is sent, shall be final and conclusive absent manifest error.

 

Section 4.02    Sharing of Payments.  Except as provided in Section 2.02 hereof,
if any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) on account of any Obligation
in excess of its ratable share of payments on account of similar obligations
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in such similar obligations held by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that (a) if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and each Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender's ratable share (according to the proportion
of (i) the amount of such Lender's required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid by
the purchasing Lender in respect of the total amount so recovered and (b) the
provisions of this Section shall not be construed to apply to (i) any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), or (ii) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans, other than
to any Loan Party or any Subsidiary thereof (as to which the provisions of this
Section shall apply).  The Borrowers agree that any Lender so purchasing a
participation from another Lender pursuant to this Section may, to the fullest
extent permitted by law, exercise all of its rights (including the Lender's
right of set-off) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrowers in the amount of such participation.

 

Section 4.03    Apportionment of Payments.  Subject to Section 2.02 hereof and
to any written agreement among the Agents and/or the Lenders:

 

(a)          All payments of principal and interest in respect of outstanding
Loans, all payments of fees (other than the fees set forth in Section 2.06
hereof to the extent set forth in any written agreement among the Agents and the
Lenders) and all other payments in respect of any other Obligations, shall be
allocated by the Administrative Agent among such of the Lenders as

 

  - 60 - 

 

 

are entitled thereto, in proportion to their respective Pro Rata Shares or
otherwise as provided herein or, in respect of payments not made on account of
Loans, as designated by the Person making payment when the payment is made.

 

(b)          After the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and upon the direction of the Collateral
Agent or the Required Lenders shall, apply all payments in respect of any
Obligations, including, without limitation, all proceeds of the Collateral,
subject to the provisions of this Agreement, (i) first, ratably to pay the
Obligations in respect of any fees, expense reimbursements, indemnities and
other amounts then due and payable to the Agents until paid in full;
(ii) second, to pay interest then due and payable in respect of the Collateral
Agent Advances until paid in full; (iii) third, to pay principal of the
Collateral Agent Advances until paid in full; (iv) fourth, ratably to pay the
Obligations in respect of any fees, expense reimbursements, indemnities and
other amounts then due and payable to the Loan Lenders until paid in full;
(v) fifth, ratably to pay interest then due and payable in respect of the Loans
until paid in full; (vi) sixth, ratably to pay principal of the Loans until paid
in full; and (vii) seventh, to the ratable payment of all other Obligations then
due and payable.

 

(c)          For purposes of Section 4.03(b), "paid in full" means payment in
cash of all amounts owing under the Loan Documents according to the terms
thereof, including loan fees, service fees, professional fees, interest (and
specifically including interest accrued after the commencement of any Insolvency
Proceeding), default interest, interest on interest, and expense reimbursements,
whether or not same would be or is allowed or disallowed in whole or in part in
any Insolvency Proceeding, except to the extent that default or overdue interest
(but not any other interest) and loan fees, each arising from or related to a
default, are disallowed in any Insolvency Proceeding.

 

(d)          In the event of a direct conflict between the priority provisions
of this Section 4.03 and other provisions contained in any other Loan Document,
it is the intention of the parties hereto that both such priority provisions in
such documents shall be read together and construed, to the fullest extent
possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 4.03 shall control and govern.

 

Section 4.04         Defaulting Lenders.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(a)          Such Defaulting Lender's right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in Section 12.02.

 

(b)          The Administrative Agent shall not be obligated to transfer to such
Defaulting Lender any payments made by any Borrower to the Administrative Agent
for such Defaulting Lender's benefit, and, in the absence of such transfer to
such Defaulting Lender, the Administrative Agent shall transfer any such
payments to each other non-Defaulting Lender ratably in accordance with their
Pro Rata Shares (without giving effect to the Pro Rata Shares of such Defaulting
Lender) (but only to the extent that such Defaulting Lender's Loans were funded
by the other Lenders) or, if so directed by the Administrative Borrower and if
no Default or

 

  - 61 - 

 

 

Event of Default has occurred and is continuing (and to the extent such
Defaulting Lender's Loans were not funded by the other Lenders), retain the same
to be re-advanced to the Borrowers as if such Defaulting Lender had made such
Loans to the Borrowers.  Subject to the foregoing, the Administrative Agent may
hold and, in its discretion, re-lend to the Borrowers for the account of such
Defaulting Lender the amount of all such payments received and retained by the
Administrative Agent for the account of such Defaulting Lender.

 

(c)          Any such failure to fund by any Defaulting Lender shall constitute
a material breach by such Defaulting Lender of this Agreement and shall entitle
the Borrowers to replace the Defaulting Lender in accordance with Section 2.12.

 

(d)          The operation of this Section shall not be construed to increase or
otherwise affect the Commitments of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to the Administrative Agent or to the
Lenders other than such Defaulting Lender.

 

(e)          This Section shall remain effective with respect to such Lender
until either (i) the Obligations under this Agreement shall have been declared
or shall have become immediately due and payable or (ii) the non-Defaulting
Lenders, the Agents, and the Borrowers shall have waived such Defaulting
Lender's default in writing, and the Defaulting Lender makes its Pro Rata Share
of the applicable defaulted Loans and pays to the Agents all amounts owing by
such Defaulting Lender in respect thereof; provided that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrowers while such Lender was a Defaulting Lender; provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender's having
been a Defaulting Lender.

 

Section 4.05    Administrative Borrower; Joint and Several Liability of the
Borrowers.

 

(a)          Each Borrower hereby irrevocably appoints Otelco Inc. as the
borrowing agent and attorney-in-fact for the Borrowers (the "Administrative
Borrower") which appointment shall remain in full force and effect unless and
until the Agents shall have received prior written notice signed by all of the
Borrowers that such appointment has been revoked and that another Borrower has
been appointed Administrative Borrower.  Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (i) to provide to the Agents
and receive from the Agents all notices with respect to Loans obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Loans and to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this
Agreement.  It is understood that the handling of the Loan Account and
Collateral of the Borrowers in a combined fashion, as more fully set forth
herein, is done solely as an accommodation to the Borrowers in order to utilize
the collective borrowing powers of the Borrowers in the most efficient and
economical manner and at their request, and that neither the Agents nor the
Lenders shall incur liability to the Borrowers as a result hereof.  Each
Borrower expects to derive benefit,

 

  - 62 - 

 

 

directly or indirectly, from the handling of the Loan Account and the Collateral
in a combined fashion since the successful operation of each Borrower is
dependent on the continued successful performance of the integrated group.

 

(b)          Each Borrower hereby accepts joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Agents and the Lenders under this Agreement
and the other Loan Documents, for the mutual benefit, directly and indirectly,
of each of the Borrowers and in consideration of the undertakings of the other
Borrowers to accept joint and several liability for the Obligations.  Each of
the Borrowers, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including, without limitation, any Obligations
arising under this Section 4.05), it being the intention of the parties hereto
that all of the Obligations shall be the joint and several obligations of each
of the Borrowers without preferences or distinction among them.  If and to the
extent that any of the Borrowers shall fail to make any payment with respect to
any of the Obligations as and when due or to perform any of the Obligations in
accordance with the terms thereof, then in each such event, the other Borrowers
will make such payment with respect to, or perform, such Obligation.  Subject to
the terms and conditions hereof, the Obligations of each of the Borrowers under
the provisions of this Section 4.05 constitute the absolute and unconditional,
full recourse Obligations of each of the Borrowers, enforceable against each
such Person to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement, the other Loan
Documents or any other circumstances whatsoever.

 

(c)          The provisions of this Section 4.05 are made for the benefit of the
Agents, the Lenders and their successors and assigns, and may be enforced by
them from time to time against any or all of the Borrowers as often as occasion
therefor may arise and without requirement on the part of the Agents, the
Lenders or such successors or assigns first to marshal any of its or their
claims or to exercise any of its or their rights against any of the other
Borrowers or to exhaust any remedies available to it or them against any of the
other Borrowers or to resort to any other source or means of obtaining payment
of any of the Obligations hereunder or to elect any other remedy.  The
provisions of this Section 4.05 shall remain in effect until all of the
Obligations shall have been paid in full or otherwise fully satisfied.

 

(d)          Each of the Borrowers hereby agrees that it will not enforce any of
its rights of contribution or subrogation against the other Borrowers with
respect to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to the Agents or the Lenders with respect to
any of the Obligations or any Collateral, until such time as all of the
Obligations have been paid in full in cash (other than Contingent Indemnity
Obligations).  Any claim which any Borrower may have against any other Borrower
with respect to any payments to the Agents or the Lenders hereunder or under any
other Loan Documents are hereby expressly made subordinate and junior in right
of payment, without limitation as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full in cash of the
Obligations.

 

  - 63 - 

 





 

Article V

 

CONDITIONS TO LOANS

 

Section 5.01    Conditions Precedent to Execution and Funding the Initial
Loan.  

 

(a)          Conditions Precedent to Execution. This Agreement shall become
effective as of the Business Day (the "Execution Date") when each of the
following conditions precedent shall have been satisfied in a manner
satisfactory to the Agents:

 

(i)          Representations and Warranties; No Event of Default.  The following
statements shall be true and correct:  (A) the representations and warranties
contained in Article VI and in each other Loan Document, certificate or other
writing delivered to any Secured Party pursuant hereto or thereto on or prior to
the Execution Date are true and correct on and as of the Execution Date as
though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct on and as of such
earlier date) and (B) no Default or Event of Default shall have occurred and be
continuing on the Execution Date or would result from this Agreement or the
other Loan Documents becoming effective in accordance with its or their
respective terms.

 

(ii)         Delivery of Documents.  The Collateral Agent shall have received on
or before the Execution Date the following, each in form and substance
satisfactory to the Collateral Agent and, unless indicated otherwise, dated the
Execution Date and, if applicable, duly executed by the Persons party thereto:

 

(A)         this Agreement, the Intercompany Subordination Agreement and the Fee
Letter, each duly executed by each party thereto;

 

(B)         the results of searches for any effective UCC financing statements,
tax Liens or judgment Liens filed against any Loan Party or its property, which
results shall not show any such Liens (other than Permitted Liens acceptable to
the Collateral Agent);

 

(C)         a certificate of an Authorized Officer of each Loan Party,
certifying (A) as to copies of the Governing Documents of such Loan Party,
together with all amendments thereto (including, without limitation, a true and
complete copy of the charter, certificate of formation, certificate of limited
partnership or other publicly filed organizational document of each Loan Party
certified as of a recent date not more than 30 days prior to the Execution Date
by an appropriate official of the jurisdiction of organization of such Loan
Party which shall set forth the same complete name of such Loan Party as is set
forth herein and the organizational number of such Loan Party, if an
organizational number is issued in such jurisdiction), (B) as to a copy of the
resolutions or written consents of such Loan Party authorizing the execution,
delivery and performance by such Loan Party of the Loan Agreement and each other
Loan Document required to be delivered on the Execution Date to which such Loan
Party is or will be a party and the borrowings hereunder and the transactions
contemplated by the Loan Documents to which such Loan Party is or will be a
party, (C) the names and true

 

  - 64 - 

 

 

signatures of the representatives of such Loan Party authorized to sign each
such Loan Document, together with evidence of the incumbency of such authorized
officers and (D) as to the matters set forth in Section 5.01(a)(ii);

 

(D)         a certificate of the chief financial officer of each Loan Party,
certifying as to the solvency of such Loan Party as of the Execution Date;

 

(E)         a certificate of the appropriate official(s) of the jurisdiction of
organization certifying as of a recent date not more than 30 days prior to the
Execution Date as to the subsistence in good standing of, and the payment of
taxes by, such Loan Party in such jurisdictions; and

 

(F)         opinions of Dorsey & Whitney LLP, counsel to the Loan Parties, and
of local counsel to the Loan Parties, as to such matters as the Collateral Agent
may reasonably request.

 

(iii)        Material Adverse Effect.  The Collateral Agent shall have
determined, in its sole judgment, that no event or development shall have
occurred since December 31, 2014 which could reasonably be expected to have a
Material Adverse Effect.

 

(iv)        Subordinated Debt Credit Facility.  On the Execution Date (A) the
Loan Parties, the Subordinated Debt Lenders and the Subordinated Debt Agent
shall have executed the Subordinated Debt Loan Agreement, which agreement shall
be in full force and effect and in form and substance satisfactory to the
Agents, and the Agents shall have received a copy thereof certified by an
Authorized Officer of the Administrative Borrower as being true, correct and
complete and (B) the Subordinated Debt Agent, on behalf of the Subordinated Debt
Lenders, and the Loan Parties shall execute and deliver the Intercreditor
Agreement.

 

(v)         Payment of Fees, Etc.  The Borrowers shall have paid on or before
the Execution Date all fees, costs, expenses and taxes then payable pursuant to
Section 2.06 (including, without limitation, the Fee Letter) and Section 12.04
to the extent that Borrowers have received an invoice for such amounts.

 

(b)          Conditions Precedent to Funding the Initial Loan.  The obligation
of any Agent or any Lender to make the initial Loan after the Execution Date
(the date of the making of such Loan, which shall be a Business Date,
hereinafter, the "Funding Date") is subject to the fulfillment, in a manner
satisfactory to the Administrative Agent, of each of the following conditions
precedent on or before February 29, 2016:

 

(i)          Payment of Fees, Etc.  The Borrowers shall have paid on or before
the Funding Date all fees, costs, expenses and taxes then payable pursuant to
Section 2.06 (including, without limitation, the Fee Letter) and Section 12.04
to the extent that Borrowers have received an invoice for such amounts.

 

(ii)         Representations and Warranties; No Event of Default.  The following
statements shall be true and correct:  (i) the representations and warranties
contained in Article VI and in each other Loan Document, certificate or other
writing delivered to any Secured Party pursuant hereto or thereto on or prior to
the Funding Date are true and correct on

 

  - 65 - 

 

 

and as of the Funding Date as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date (in which case such representation or warranty shall be true and
correct on and as of such earlier date) and (ii) no Default or Event of Default
shall have occurred and be continuing on the Funding Date or would result from
this Agreement or the other Loan Documents becoming effective in accordance with
its or their respective terms.

 

(iii)        Legality.  The making of the initial Loans shall not contravene any
law, rule or regulation applicable to any Secured Party.

 

(iv)        Delivery of Documents.  The Collateral Agent shall have received on
or before the Funding Date the following, each in form and substance
satisfactory to the Collateral Agent and, unless indicated otherwise, dated the
Funding Date and, if applicable, duly executed by the Persons party thereto:

 

(A)         a Security Agreement, together with the original stock certificates
representing all of the Equity Interests and all promissory notes required to be
pledged thereunder, accompanied by undated stock powers executed in blank and
other proper instruments of transfer;

 

(B)         a UCC Filing Authorization Letter, together with evidence
satisfactory to the Collateral Agent of the filing of appropriate financing
statements on Form UCC-1 in such office or offices as may be necessary or, in
the opinion of the Collateral Agent, desirable to perfect the security interests
purported to be created by each Security Agreement;

 

(C)         bringdown of the searches described in subclause (B) of Section
5.01(a)(iii), the results of which shall not show any such Liens (other than
Permitted Liens acceptable to the Collateral Agent);

 

(D)         a Perfection Certificate;

 

(E)         the Disbursement Letter;

 

(F)         a certificate of an Authorized Officer of each Loan Party,
certifying (A) that there have been no amendments to the Governing Documents
since the Execution Date, (B) as to a copy of the resolutions or written
consents of such Loan Party authorizing (1) the borrowings hereunder and the
transactions contemplated by the Loan Documents to which such Loan Party is or
will be a party, and (2) the execution, delivery and performance by such Loan
Party of each Loan Document required to be delivered on the Funding Date to
which such Loan Party is or will be a party and the execution and delivery of
the other documents to be delivered by such Person in connection herewith and
therewith, (C) the names and true signatures of the representatives of such Loan
Party authorized to sign each such Loan Document (in the case of a Borrower,
including, without limitation, Notices of Borrowing, LIBOR Notices and all other
notices under this Agreement and the other Loan Documents) to which such Loan
Party is or will be a party and the other documents to be executed and delivered
by such Loan Party in connection herewith and therewith, together with evidence
of the incumbency of such authorized officers and (D) as to the matters set
forth in Section 5.01(b)(ii);

 

  - 66 - 

 

 

(G)         a certificate of the chief financial officer of the Parent
(I) certifying that all Federal and material state and local tax returns
required to be filed by the Loan Parties have been filed and, to the extent
required to be paid under Section 7.01(c)(ii), all taxes upon the Loan Parties
or their properties, assets, and income (including real property taxes and
payroll taxes) have been paid, (II) attaching a copy of the Financial Statements
and the Projections described in Section 6.01(g)(ii) hereof and certifying as to
the compliance with the representations and warranties set forth in Section
6.01(g)(i) and Section 6.01(dd)(ii) and (III) certifying that after giving
effect to all Loans and the Subordinated Loans to be made on the Funding Date
and the repayment of the Existing Credit Facility, (1) the Availability plus
Qualified Cash is not less than $9,000,000 and (2) all liabilities of the Loan
Parties are current;

 

(H)         a certificate of the chief financial officer of each Loan Party,
certifying as to the solvency of such Loan Party (after giving effect to the
Loans and the Subordinated Loans made on the Funding Date);

 

(I)         a certificate of an Authorized Officer of the Administrative
Borrower certifying that (I) the attached copies of the Material Contracts
(other than (x) the Subordinated Debt Loan Documents and (y) Material Contracts
that are listed on such certificate and have been made publicly available or
have been previously provided to the Administrative Agent) as in effect on the
Funding Date are true, complete and correct copies thereof and (II) each such
Material Contract (1) remains in full force and effect and is binding upon and
enforceable against each Loan Party that is a party thereto and, to the best
knowledge of such Loan Party, all other parties thereto in accordance with its
terms, (2) has not been otherwise amended or modified, and (3) is not in
material breach due to the action of any Loan Party or, to the best knowledge of
any Loan Party, any other party thereto;

 

(J)         a certificate of the appropriate official(s) of the jurisdiction of
organization (or bringdowns of the certificates previously delivered to the
Agents pursuant to subclause (E) of Section 5.01(a)(iii)) and, except to the
extent such failure to be so qualified could not reasonably be expected to have
a Material Adverse Effect, each jurisdiction of foreign qualification of each
Loan Party certifying as of a recent date not more than 30 days prior to the
Funding Date as to the subsistence in good standing of, and the payment of taxes
by, such Loan Party in such jurisdictions;

 

(K)         opinions of Dorsey & Whitney LLP, counsel to the Loan Parties, and
of local counsel to the Loan Parties, as to such matters as the Collateral Agent
may reasonably request;

 

(L)         evidence of the insurance coverage required by Section 7.01 and the
terms of each Security Agreement and each Mortgage and such other insurance
coverage with respect to the business and operations of the Loan Parties as the
Collateral Agent may reasonably request, in each case, where requested by the
Collateral Agent, with such endorsements as to the named insureds or loss payees
thereunder as the Collateral Agent may request and providing that such policy
may be terminated or canceled (by the insurer or the insured thereunder) only
upon 30 days' prior written notice to the Collateral Agent and each such named
insured or loss payee, together with evidence of the payment of all premiums due
in respect thereof for such period as the Collateral Agent may request;

 

  - 67 - 

 

 

(M)         evidence of the payment in full of all Indebtedness under the
Existing Credit Facility, together with (I) a termination and release agreement
with respect to the Existing Credit Facility and all related documents, duly
executed by the Loan Parties and the Existing Lenders, (II) a satisfaction of
mortgage for each mortgage filed by the Existing Lender on each Facility, (III)
a termination of security interest in Intellectual Property for each assignment
for security recorded by the Existing Lenders at the United States Patent and
Trademark Office or the United States Copyright Office and covering any
intellectual property of the Loan Parties, and (IV) UCC-3 termination statements
for all UCC-1 financing statements filed by the Existing Lenders and covering
any portion of the Collateral; and

 

(N)         such other agreements, instruments, approvals, opinions and other
documents, each satisfactory to the Agents in form and substance, as any Agent
may reasonably request.

 

(v)         Material Adverse Effect.  The Collateral Agent shall have
determined, in its sole judgment, that no event or development shall have
occurred since December 31, 2014 which could reasonably be expected to have a
Material Adverse Effect.

 

(vi)        Consummation of Subordinated Debt Credit Facility.  Concurrently
with the making of the initial Loan, on the Funding Date, the Borrowers shall
receive the proceeds of the Subordinated Loans in an aggregate principal amount
of not less than $15,000,000, but not greater than $16,000,000 in accordance
with the Subordinated Debt Loan Documents, all of which shall be in full force
and effect and in form and substance satisfactory to the Agents, and, to the
extent not previously delivered to the Agents, the Agents shall have received a
copy of all of the Subordinated Debt Loan Documents certified by an Authorized
Officer of the Administrative Borrower as being true, correct and complete.

 

(vii)       Approvals.  All consents, authorizations and approvals of, and
filings and registrations with, and all other actions in respect of, any
Governmental Authority (including, without limitation, the FCC, any applicable
PUC and any applicable Franchising Authority) or other Person required in
connection with the making of the Loans or the conduct of the Loan Parties'
business shall have been obtained and shall be in full force and effect.  

 

(viii)      Proceedings; Receipt of Documents.  All proceedings in connection
with the making of the initial Loans and the other transactions contemplated by
this Agreement and the other Loan Documents, and all documents incidental hereto
and thereto, shall be satisfactory to the Collateral Agent and its counsel, and
the Collateral Agent and such counsel shall have received all such information
and such counterpart originals or certified or other copies of such documents as
the Collateral Agent or such counsel may reasonably request.

 

(ix)         Closing Senior Leverage Ratio.  The Agents shall have received
satisfactory evidence that the Senior Leverage Ratio of the Parent and its
Subsidiaries for the most recently completed twelve month period ending on the
last day of the most recent fiscal month ending prior to the Funding Date for
which financial statements are then available (calculated on a pro forma basis
to give effect to all Loans and the Subordinated Loans made on the Funding Date,
the other transactions contemplated hereunder, and the payment of all fees,
costs and expenses in connection with this Agreement, the other Loan Documents
and the Subordinated Debt Loan Documents) does not exceed 3.0 to 1.00.

 

(x)          Closing Total Leverage Ratio.  The Agents shall have received
satisfactory evidence that the Leverage Ratio of the Parent and its Subsidiaries
for the most recently completed twelve month period ending on the last day of
the most recent fiscal month ending prior to the Funding Date for which
financial statements are then available (calculated on a pro forma basis to give
effect to all Loans and the Subordinated Loans made on the Funding Date, the
other transactions contemplated hereunder, and the payment of all fees,

 

  - 68 - 

 

 

costs and expenses in connection with this Agreement, the other Loan Documents
and the Subordinated Debt Loan Documents) does not exceed 4.00 to 1.00.

 

Section 5.02    Conditions Precedent to All Loans.  The obligation of any Agent
or any Lender to make any Loan after the Funding Date is subject to the
fulfillment, in a manner satisfactory to the Administrative Agent, of each of
the following conditions precedent:

 

(a)          Payment of Fees, Etc.  The Borrowers shall have paid all fees,
costs, expenses and taxes then payable by the Borrowers pursuant to this
Agreement and the other Loan Documents, including, without limitation, Section
2.06 and Section 12.04 hereof.

 

(b)          Representations and Warranties; No Event of Default.  The following
statements shall be true and correct, and the submission by the Administrative
Borrower to the Administrative Agent of a Notice of Borrowing with respect to
each such Loan, and the Borrowers' acceptance of the proceeds of such Loan,
shall each be deemed to be a representation and warranty by each Loan Party on
the date of such Loan that:  (i) the representations and warranties contained in
Article VI and in each other Loan Document are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
materiality or "Material Adverse Effect" in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such date as though made on and as of such
date, except to the extent that any such representation or warranty expressly
relates solely to an earlier date (in which case such representation or warranty
shall be true and correct on and as of such earlier date), (ii) at the time of
and after giving effect to the making of such Loan and the application of the
proceeds thereof, no Default or Event of Default has occurred and is continuing
or would result from the making of the Loan to be made, on such date and
(iii) the conditions set forth in this Section 5.02 have been satisfied as of
the date of such request.

 

(c)          Legality.  The making of such Loan shall not contravene any law,
rule or regulation applicable to any Secured Party.

 

(d)          Notices.  The Administrative Agent shall have received a Notice of
Borrowing pursuant to Section 2.02 hereof.

 

Section 5.03    Conditions Subsequent to Effectiveness.  As an accommodation to
the Loan Parties, the Agents and the Lenders have agreed to execute this
Agreement and to make the Loans on the Funding Date notwithstanding the failure
by the Loan Parties to satisfy the conditions set forth below on or before the
Funding Date.  In consideration of such

 

  - 69 - 

 

 

accommodation, the Loan Parties agree that, in addition to all other terms,
conditions and provisions set forth in this Agreement and the other Loan
Documents, including, without limitation, those conditions set forth in Section
5.01, the Loan Parties shall satisfy each of the conditions subsequent set forth
below on or before the date applicable thereto (it being understood that (i) the
failure by the Loan Parties to perform or cause to be performed any such
condition subsequent on or before the date applicable thereto shall constitute
an Event of Default and (ii) to the extent that the existence of any such
condition subsequent would otherwise cause any representation, warranty or
covenant in this Agreement or any other Loan Document to be breached, the
Required Lenders hereby waive such breach for the period from the Execution Date
until the date on which such condition subsequent is required to be fulfilled
pursuant to this Section 5.03):

 

(a)          Not later than 30 days after the Funding Date (or such later date
as the Administrative Agent shall agree in its reasonable discretion), Granby
Telephone Company LLC shall deliver to the Massachusetts Department of
Telecommunications and Cable one or more written notices (and shall deliver
copies of such notices to the Administrative Agent) stating that (i) this
Agreement is effective and has been entered into by Granby Telephone Company LLC
and (ii) any pledge or security interest in assets owned by Granby Telephone
Company LLC in favor of General Electric Capital Corporation has been replaced
with one or more pledges or security interests granted by Granby Telephone
Company LLC in favor of the Collateral Agent and the Subordinated Debt Agent.

 

(b)          Not later than 30 days after the Funding Date (or such later date
as the Administrative Agent shall agree in its reasonable discretion) and solely
with respect to any location at which any Collateral with a book value in excess
of $250,000 is located, the Loan Parties shall deliver to the Collateral Agent a
landlord waiver (which may be included as a provision contained in the relevant
Lease) with respect to each of the Leases set forth on Schedule III to the
Security Agreement, each in form and substance satisfactory to the Collateral
Agent, executed by each landlord and the applicable Loan Party.

 

(c)          Not later than 30 days after the Funding Date (or such later date
as the Administrative Agent shall agree in its reasonable discretion), the Loan
Parties shall deliver to the Collateral Agent all Control Agreements that, in
the reasonable judgment of the Agents, are required for the Loan Parties to
comply with this Agreement and the other Loan Documents (including, without
limitation, Article VIII), each duly executed by, the applicable Loan Party, the
applicable financial institution and the Collateral Agent;

 

(d)          Not later than 30 days after the Funding Date (or such later date
as the Administrative Agent shall agree in its reasonable discretion), the Loan
Parties shall deliver to the Collateral Agent each of the Real Property
Deliverables with respect to each Material Facility owned in fee by the Loan
Parties (including, without limitation, evidence satisfactory to the Collateral
Agent of the filing of appropriate financing statements on Form UCC-1 in such
office or offices as may be necessary or, in the opinion of the Collateral
Agent, desirable to perfect the security interests purported to be created by
each Mortgage).

 

  - 70 - 

 

 

Article VI

 

REPRESENTATIONS AND WARRANTIES

 

Section 6.01    Representations and Warranties.  Each Loan Party hereby
represents and warrants to the Secured Parties as follows:

 

(a)          Organization, Good Standing, Etc.   Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated and, in the
case of the Borrowers, to make the borrowings hereunder, and to execute and
deliver each Loan Document to which it is a party, and to consummate the
transactions contemplated thereby, and (iii) is duly qualified to do business
and is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except (solely for the purposes of this
subclause (iii)) where the failure to be so qualified and in good standing could
reasonably be expected to have a Material Adverse Effect.  

 

(b)          Authorization, Etc.  The execution, delivery and performance by
each Loan Party of each Loan Document to which it is or will be a party, (i)
have been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable material
Requirement of Law or (C) any material Contractual Obligation binding on or
otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties, except, in the
case of this subclause (iv), to the extent where such contravention, default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal
could not reasonably be expected to have a Material Adverse Effect.

 

(c)          Governmental Approvals.  Subject to the specific representations
with respect to the Telecommunications Approvals set forth below, no
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority is required in connection with the due execution,
delivery and performance by any Loan Party of any Loan Document to which it is
or will be a party other than (x) the authorizations and approvals to be
obtained on or before the Funding Date, (y) filings and recordings with respect
to Collateral to be made, or otherwise delivered to the Collateral Agent for
filing or recordation, on the Funding Date or as contemplated in Section 5.03
and (z) any consents or approvals of any Person other than a Governmental
Authority where the failure to obtain such consents or approvals of any such
Person, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.  Except as set forth on Schedule 6.01(c), each
Loan Party has all Communications Licenses and Governmental Authorizations and
has filed all required federal and state applications and notifications, in each
case necessary for the operation of the Telecommunications Businesses in the
United States respectively conducted by the Loan Parties (the Communications
Licenses, Governmental Authorizations and federal and state applications

 

  - 71 - 

 

 

and notifications necessary for the operation of the Telecommunications
Businesses in the United States respectively conducted by the Loan Parties, the
"Telecommunications Approvals"), except for those Telecommunications Approvals
the absence of which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  As of the Effective Date,
Schedule 6.01(c) correctly lists (i) all such Communications Licenses and
Governmental Authorizations; (ii) the geographical area to which each of such
Communications Licenses and Governmental Authorizations relates; (iii) the
Governmental Authority that issued each of such Communications Licenses and
Governmental Authorizations; (iv) the expiration date, if any, of each of such
Communications Licenses and Governmental Authorizations; and (v) if not issued
in the name of a Loan Party, the name of the Person in whose name such
Communications Licenses and Governmental Authorizations are nominally
issued.  As of the Effective Date, all Telecommunications Approvals granted to
the Loan Parties remain in full force and effect, except to the extent the
failure thereof to be in full force and effect, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
and have not been revoked, suspended, canceled or modified in any adverse way,
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, and are not subject to any conditions or requirements
that are not generally imposed by the FCC, any PUC, any Franchising Authority or
any other Governmental Authority upon the holders of such Telecommunications
Approvals that, individually or in the aggregate, could reasonably be expected
to result in Material Adverse Effect.  Except as set forth in Schedule 6.01(c),
each Loan Party has filed all required reports, applications and statements of
account with the FCC, the Copyright Office, any PUC and any Franchising
Authority, as the case may be, and has paid all Franchise, license, regulatory,
copyright royalty or other fees and charges which have become due pursuant to
any Telecommunications Approvals, except for fees or charges the failure to pay,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  Except as set forth in Schedule 6.01(c), no Loan Party
is in violation of, or in default of, in a manner that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, any
applicable Communications Law or the provisions, terms and conditions of any
Telecommunications Approval.  There are no pending or, to the knowledge of any
Loan Party, threatened formal complaints, proceedings, letters of inquiry,
notices of apparent liability, investigations, protests, petitions or other
written objections against any Loan Party at the FCC or the PUC or Franchising
Authority of any jurisdiction in which any Loan Party operates, except for
matters which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

(d)          Enforceability of Loan Documents.   This Agreement is, and each
other Loan Document to which any Loan Party is or will be a party, when
delivered hereunder, will be, a legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and by general principles of equity.

 

(e)          Capitalization.  On the Effective Date, after giving effect to the
transactions contemplated hereby to occur on the Effective Date, the authorized
Equity Interests of the Parent and each of its Subsidiaries and the issued and
outstanding Equity Interests of the Parent and each of its Subsidiaries are as
set forth on Schedule 6.01(e).  All of the issued and outstanding shares of
Equity Interests of the Parent and each of its Subsidiaries have been validly

 

  - 72 - 

 

 

issued and are fully paid and nonassessable, and the holders thereof are not
entitled to any preemptive, first refusal or other similar rights.  All Equity
Interests of such Subsidiaries of the Parent are owned by the Parent free and
clear of all Liens (other than Permitted Specified Liens).  Except as described
on Schedule 6.01(e), there are no outstanding debt or equity securities of the
Parent or any of its Subsidiaries and no outstanding obligations of the Parent
or any of its Subsidiaries convertible into or exchangeable for, or warrants,
options or other rights for the purchase or acquisition from the Parent or any
of its Subsidiaries, or other obligations of the Parent or any of its
Subsidiaries to issue, directly or indirectly, any shares of Equity Interests of
the Parent or any of its Subsidiaries.

 

(f)          Litigation.  Except as set forth in Schedule 6.01(f), there is no
pending or, to the best knowledge of any Loan Party, threatened action, suit or
proceeding affecting any Loan Party or any of its properties before any court or
other Governmental Authority or any arbitrator that (i) if adversely determined,
could reasonably be expected to have a Material Adverse Effect or (ii) relates
to this Agreement or any other Loan Document or any transaction contemplated
hereby or thereby.

 

(g)          Financial Statements.  

 

(i)          The Financial Statements, copies of which have been delivered to
each Agent and each Lender, fairly present the consolidated financial condition
of the Parent and its Subsidiaries as at the respective dates thereof and the
consolidated results of operations of the Parent and its Subsidiaries for the
fiscal periods ended on such respective dates, all in accordance with GAAP.  All
material indebtedness and other liabilities (including, without limitation,
Indebtedness, liabilities for taxes, long-term leases and other unusual forward
or long-term commitments), direct or contingent, of the Parent and its
Subsidiaries are set forth in the Financial Statements.  Since December 31, 2014
no event or development has occurred that has had or could reasonably be
expected to have a Material Adverse Effect.

 

(ii)         The Parent has on or before the Funding Date furnished to each
Agent and each Lender (A) projected monthly balance sheets, income statements
and statements of cash flows of the Parent and its Subsidiaries for the period
from January 1, 2016 through December 31, 2016, and (B) projected quarterly
balance sheets, income statements and statements of cash flows of the Parent and
its Subsidiaries for the period from January 1, 2017 through December 31, 2020,
which projected financial statements shall be updated from time to time pursuant
to Section 7.01(a)(vii).  

 

(h)          Compliance with Law, Etc.  No Loan Party or any of its Subsidiaries
is in violation of (i) any of its Governing Documents, (ii) any material
Requirement of Law, or (iii) any term of any Contractual Obligation (including,
without limitation, any Material Contract) binding on or otherwise affecting it
or any of its properties, except, in the case of this clause (iii), where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect, and no default or event of default has occurred and is continuing
thereunder.  

 

(i)          ERISA.  Except as set forth on Schedule 6.01(i), (i) each Employee
Plan is in substantial compliance with ERISA and the Internal Revenue Code,
(ii) no Termination Event has occurred nor is reasonably expected to occur with
respect to any Employee Plan, (iii) the

 

  - 73 - 

 

 

most recent annual report (Form 5500 Series) with respect to each Employee Plan,
including any required Schedule B (Actuarial Information) thereto, copies of
which have been filed with the Internal Revenue Service and delivered to the
Agents, is complete and correct and fairly presents the funding status of such
Employee Plan, and since the date of such report there has been no material
adverse change in such funding status, (iv) copies of each agreement entered
into with the PBGC, the U.S. Department of Labor or the Internal Revenue Service
with respect to any Employee Plan have been delivered to the Agents, (v) no
Employee Plan had an accumulated or waived funding deficiency or permitted
decrease which would create a deficiency in its funding standard account or has
applied for an extension of any amortization period within the meaning of
Section 412 of the Internal Revenue Code at any time during the previous
60 months, and (vi) no Lien imposed under the Internal Revenue Code or ERISA
exists or is likely to arise on account of any Employee Plan within the meaning
of Section 412 of the Internal Revenue Code.  Except as set forth on Schedule
6.01(i), no Loan Party or any of its ERISA Affiliates has incurred any
withdrawal liability under ERISA with respect to any Multiemployer Plan, or is
aware of any facts indicating that it or any of its ERISA Affiliates may in the
future incur any such withdrawal liability.  No Loan Party or any of its ERISA
Affiliates nor any fiduciary of any Employee Plan has (i) engaged in a nonexempt
prohibited transaction described in Sections 406 of ERISA or 4975 of the
Internal Revenue Code, (ii) failed to pay any required installment or other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such required installment or payment, (iii) engaged in a
transaction within the meaning of Section 4069 of ERISA or (iv) incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums, and there are no premium payments which have become due which are
unpaid.  There are no pending or, to the best knowledge of any Loan Party,
threatened claims, actions, proceedings or lawsuits (other than claims for
benefits in the normal course) asserted or instituted against (i) any Employee
Plan or its assets, (ii) any fiduciary with respect to any Employee Plan, or
(iii) any Loan Party or any of its ERISA Affiliates with respect to any Employee
Plan.  Except as required by Section 4980B of the Internal Revenue Code, no Loan
Party or any of its ERISA Affiliates maintains an employee welfare benefit plan
(as defined in Section 3(1) of ERISA) which provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of any Loan Party or any of its ERISA Affiliates or coverage after a
participant's termination of employment.

 

(j)          Taxes, Etc.  (i) All Federal and material state and local tax
returns and other reports required by applicable Requirements of Law to be filed
by any Loan Party have been filed, or extensions have been obtained, and (ii)
all taxes, assessments and other governmental charges imposed upon any Loan
Party or any property of any Loan Party in an aggregate amount for all such
taxes, assessments and other governmental charges exceeding $100,000 and which
have become due and payable on or prior to the date hereof have been paid,
except to the extent contested in good faith by proper proceedings which stay
the imposition of any penalty, fine or Lien resulting from the non-payment
thereof and with respect to which adequate reserves have been set aside for the
payment thereof on the Financial Statements in accordance with GAAP.

 

(k)          Regulations T, U and X.  No Loan Party is or will be engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation T, U or X), and no proceeds of any Loan
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any

 

  - 74 - 

 

 

margin stock or for any purpose that violates, or is inconsistent with, the
provisions of Regulations T, U and X.

 

(l)          Nature of Business.

 

(i)          No Loan Party is engaged in any business other than as set forth on
Schedule 6.01(l) and business ancillary or incidental thereto.

 

(ii)         The Parent does not have any material liabilities (other than
liabilities arising under the Loan Documents and the Subordinated Debt Loan
Documents), own any material assets (other than the Equity Interests of its
Subsidiaries) or engage in any operations or business (other than the ownership
of its Subsidiaries and operations incidental thereto).

 

(m)          Adverse Agreements, Etc.  No Loan Party or any of its Subsidiaries
is a party to any Contractual Obligation or subject to any restriction or
limitation in any Governing Document or any judgment, order, regulation, ruling
or other requirement of a court or other Governmental Authority, which (either
individually or in the aggregate) has, or in the future could reasonably be
expected (either individually or in the aggregate) to have, a Material Adverse
Effect.

 

(n)          Permits, Etc.  Except for the Governmental Approvals described in
Section 6.01(c), each Loan Party has, and is in compliance with, all other
permits, licenses, authorizations, approvals, entitlements and accreditations
(required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business and Facility currently owned, leased, managed or
operated, or to be acquired, by such Person), except to the extent the failure
to have or be in compliance therewith could not reasonably be expected to have a
Material Adverse Effect.  No condition exists or event has occurred which, in
itself or with the giving of notice or lapse of time or both, would result in
the suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, license, authorization, approval, entitlement or accreditation, and
there is no claim that any thereof is not in full force and effect.

 

(o)          Properties.  

 

(i)          Each Loan Party has good and marketable title to, valid leasehold
interests in, or valid licenses to use, all property and assets (other than the
Loan Parties' Facilities) material to its business, free and clear of all Liens,
except Permitted Liens.  

 

(ii)         All such properties and assets are in good working order and
condition, ordinary wear and tear excepted.  As of the Effective Date, (i) all
Material Facilities are listed on Schedule 1.01(B), under the heading "Material
Facilities" and constitutes all of the Material Facilities owned, leased or
subleased by any Loan Party and (ii) the other real property listed in Schedule
1.01(B) under the heading "Other Facilities" and constitutes, to the best of
each Loan Party's knowledge after due inquiry, all of the other real property
owned, leased or subleased by any Loan Party.  Each Loan Party owns good and
marketable fee simple title to all of its owned Facilities, and valid and
marketable leasehold interests in all of its leased Facilities, all as described
on Schedule 1.01(B), and copies of all such leases or a summary of terms thereof
reasonably satisfactory to the Collateral Agent have been delivered or otherwise
made available to the Collateral Agent. Schedule 1.01(B) further describes (i)
any Material Facility with

 



  - 75 - 

 

 

respect to which any Loan Party is a lessor, sublessor or assignor as of the
Effective Date and (ii) to the best of each Loan Party's knowledge after due
inquiry, any other Material Facility with respect to which any Loan Party is a
lessor, sublessor or assignor as of the Effective Date.  Each Loan Party also
has good and, as applicable, marketable title to, valid leasehold interests in,
or other valid rights to use, all of its personal property and assets as of the
Effective Date.  None of the Facilities of any Loan Party are subject to any
Liens other than Permitted Liens, and there are no facts, circumstances or
conditions known to any Loan Party that may result in any Liens (including Liens
arising under Environmental Laws) other than Permitted Liens.  Each Loan Party
has received all deeds, assignments, waivers, consents, nondisturbance and
attornment or similar agreements, bills of sale and other documents, and has
duly effected all recordings, filings and other actions necessary to establish,
protect and perfect such Loan Party's right, title and interest in and to all
such Facilities and other properties and assets. Schedule 1.01(B) also describes
any purchase options, rights of first refusal or other similar contractual
rights in effect as of the Effective Date pertaining to any Facility owned by
any Loan Party.  Schedule 1.01(B) also describes any purchase options, rights of
first refusal or other similar contractual rights in effect on the Effective
Date pertaining to any Loan Party's leasehold interest (1) in any Facility
leased by such Loan Party which was created or granted by any Loan Party or any
Person claiming by, through or under a Loan Party and (2) in any Material
Facility leased by such Loan Party which was created or, to the knowledge the
Loan Parties, granted by any other Person.  As of the Effective Date, no portion
of any Loan Party's Facilities has suffered any material damage by fire or other
casualty loss that has not heretofore been repaired and restored in all material
respects to its original condition or otherwise remedied.  As of the Effective
Date, all permits required to have been issued or appropriate to enable the
Facilities to be lawfully occupied and used for all of the purposes for which it
is currently occupied and used have been lawfully issued and are in full force
and effect, except for those permits the absence of which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

(p)          Employee and Labor Matters.  There is (i) no unfair labor practice
complaint pending or, to the best knowledge of any Loan Party, threatened
against any Loan Party before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against any Loan Party which arises
out of or under any collective bargaining agreement, (ii) no strike, labor
dispute, slowdown, stoppage or similar action or grievance pending or threatened
against any Loan Party or (iii) to the best knowledge of each Loan Party, no
union representation question existing with respect to the employees of any Loan
Party and no union organizing activity taking place with respect to any of the
employees of any Loan Party.  No Loan Party or any of its ERISA Affiliates has
incurred any liability or obligation under the Worker Adjustment and Retraining
Notification Act ("WARN") or similar state law, which remains unpaid or
unsatisfied.  The hours worked and payments made to employees of any Loan Party
have not been in violation of the Fair Labor Standards Act or any other
applicable legal requirements, except to the extent such violations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  All material payments due from any Loan Party on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of such Loan Party.

 

(q)          Environmental Matters.  Except as set forth on Schedule 6.01(q),
(i) the operations of each Loan Party are in compliance in all material respects
with all Environmental Laws; (ii) there has been no Release at any of the
properties owned or operated by any Loan Party

 



  - 76 - 

 

 

or a predecessor in interest, or at any disposal or treatment facility which
received Hazardous Materials generated by any Loan Party or any predecessor in
interest which could reasonably be expected to have a Material Adverse Effect;
(iii) no Environmental Action has been asserted against any Loan Party or, to
the knowledge of any Loan Party, any predecessor in interest nor does any Loan
Party have knowledge or notice of any threatened or pending Environmental Action
against any Loan Party or any predecessor in interest which could reasonably be
expected to have a Material Adverse Effect; (iv) no Environmental Actions have
been asserted against any facilities that may have received Hazardous Materials
generated by any Loan Party or, to the knowledge of any Loan Party, any
predecessor in interest which could reasonably be expected to have a Material
Adverse Effect; (v) no property now or formerly owned or operated by a Loan
Party has been used as a treatment or disposal site for any Hazardous Material;
(vi) no Loan Party has failed to report to the proper Governmental Authority any
Release which is required to be so reported by any Environmental Laws which
could reasonably be expected to have a Material Adverse Effect; (vii) each Loan
Party holds all licenses, permits and approvals required under any Environmental
Laws in connection with the operation of the business carried on by it, except
for such licenses, permits and approvals as to which a Loan Party's failure to
maintain or comply with could not reasonably be expected to have a Material
Adverse Effect; and (viii) no Loan Party has received any notification pursuant
to any Environmental Laws that (A) any work, repairs, construction or Capital
Expenditures are required to be made in respect as a condition of continued
compliance with any Environmental Laws, or any license, permit or approval
issued pursuant thereto or (B) any license, permit or approval referred to above
is about to be reviewed, made, subject to limitations or conditions, revoked,
withdrawn or terminated, in each case, except as could not reasonably be
expected to have a Material Adverse Effect.

 

(r)          Insurance.  Each Loan Party maintains the insurance and required
services and financial assurance as required by law and as required by Section
7.01(h).  Schedule 6.01(r) sets forth a list of all insurance maintained by each
Loan Party on the Effective Date.

 

(s)          Use of Proceeds.  The proceeds of the Loans shall be used to
(a) refinance the Existing Credit Facility, (b) pay fees and expenses in
connection with the transactions contemplated hereby and (c) fund working
capital of the Borrowers and the their Subsidiaries.  

 

(t)          Solvency.  After giving effect to the transactions contemplated by
this Agreement and before and after giving effect to each Loan, each Loan Party
is, and the Loan Parties on a consolidated basis are, Solvent.  No transfer of
property is being made by any Loan Party and no obligation is being incurred by
any Loan Party in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of such Loan Party.

 

(u)          Intellectual Property.  Except as set forth on Schedule 6.01(u),
each Loan Party owns or licenses or otherwise has the right to use all
Intellectual Property rights that are necessary for the operation of its
business, without infringement upon or conflict with the rights of any other
Person with respect thereto, except for such infringements and conflicts which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  Set forth on Schedule 6.01(u) is a complete and
accurate list as of the Effective Date of (i) each item of Registered
Intellectual Property owned by each Loan Party; (ii) each material work of
authorship owned by each Loan party and which is not Registered Intellectual
Property; and

 



  - 77 - 

 

 

(iii) each material Intellectual Property Contract to which each Loan Party is
bound.  No trademark or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party infringes upon or conflicts with any rights owned by
any other Person, and no claim or litigation regarding any of the foregoing is
pending or threatened, except for such infringements and conflicts which could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  To the knowledge of each Loan Party, no patent, invention,
device, application, principle or any statute, law, rule, regulation, standard
or code pertaining to Intellectual Property is pending or proposed, which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

(v)         Material Contracts.  Set forth on Schedule 6.01(v) is a complete and
accurate list as of the Effective Date of all Material Contracts of each Loan
Party, showing the parties and subject matter thereof and amendments and
modifications thereto.  Each such Material Contract (i) is in full force and
effect and is binding upon and enforceable against each Loan Party that is a
party thereto and, to the best knowledge of such Loan Party, all other parties
thereto in accordance with its terms, (ii) has not been otherwise amended or
modified, except as otherwise permitted in accordance with the terms of this
Agreement and (iii) is not in material breach due to the action of any Loan
Party or, to the best knowledge of any Loan Party, any other party thereto.

 

(w)          Government Regulation.  None of the Loan Parties is (i) an
"investment company" or an "affiliated person" or "promoter" of, or "principal
underwriter" of or for, an "investment company", as such terms are defined in
the Investment Company Act of 1940, as amended, or (ii) subject to regulation
under any Requirement of Law that limits in any respect its ability to incur
Indebtedness except as set forth on Schedule 5.01(w) or which may otherwise
render all or a portion of the Obligations unenforceable.  No Loan Party is
subject to regulation under the Federal Power Act, or any other federal or state
statute that restricts or limits its ability to incur Indebtedness or to perform
its obligations hereunder.

 

(x)          Customers and Suppliers .  There exists no actual or, to the
knowledge of any Loan Party, threatened termination, cancellation or limitation
of, or modification to or change in, the business relationship between (i) any
Loan Party, on the one hand, and any customer or any group thereof, on the other
hand, whose agreements with any Loan Party are individually or in the aggregate
material to the business or operations of the Loan Parties, taken as a whole, or
(ii) any Loan Party, on the one hand, and any supplier or any group thereof, on
the other hand, whose agreements with any Loan Party are individually or in the
aggregate material to the business or operations of the Loan Parties, taken as a
whole; and there exists no present state of facts or circumstances that could
give rise to or result in any such termination, cancellation, limitation,
modification or change.

 

(y)          [Reserved] 

 

(z)          [Reserved.]

 

(aa)         Subordinated Debt Credit Facility.  The Borrowers have delivered to
the Agents complete and correct copies of the Subordinated Debt Loan Documents,
including all schedules and exhibits thereto.  The Subordinated Debt Loan
Documents set forth the entire

 



  - 78 - 

 

 

agreement and understanding of the parties thereto relating to the Subordinated
Debt Credit Facility, and there are no other agreements, arrangements or
understandings, written or oral, relating to the matters covered thereby.  The
execution, delivery and performance of the Subordinated Debt Loan Documents have
been duly authorized by all necessary action (including, without limitation, the
obtaining of any consent of stockholders or other holders of Equity Interests
required by law or by any applicable corporate or other organizational
documents) on the part of each such Person.  No authorization or approval or
other action by, and no notice to filing with or license from, any Governmental
Authority is required other than those already obtained as of the Effective Date
or as contemplated in Section 5.01(b) or Section 5.03.  The Subordinated Debt
Loan Documents are legal, valid and binding obligations of the parties thereto,
enforceable against such parties in accordance with its terms.  On the Funding
Date all conditions precedent contained in the Subordinated Debt Loan Agreement
have been fulfilled or waived.

 

(bb)         Anti-Money Laundering and Anti-Terrorism Laws 

 

(i)          None of the Loan Parties, nor any Affiliate of any of the Loan
Parties, has violated or is in violation of any of the Anti-Money Laundering and
Anti-Terrorism Laws or has engaged in or conspired to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the Anti-Money Laundering and Anti-Terrorism Laws.

 

(ii)         None of the Loan Parties, nor any Affiliate of any of the Loan
Parties, nor any officer, director or principal shareholder or owner of any of
the Loan Parties, nor any of the Loan Parties' respective agents acting or
benefiting in any capacity in connection with the Loans or other transactions
hereunder, is a Blocked Person.  

 

(iii)        None of the Loan Parties, nor any of their agents acting in any
capacity in connection with the Loans or other transactions hereunder, (A)
conducts any business with or for the benefit of any Blocked Person or engages
in making or receiving any contribution of funds, goods or services to, from or
for the benefit of any Blocked Person, or (B) deals in, or otherwise engages in
any transaction relating to, any property or interests in property blocked or
subject to blocking pursuant to any OFAC Sanctions Programs.

 

(cc)         Anti-Bribery and Anti-Corruption Laws.

 

(i)          The Loan Parties are in compliance with the U.S. Foreign Corrupt
Practices Act of 1977, as amended (the "FCPA"), and the anti-bribery and
anti-corruption laws of those jurisdictions in which they do business
(collectively, the "Anti-Corruption Laws").

 

(ii)          None of the Loan Parties has at any time:

 

(A)         offered, promised, paid, given, or authorized the payment or giving
of any money, gift or other thing of value, directly or indirectly, to or for
the benefit of any employee, official, representative, or other person acting on
behalf of any foreign (i.e., non-U.S.) Governmental Authority thereof, or of any
public international organization, or any foreign political party or official
thereof, or candidate for foreign political office (collectively, "Foreign
Official"), for the purpose of: (1) influencing any act or decision of such
Foreign Official in his,

 



  - 79 - 

 

 

her, or its official capacity; or (2) inducing such Foreign Official to do, or
omit to do, an act in violation of the lawful duty of such Foreign Official, or
(3) securing any improper advantage, in order to obtain or retain business for,
or with, or to direct business to, any Person; or

 

(B)         acted or attempted to act in any manner which would subject any of
the Loan Parties to liability under any Anti-Corruption Law.

 

(iii)        There are, and have been, no allegations, investigations or
inquiries with regard to a potential violation of any Anti-Corruption Law by any
of the Loan Parties or any of their respective current or former directors,
officers, employees, stockholders or agents, or other persons acting or
purporting to act on their behalf.  

 

(iv)        The Loan Parties have adopted, implemented and maintain anti-bribery
and anti-corruption policies and procedures that are reasonably designed to
ensure compliance with the Anti-Corruption Laws.

 

(dd)        Full Disclosure.  

 

(i)          Each Loan Party has disclosed to the Agents all agreements,
instruments and corporate or other restrictions to which it is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.  None of the reports,
financial statements, certificates or other information furnished by or on
behalf of any Loan Party to the Agents (other than forward-looking information
and projections and information of a general economic nature and general
information about Borrowers' industry) in connection with the negotiation of
this Agreement or delivered hereunder (taken as a whole and as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which it was made,
not misleading in any material respect.  

 

(ii)         Projections, have been prepared on a reasonable basis and in good
faith based on assumptions, estimates, methods and tests that are believed by
the Loan Parties to be reasonable at the time such Projections were prepared and
information believed by the Loan Parties to have been accurate based upon the
information available to the Loan Parties at the time such Projections were
furnished to the Lenders, and Parent is not be aware of any facts or information
that would lead it to believe that such Projections are incorrect or misleading
in any material respect; it being understood that (A) Projections are by their
nature subject to significant uncertainties and contingencies, many of which are
beyond the Loan Parties' control, (B) actual results may differ materially from
the Projections and such variations may be material and (C) the Projections are
not a guarantee of performance.

 

Article VII

 

COVENANTS OF THE LOAN PARTIES

 

Section 7.01    Affirmative Covenants.  So long as any principal of or interest
on any Loan or any other Obligation (whether or not due) shall remain unpaid
(other than

 



  - 80 - 

 

 

Contingent Indemnity Obligations) or any Lender shall have any Commitment
hereunder, each Loan Party will, unless the Required Lenders shall otherwise
consent in writing:

 

(a)          Reporting Requirements.  Furnish to each Agent and each Lender:

 

(i)          as soon as available, and in any event within 30 days after the end
of each fiscal month of the Parent and its Subsidiaries commencing with the
first fiscal month of the Parent and its Subsidiaries ending after the Effective
Date, internally prepared consolidated balance sheets, statements of operations
and retained earnings and statements of cash flows as at the end of such fiscal
month, and for the period commencing at the end of the immediately preceding
Fiscal Year and ending with the end of such fiscal month, setting forth in each
case in comparative form the figures for the corresponding date or period set
forth in (A) the financial statements for the immediately preceding Fiscal Year,
and (B) the Projections, all in reasonable detail and certified by an Authorized
Officer of the Parent as fairly presenting, in all material respects, the
financial position of the Parent and its Subsidiaries as at the end of such
fiscal month and the results of operations, retained earnings and cash flows of
the Parent and its Subsidiaries for such fiscal month and for such year-to-date
period, in accordance with GAAP applied in a manner consistent with that of the
most recent audited financial statements furnished to the Agents and the
Lenders, subject to the absence of footnotes and normal year-end adjustments;

 

(ii)         as soon as available and in any event within 45 days after the end
of each fiscal quarter of the Parent and its Subsidiaries commencing with the
first fiscal quarter of the Parent and its Subsidiaries ending after the
Effective Date, consolidated balance sheets, statements of operations and
retained earnings and statements of cash flows of the Parent and its
Subsidiaries as at the end of such quarter, and for the period commencing at the
end of the immediately preceding Fiscal Year and ending with the end of such
quarter, setting forth in each case in comparative form the figures for the
corresponding date or period set forth in (A) the financial statements for the
immediately preceding Fiscal Year and (B) the Projections, all in reasonable
detail and certified by an Authorized Officer of the Parent as fairly
presenting, in all material respects, the financial position of the Parent and
its Subsidiaries as of the end of such quarter and the results of operations and
cash flows of the Parent and its Subsidiaries for such quarter and for such
year-to-date period, in accordance with GAAP applied in a manner consistent with
that of the most recent audited financial statements of the Parent and its
Subsidiaries furnished to the Agents and the Lenders, subject to the absence of
footnotes and normal year-end adjustments;

 

(iii)        as soon as available, and in any event within 90 days after the end
of each Fiscal Year of the Parent and its Subsidiaries, consolidated balance
sheets, statements of operations and retained earnings and statements of cash
flows of the Parent and its Subsidiaries as at the end of such Fiscal Year,
setting forth in each case in comparative form the figures for the corresponding
date or period set forth in (A) the financial statements for the immediately
preceding Fiscal Year, and (B) the Projections, all in reasonable detail and
prepared in accordance with GAAP, and accompanied by a report and an opinion,
prepared in accordance with generally accepted auditing standards, of
independent certified public accountants of recognized standing selected by the
Parent and satisfactory to the Agents (which opinion shall be without (1) a
"going concern" or like qualification or exception, (2) any qualification or

 



  - 81 - 

 

 

exception as to the scope of such audit, or (3) any qualification which relates
to the treatment or classification of any item and which, as a condition to the
removal of such qualification, would require an adjustment to such item, the
effect of which would be to cause any noncompliance with the provisions of
Section 7.03), together with a written statement of such accountants (x) to the
effect that, in making the examination necessary for their certification of such
financial statements, they have not obtained any knowledge of the existence of
an Event of Default or a Default under Section 7.03 and (y) if such accountants
shall have obtained any knowledge of the existence of an Event of Default or
such Default, describing the nature thereof;

 

(iv)        simultaneously with the delivery of the financial statements of the
Parent and its Subsidiaries required by clauses (i), (ii) and (iii) of this
Section 7.01(a), a certificate of an Authorized Officer of the Parent (a
"Compliance Certificate"):

 

(A)         stating that such Authorized Officer has reviewed the provisions of
this Agreement and the other Loan Documents and has made or caused to be made
under his or her supervision a review of the condition and operations of the
Parent and its Subsidiaries during the period covered by such financial
statements with a view to determining whether the Parent and its Subsidiaries
were in compliance with all of the provisions of this Agreement and such Loan
Documents at the times such compliance is required hereby and thereby, and that
such review has not disclosed, and such Authorized Officer has no knowledge of,
the occurrence and continuance during such period of an Event of Default or
Default or, if an Event of Default or Default had occurred and continued or is
continuing, describing the nature and period of existence thereof and the action
which the Parent and its Subsidiaries propose to take or have taken with respect
thereto,

 

(B)         in the case of the delivery of the financial statements of the
Parent and its Subsidiaries required by (1) clauses (ii) and (iii) of this
Section 7.01(a), attaching a schedule showing the calculation of the financial
covenants specified in Section 7.03 and (2) clauses (i) and (iii) of this
Section 7.01(a), including a discussion and analysis of the financial condition
and results of operations of the Parent and its Subsidiaries for the portion of
the Fiscal Year then elapsed and discussing the reasons for any significant
variations from the Projections for such period and the figures for the
corresponding period in the previous Fiscal Year, and

 

(C)         in the case of the delivery of the financial statements of the
Parent and its Subsidiaries required by clause (iii) of this Section 7.01(a),
attaching the calculation of the Excess Cash Flow in accordance with the terms
of Section 2.05(c)(i);

 

(v)         not later than August 31 of each Fiscal Year commencing with Fiscal
Year 2016, a certificate of an Authorized Officer of the Parent (1) attaching a
summary of all material insurance coverage maintained as of the date thereof by
any Loan Party and all material insurance coverage planned to be maintained by
any Loan Party, together with such other related documents and information as
the Administrative Agent may reasonably require and (2) confirming that there
have been no changes to the information contained in each of the Perfection
Certificates delivered on the Funding Date or the date of the most recently
updated Perfection Certificate delivered pursuant to this clause (v) and/or
attaching an updated Perfection Certificate identifying any such changes to the
information contained therein;

 



  - 82 - 

 

 

(vi)        [reserved]

 

(vii)       as soon as available and in any event not later than 30 days prior
to the end of each Fiscal Year, a certificate of an Authorized Officer of the
Parent (A) attaching Projections for the Parent and its Subsidiaries,
supplementing and superseding the Projections previously required to be
delivered pursuant to this Agreement, prepared on a monthly basis and otherwise
in form and substance satisfactory to the Agents, for the immediately succeeding
Fiscal Year for the Parent and its Subsidiaries and (B) certifying that the
representations and warranties set forth in Section 6.01(dd)(ii) are true and
correct with respect to the Projections;

 

(viii)      promptly after submission to any Governmental Authority, all
documents and information furnished to such Governmental Authority in connection
with any investigation of any Loan Party other than routine inquiries by such
Governmental Authority;

 

(ix)         as soon as possible, and in any event within 3 Business Days after
the occurrence of an Event of Default or Default or the occurrence of any event
or development that could reasonably be expected to have a Material Adverse
Effect, the written statement of an Authorized Officer of the Administrative
Borrower setting forth the details of such Event of Default or Default or other
event or development having a Material Adverse Effect and the action which the
affected Loan Party proposes to take with respect thereto;

 

(x)          (A) promptly but in any event within 10 Business Days after any
Loan Party or any ERISA Affiliate thereof knows or has reason to know that (1)
any Reportable Event with respect to any Employee Plan has occurred, (2) any
other Termination Event with respect to any Employee Plan has occurred, or (3)
an accumulated funding deficiency has been incurred or an application has been
made to the Secretary of the Treasury for a waiver or modification of the
minimum funding standard (including installment payments) or an extension of any
amortization period under Section 412 of the Internal Revenue Code with respect
to an Employee Plan, a statement of an Authorized Officer of the Administrative
Borrower setting forth the details of such occurrence and the action, if any,
which such Loan Party or such ERISA Affiliate proposes to take with respect
thereto, (B) promptly and in any event within 10 Business Days after receipt
thereof by any Loan Party or any ERISA Affiliate thereof from the PBGC, copies
of each notice received by any Loan Party or any ERISA Affiliate thereof of the
PBGC's intention to terminate any Plan or to have a trustee appointed to
administer any Plan, (C) promptly and in any event within 10 Business Days after
the filing thereof with the Internal Revenue Service if requested by any Agent,
copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) with respect to each Employee Plan and Multiemployer Plan,
(D) promptly and in any event within 10 Business Days after any Loan Party or
any ERISA Affiliate thereof knows or has reason to know that a required
installment within the meaning of Section 412 of the Internal Revenue Code has
not been made when due with respect to an Employee Plan, (E) promptly and in any
event within 10 Business Days after receipt thereof by any Loan Party or any
ERISA Affiliate thereof from a sponsor of a Multiemployer Plan or from the PBGC,
a copy of each notice received by any Loan Party or any ERISA Affiliate thereof
concerning the imposition or amount of withdrawal liability under Section 4202
of ERISA or indicating that such Multiemployer Plan may enter reorganization
status under Section 4241 of ERISA, and (F) promptly and in any event within 10
Business Days after any Loan Party or any

 



  - 83 - 

 

 

ERISA Affiliate thereof sends notice of a plant closing or mass layoff (as
defined in WARN) to employees, copies of each such notice sent by such Loan
Party or such ERISA Affiliate thereof;

 

(xi)         promptly after the commencement thereof but in any event not later
than 5 Business Days after service of process with respect thereto on, or the
obtaining of knowledge thereof by, any Loan Party, notice of each action, suit
or proceeding before any court or other Governmental Authority or other
regulatory body or any arbitrator which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;

 

(xii)        promptly but in any event within 10 Business Days after execution,
receipt or delivery thereof, copies of any material notices that any Loan Party
executes or receives in connection with any Material Contract (other than the
Subordinated Debt Loan Documents);

 

(xiii)       promptly but in any event within 10 Business Days after execution,
receipt or delivery thereof, copies of any material notices that any Loan Party
executes or receives in connection with the sale or other Disposition of the
Equity Interests of, or all or substantially all of the assets of, any Loan
Party;

 

(xiv)      promptly but in any event within 10 Business Days after the delivery
thereof to the Parent's or any Borrower's Board of Directors, copies of all
reports or other information so delivered;

 

(xv)       promptly after (A) the sending or filing thereof, copies of all
statements, reports and other information any Loan Party sends to any holders of
its Indebtedness or its securities or files with the SEC or any national
(domestic or foreign) securities exchange and (B) the receipt thereof, a copy of
any material notice received from any holder of its Indebtedness;

 

(xvi)      promptly upon receipt thereof, copies of all financial reports
(including, without limitation, management letters), if any, submitted to any
Loan Party by its auditors in connection with any annual or interim audit of the
books thereof;

 

(xvii)     promptly upon request, any certification or other evidence requested
from time to time by any Lender in its sole discretion, confirming the
Borrowers' compliance with Section 7.02(r);

 

(xviii)    [reserved]

 

(xix)       simultaneously with the delivery of the financial statements of the
Parent and its Subsidiaries required by clauses (i), (ii) and (iii) of this
Section 7.01(a), if, as a result of any change in accounting principles and
policies from those used in the preparation of the Financial Statements that is
permitted by Section 7.02(q), the consolidated financial statements of the
Parent and its Subsidiaries delivered pursuant to clauses (i), (ii) and (iii) of
this Section 7.01(a) will differ from the consolidated financial statements that
would have been delivered pursuant to such subdivisions had no such change in
accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change,

 



  - 84 - 

 

 

one or more statements of reconciliation for all such prior financial statements
in form and substance satisfactory to the Agents;

 

(xx)        promptly upon receipt of notice of (A) any actual or threatened
forfeiture, non-renewal, cancellation, termination, revocation, suspension,
impairment or material modification of any material Telecommunications Approval
held by any Loan Party, or any notice of default or forfeiture with respect to
any such material Telecommunications Approval, or (B) any refusal by the FCC,
any PUC or any Franchising Authority to renew or extend any such material
Communications License, a certificate of an Authorized Officer specifying the
nature of such event, the period of existence thereof, and what action such Loan
Party is taking and propose to take with respect thereto;

 

(xxi)       promptly upon receipt thereof, copies of any notices of default or
other material notices given or received pursuant to the Subordinated Debt Loan
Documents and promptly after the sending thereof, copies of all certificates and
other reports relating to financial covenants and financial tests under the
Subordinated Debt Loan Documents; and

 

(xxii)      promptly upon request, such other information concerning the
condition or operations, financial or otherwise, of any Loan Party as any Agent
may from time to time may reasonably request.

 

(b)          Additional Borrowers, Guarantors and Collateral Security.  Cause:

 

(i)          each Subsidiary of any Loan Party not in existence on the Effective
Date, and each Subsidiary of any Loan Party which is a PUC Restricted Subsidiary
on the Effective Date or upon formation or acquisition but later ceases to be a
PUC Restricted Subsidiary, to execute and deliver to the Collateral Agent
promptly and in any event within 10 Business Days after the formation,
acquisition or change in status thereof, (A) a Joinder Agreement, pursuant to
which such Subsidiary shall be made a party to this Agreement as a Borrower or a
Guarantor, (B) a supplement to the Security Agreement, together with (1)
certificates evidencing all of the Equity Interests of any Person owned by such
Subsidiary required to be pledged under the terms of the Security Agreement, (2)
undated stock powers for such Equity Interests executed in blank with signature
guaranteed, and (3) such opinions of counsel as the Collateral Agent may
reasonably request, (C) to the extent required under the terms of this
Agreement, one or more Mortgages creating on the real property of such
Subsidiary a perfected, first priority Lien (in terms of priority, subject only
to Permitted Specified Liens) on such real property and such other Real Property
Deliverables as may be required by the Collateral Agent with respect to each
such real property and (D) such other agreements, instruments, approvals or
other documents reasonably requested by the Collateral Agent in order to create,
perfect, establish the first priority of or otherwise protect any Lien purported
to be covered by any such Security Agreement or Mortgage or otherwise to effect
the intent that such Subsidiary shall become bound by all of the terms,
covenants and agreements contained in the Loan Documents and that all property
and assets of such Subsidiary shall become Collateral for the Obligations; and

 

(ii)         each owner of the Equity Interests of any such Subsidiary to
execute and deliver promptly and in any event within 10 Business Days after the
formation or

 



  - 85 - 

 

 

acquisition of such Subsidiary a Pledge Amendment (as defined in the Security
Agreement), together with (A) certificates evidencing all of the Equity
Interests of such Subsidiary required to be pledged under the terms of the
Security Agreement, (B) undated stock powers or other appropriate instruments of
assignment for such Equity Interests executed in blank with signature
guaranteed, (C) such opinions of counsel as the Collateral Agent may reasonably
request and (D) such other agreements, instruments, approvals or other documents
requested by the Collateral Agent.

 

(c)          Compliance with Laws; Payment of Taxes.

 

(i)          Comply, and cause each of its Subsidiaries to comply, in all
material respects, with (A) all Requirements of Law (including, without
limitation, all Environmental Laws and Communications Laws), judgments and
awards (including any settlement of any claim that, if breached, could give rise
to any of the foregoing) and (B) the provisions, terms and conditions of all
Telecommunications Approvals.

 

(ii)         Pay, and cause each of its Subsidiaries to pay, in full before
delinquency or before the expiration of any extension period, all taxes,
assessments and other governmental charges imposed upon any Loan Party or any of
its Subsidiaries or any property of any Loan Party or any of its Subsidiaries in
an aggregate amount for all such taxes, assessments and other governmental
charges exceeding $100,000, except to the extent contested in good faith by
proper proceedings which stay the imposition of any penalty, fine or Lien
resulting from the non-payment thereof and with respect to which adequate
reserves have been set aside for the payment thereof in accordance with GAAP.

 

(d)          Preservation of Existence, Etc.  Maintain, preserve and keep in
full force and effect, and cause each of its Subsidiaries to maintain, preserve
and keep in full force and effect, (i) its existence, rights and privileges, and
become or remain, and cause each of its Subsidiaries to become or remain, duly
qualified and in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except where such failure to be so qualified
could not reasonably be expected to have a Material Adverse Effect and (ii) its
material rights and franchises, including, without limitation, all
Telecommunications Approvals.  

 

(e)          Keeping of Records and Books of Account.  Keep, and cause each of
its Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP.

 

(f)          Inspection Rights.  Permit, and cause each of its Subsidiaries to
permit, the agents and representatives of any Agent at any time and from time to
time during normal business hours, subject to Section 2.06, at the expense of
the Borrowers, to examine and make copies of and abstracts from its records and
books of account, to visit and inspect its properties, to verify materials,
leases, notes, accounts receivable, deposit accounts and its other assets, to
conduct audits, physical counts, valuations, appraisals, Phase I Environmental
Site Assessments (and, if requested by the Collateral Agent based upon the
results of any such Phase I Environmental Site Assessment, a Phase II
Environmental Site Assessment) or examinations and to discuss its affairs,
finances and accounts with any of its directors, officers, managerial

 



  - 86 - 

 

 

employees, independent accountants or any of its other representatives.  In
furtherance of the foregoing, each Loan Party hereby authorizes its independent
accountants, and the independent accountants of each of its Subsidiaries, to
discuss the affairs, finances and accounts of such Person (independently or
together with representatives of such Person) with the agents and
representatives of any Agent in accordance with this Section 7.01(f).

 

(g)          Maintenance of Properties, Etc.  Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties which
are necessary or useful in the proper conduct of its business in good working
order and condition, ordinary wear and tear and casualty excepted, and comply,
and cause each of its Subsidiaries to comply, at all times with the provisions
of all leases to which it is a party as lessee or under which it occupies
property, so as to prevent any loss or forfeiture thereof or thereunder, except
to the extent the failure to so maintain and preserve or so comply could not
reasonably be expected to have a Material Adverse Effect.

 

(h)          Maintenance of Insurance.  Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent, worker's compensation and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any Governmental Authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and in any event in amount,
adequacy and scope reasonably satisfactory to the Collateral Agent.  All
policies covering the Collateral are to be made payable to the Collateral Agent
for the benefit of the Agents and the Lenders, as its interests may appear, in
case of loss, under a standard non-contributory "lender" or "secured party"
clause and are to contain such other provisions as the Collateral Agent may
require to fully protect the Lenders' interest in the Collateral and to any
payments to be made under such policies.  All certificates of insurance are to
be delivered to the Collateral Agent and the policies are to be premium prepaid,
with the loss payable and additional insured endorsement in favor of the
Collateral Agent and such other Persons as the Collateral Agent may designate
from time to time, and shall provide for not less than 30 days' (10 days' in the
case of non-payment) prior written notice to the Collateral Agent of the
exercise of any right of cancellation.  If any Loan Party or any of its
Subsidiaries fails to maintain such insurance, the Collateral Agent may arrange
for such insurance, but at the Borrowers' expense and without any responsibility
on the Collateral Agent's part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of
claims.  Upon the occurrence and during the continuance of an Event of Default,
the Collateral Agent shall have the sole right, in the name of the Lenders, any
Loan Party and its Subsidiaries, to file claims under any insurance policies, to
receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

 

(i)          Obtaining of Permits, Etc.  

 

(i)          Obtain, maintain and preserve, and cause each of its Subsidiaries
to obtain, maintain and preserve, and take all necessary action to timely renew,
all permits, licenses,

 



  - 87 - 

 

 

authorizations, approvals, entitlements and accreditations (other than
Telecommunications Approvals) that are necessary or useful in the proper conduct
of its business, in each case, except to the extent the failure to obtain,
maintain, preserve or take such action could not reasonably be expected to have
a Material Adverse Effect; and

 

(ii)         do or cause to be done all things necessary to preserve and keep in
full force and effect its material rights and franchises, including, without
limitation, all Telecommunications Approvals.

 

(j)          Environmental.  (i)  Keep any property either owned or operated by
it or any of its Subsidiaries free of any Environmental Liens; (ii) comply in
all material respects, and cause each of its Subsidiaries to comply in all
material respects, with all Environmental Laws and provide to the Collateral
Agent any documentation of such compliance which the Collateral Agent may
reasonably request; (iii) provide the Agents written notice within 5 Business
Days of any Release of a Hazardous Material in excess of any reportable quantity
from or onto property at any time owned or operated by it or any of its
Subsidiaries and take any Remedial Actions required to abate said Release; and
(iv) provide the Agents with written notice within 10 Business Days of the
receipt of any of the following:  (A) notice that an Environmental Lien has been
filed against any property of any Loan Party or any of its Subsidiaries;
(B) commencement of any Environmental Action or notice that an Environmental
Action will be filed against any Loan Party or any of its Subsidiaries; and
(C) notice of a violation, citation or other administrative order which could
reasonably be expected to have a Material Adverse Effect.

 

(k)          Fiscal Year.  Cause the Fiscal Year of the Parent and its
Subsidiaries to end on December 31 of each calendar year unless the Agents
consent to a change in such Fiscal Year (and appropriate related changes to this
Agreement).

 

(l)          Landlord Waivers; Collateral Access Agreements.  At any time after
the Funding Date any Collateral with a book value in excess of $250,000 (when
aggregated with all other Collateral at the same location) is located on any
real property of a Loan Party (whether such real property is existing as of the
Funding Date or acquired thereafter) which is not owned by a Loan Party, or is
stored on the premises of a bailee, warehouseman, or similar party, use
commercially reasonable efforts to obtain written subordinations or waivers or
collateral access agreements, as the case may be, in form and substance
satisfactory to the Collateral Agent.

 

(m)          After Acquired Real Property.  Upon the acquisition by it or any of
its Subsidiaries after the Funding Date of any interest in any fee-owned real
property (wherever located) (each such interest being a "New Facility") that is
a Material Facility, immediately so notify the Collateral Agent, setting forth
with specificity a description of the interest acquired, the location of the
real property, any structures or improvements thereon and either an appraisal or
such Loan Party's good-faith estimate of the current value of such real property
(for purposes of this Section, the "Current Value").  The Collateral Agent shall
notify such Loan Party whether it intends to require a Mortgage (and any other
Real Property Deliverables) with respect to such Material Facility.  Upon
receipt of such notice requesting a Mortgage (and any other Real Property
Deliverables), the Person that has acquired such Material Facility shall
promptly furnish the same to the Collateral Agent.  The Borrowers shall pay all
fees and expenses, including,

 



  - 88 - 

 

 

without limitation, reasonable attorneys' fees and expenses, and all title
insurance charges and premiums, in connection with each Loan Party's obligations
under this Section 7.01(m).

 

(n)          Anti-Bribery and Anti-Corruption Laws.  Maintain, and cause each of
its Subsidiaries to maintain, anti-bribery and anti-corruption policies and
procedures that are reasonably designed to ensure compliance with the
Anti-Corruption Laws.

 

(o)          Lender Meetings.  Upon the request of any Agent or the Required
Lenders (which request, so long as no Event of Default shall have occurred and
be continuing, shall not be made more than once during each Fiscal Year),
participate in a meeting with the Agents and the Lenders at the Borrowers'
corporate offices (or at such other location as may be agreed to by the
Administrative Borrower and such Agent or the Required Lenders) at such time as
may be agreed to by the Administrative Borrower and such Agent or the Required
Lenders.

 

(p)          Further Assurances.  Take such action and execute, acknowledge and
deliver, and cause each of its Subsidiaries to take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as any Agent may require from time to time in
order (i) to carry out more effectively the purposes of this Agreement and the
other Loan Documents, (ii) to subject to valid and perfected first priority
Liens any of the Collateral or any other property of any Loan Party and its
Subsidiaries, (iii) to establish and maintain the validity and effectiveness of
any of the Loan Documents and the validity, perfection and priority of the Liens
intended to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer and confirm unto each Secured Party the rights now or hereafter
intended to be granted to it under this Agreement or any other Loan
Document.  In furtherance of the foregoing, to the maximum extent permitted by
applicable law, each Loan Party (A) authorizes each Agent to execute any such
agreements, instruments or other documents in such Loan Party's name and to file
such agreements, instruments or other documents in any appropriate filing office
to establish and maintain the validity, perfection and priority of the Liens
intended to be created by any Loan Document, (B) authorizes each Agent to file
any financing statement required hereunder or under any other Loan Document, and
any continuation statement or amendment with respect thereto, in any appropriate
filing office without the signature of such Loan Party, and (C) ratifies the
filing of any financing statement, and any continuation statement or amendment
with respect thereto, filed without the signature of such Loan Party prior to
the Funding Date.

 

Section 7.02    Negative Covenants.  So long as any principal of or interest on
any Loan or any other Obligation (whether or not due) shall remain unpaid (other
than Contingent Indemnity Obligations) or any Lender shall have any Commitment
hereunder, each Loan Party shall not, unless the Required Lenders shall
otherwise consent in writing:

 

(a)          Liens, Etc.  Create, incur, assume or suffer to exist, or permit
any of its Subsidiaries to create, incur, assume or suffer to exist, any Lien
upon or with respect to any of its properties, whether now owned or hereafter
acquired; file or suffer to exist under the Uniform Commercial Code or any
Requirement of Law of any jurisdiction, a financing statement (or the equivalent
thereof) that names it or any of its Subsidiaries as debtor; sign or suffer to
exist any security agreement authorizing any secured party thereunder to file
such financing statement (or the equivalent thereof) other than, as to all of
the above, Permitted Liens.

 



  - 89 - 

 

 

(b)          Indebtedness.  Create, incur, assume, guarantee or suffer to exist,
or otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.

 

(c)          Fundamental Changes; Dispositions.

 

(i)          Wind-up, liquidate or dissolve, or merge, consolidate or amalgamate
with any Person, or permit any of its Subsidiaries to do (or agree to do) any of
the foregoing; provided, however, that (A) any Subsidiary that is not a Loan
Party may wind-up, liquidate or dissolve and (B) any wholly-owned Subsidiary of
any Loan Party may be merged into any Loan Party (other than the Parent unless,
after giving effect to such merger, consolidation or amalgamation, the Parent is
the surviving Loan Party) or a wholly-owned Subsidiary of such Loan Party, or
may consolidate or amalgamate with another wholly-owned Subsidiary of such Loan
Party, so long as in the case of this subclause (B), (I) no other provision of
this Agreement would be violated thereby, (II) such Loan Party gives the Agents
at least 10 Business Days' prior written notice of such merger, consolidation or
amalgamation accompanied by true, correct and complete copies of all material
agreements, documents and instruments relating to such merger, consolidation or
amalgamation, including, but not limited to, the certificate or certificates of
merger or amalgamation to be filed with each appropriate Secretary of State
(with a copy as filed promptly after such filing), (III) no Default or Event of
Default shall have occurred and be continuing either before or after giving
effect to such transaction, (IV) the Lenders' rights in any Collateral,
including, without limitation, the existence, perfection and priority of any
Lien thereon, are not adversely affected by such merger, consolidation or
amalgamation and (V) except in the case of any such merger, consolidation or
amalgamation between two Subsidiaries that are not Loan Parties, the surviving
Subsidiary, if any, if not already a Loan Party, is joined as a Loan Party
hereunder pursuant to a Joinder Agreement and is a party to a Security Agreement
and the Equity Interests of such Subsidiary is the subject of a Security
Agreement, in each case, which is in full force and effect on the date of and
immediately after giving effect to such merger, consolidation or amalgamation;
and

 

(ii)         Make any Disposition, whether in one transaction or a series of
related transactions, of all or any part of its business, property or assets,
whether now owned or hereafter acquired (or agree to do any of the foregoing),
or permit any of its Subsidiaries to do any of the foregoing; provided, however,
that any Loan Party and its Subsidiaries may make Permitted Dispositions.

 

(d)         Change in Nature of Business.

 

(i)          Make, or permit any of its Subsidiaries to make, any change in the
nature of its business as described in Section 6.01(l).

 

(ii)         Permit the Parent to have any material liabilities (other than
liabilities arising under the Loan Documents and the Subordinated Debt Loan
Documents), own any material assets (other than the Equity Interests of its
Subsidiaries) or engage in any operations or business (other than the ownership
of its Subsidiaries).

 



  - 90 - 

 

 

(e)          Loans, Advances, Investments, Etc.  Make or commit or agree to
make, or permit any of its Subsidiaries make or commit or agree to make, any
Investment in any other Person except for Permitted Investments.

 

(f)          Sale and Leaseback Transactions.  Enter into, or permit any of its
Subsidiaries to enter into, any Sale and Leaseback Transaction.

 

(g)          Capital Expenditures.  Make or commit or agree to make, or permit
any of its Subsidiaries to make or commit or agree to make, any Capital
Expenditure (by purchase or Capitalized Lease) that would cause the aggregate
amount of all Capital Expenditures made by the Loan Parties and their
Subsidiaries to exceed (i) for each of Fiscal Year 2016 and Fiscal Year 2017,
$7,015,000 and (b) for any Fiscal Year thereafter, $6,515,000.

 

(h)          Restricted Payments.  Make or permit any of its Subsidiaries to
make any Restricted Payment other than Permitted Restricted Payments.

 

(i)          Federal Reserve Regulations.  Permit any Loan or the proceeds of
any Loan under this Agreement to be used for any purpose that would cause such
Loan to be a margin loan under the provisions of Regulation T, U or X of the
Board.

 

(j)          Transactions with Affiliates.  Enter into, renew, extend or be a
party to, or permit any of its Subsidiaries to enter into, renew, extend or be a
party to, any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) transactions consummated in the ordinary course of business in a
manner and to an extent consistent with past practice and necessary or desirable
for the prudent operation of its business, for fair consideration and on terms
no less favorable to it or its Subsidiaries than would be obtainable in a
comparable arm's length transaction with a Person that is not an Affiliate
thereof, and that are fully disclosed to the Agents prior to the consummation
thereof, if they involve one or more payments by the Parent or any of its
Subsidiaries in excess of $200,000 for any single transaction or series of
related transactions, (ii) transactions with another Loan Party, (iii)
transactions permitted by Section 7.02(e) and Section 7.02(h), (iv) sales of
Qualified Equity Interests of the Parent to Affiliates of the Parent not
otherwise prohibited by the Loan Documents and the granting of registration and
other customary rights in connection therewith, and (v) reasonable and customary
director and officer compensation (including bonuses and stock option programs),
benefits and indemnification arrangements, in each case approved by the Board of
Directors (or a committee thereof) of such Loan Party or such Subsidiary.

 

(k)          Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries.  Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Equity Interests of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its

 



  - 91 - 

 

 

Subsidiaries to do any of the foregoing; provided, however, that nothing in any
of clauses (i) through (iv) of this Section 7.02(k) shall prohibit or restrict
compliance with:

 

(A)         this Agreement and the other Loan Documents and the Subordinated
Debt Loan Documents;

 

(B)         any agreement in effect on the date of this Agreement and described
on Schedule 7.02(k), or any extension, replacement or continuation of any such
agreement; provided, that, any such encumbrance or restriction contained in such
extended, replaced or continued agreement is no less favorable to the Agents and
the Lenders than the encumbrance or restriction under or pursuant to the
agreement so extended, replaced or continued;

 

(C)         any applicable law, rule or regulation (including, without
limitation, applicable currency control laws and applicable state corporate
statutes restricting the payment of dividends in certain circumstances);

 

(D)         in the case of clause (iv), (1) customary restrictions on the
subletting, assignment or transfer of any specified property or asset set forth
in a lease, license, asset sale agreement or similar contract for the conveyance
of such property or asset and (2) instrument or other document evidencing a
Permitted Lien (or the Indebtedness secured thereby) from restricting on
customary terms the transfer of any property or assets subject thereto;

 

(E)         customary restrictions on dispositions of real property interests in
reciprocal easement agreements;

 

(F)         customary restrictions in agreements for the sale of assets on the
transfer or encumbrance of such assets during an interim period prior to the
closing of the sale of such assets; or

 

(G)         customary restrictions in contracts that prohibit the assignment of
such contract.

 

(l)          Limitations on Negative Pledges.  Enter into, incur or permit to
exist, or permit any Subsidiary to enter into, incur or permit to exist,
directly or indirectly, any agreement, instrument, deed, lease or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of any Loan Party or any Subsidiary of any Loan Party to create, incur or permit
to exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired, or that requires the grant of any security for an obligation
if security is granted for another obligation, except the following:  (i) this
Agreement and the other Loan Documents, (ii) restrictions or conditions imposed
by any agreement relating to secured Indebtedness permitted by Section 7.02(b)
of this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (iii) any customary restrictions and
conditions contained in agreements relating to the sale or other disposition of
assets or of a Subsidiary pending such sale or other disposition; provided that
such restrictions and conditions apply only to the assets or Subsidiary to be
sold or disposed of and such sale or disposition is permitted hereunder, and
(iv) customary provisions in leases restricting the assignment or sublet
thereof.

 



  - 92 - 

 

 

(m)          Modifications of Indebtedness, Organizational Documents and Certain
Other Agreements; Etc.  

 

(i)          Amend, modify or otherwise change (or permit the amendment,
modification or other change in any manner of) any of the provisions of any of
its or its Subsidiaries' Indebtedness or of any instrument or agreement
(including, without limitation, the Subordinated Debt Loan Documents, any
purchase agreement, indenture, loan agreement or security agreement) relating to
(A) any such Indebtedness (other than Indebtedness arising under the
Subordinated Debt Loan Documents) if such amendment, modification or change
would shorten the final maturity or average life to maturity of, or require any
payment to be made earlier than the date originally scheduled on, such
Indebtedness, would increase the interest rate applicable to such Indebtedness,
would add any covenant or event of default, would change the subordination
provision, if any, of such Indebtedness, or would otherwise be adverse to the
Lenders or the issuer of such Indebtedness in any respect or (B) any
Indebtedness arising under the terms of the Subordinated Debt Loan Documents, if
such amendment, modification or change would otherwise be prohibited by the
Intercreditor Agreement;

 

(ii)         except for the Obligations, (A) make any voluntary or optional
payment (including, without limitation, any payment of interest in cash that, at
the option of the issuer, may be paid in cash or in kind), prepayment,
redemption, defeasance, sinking fund payment or other acquisition for value of
any of its or its Subsidiaries' Indebtedness, including, without limitation, the
Subordinated Debt Credit Facility (including, without limitation, by way of
depositing money or securities with the trustee therefor before the date
required for the purpose of paying any portion of such Indebtedness when due),
(B) refund, refinance, replace or exchange any other Indebtedness for any such
Indebtedness (other than with respect to Permitted Refinancing Indebtedness),
(C) make any payment, prepayment, redemption, defeasance, sinking fund payment
or repurchase of (I) any Subordinated Indebtedness (other than the Subordinated
Debt Credit Facility) in violation of the subordination provisions thereof or
any subordination agreement with respect thereto or (II) any Indebtedness
evidenced by the Subordinated Debt Credit Facility in violation of the
Intercreditor Agreement, or (D) make any payment, prepayment, redemption,
defeasance, sinking fund payment or repurchase of any Indebtedness as a result
of any asset sale, change of control, issuance and sale of debt or equity
securities or similar event, or give any notice with respect to any of the
foregoing;

 

(iii)        amend, modify or otherwise change any of its Governing Documents
(including, without limitation, by the filing or modification of any certificate
of designation, or any agreement or arrangement entered into by it) with respect
to any of its Equity Interests (including any shareholders' agreement), or enter
into any new agreement with respect to any of its Equity Interests, except any
such amendments, modifications or changes or any such new agreements or
arrangements pursuant to this clause (iii) that either individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect; or

 

(iv)        agree to any amendment, modification or other change to or waiver of
any of its rights under any Material Contract if such amendment, modification,
change or waiver would be adverse in any material respect to any Loan Party or
any of its Subsidiaries or the Agents and the Lenders.

 



  - 93 - 

 

 

(n)          Investment Company Act of 1940.  Engage in any business, enter into
any transaction, use any securities or take any other action or permit any of
its Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an "investment
company" or a company "controlled" by an "investment company" not entitled to an
exemption within the meaning of such Act.

 

(o)          ERISA.  (i) Engage, or permit any ERISA Affiliate to engage, in any
transaction described in Section 4069 of ERISA; (ii) engage, or permit any ERISA
Affiliate to engage, in any prohibited transaction described in Section 406 of
ERISA or 4975 of the Internal Revenue Code for which a statutory or class
exemption is not available or a private exemption has not previously been
obtained from the U.S. Department of Labor; (iii) adopt or permit any ERISA
Affiliate to adopt any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment other than as required by Section 601 of ERISA or applicable law;
(iv) fail to make any contribution or payment to any Multiemployer Plan which it
or any ERISA Affiliate may be required to make under any agreement relating to
such Multiemployer Plan, or any law pertaining thereto; or (v) fail, or permit
any ERISA Affiliate to fail, to pay any required installment or any other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such installment or other payment.

 

(p)          Environmental.  Permit the use, handling, generation, storage,
treatment, Release or disposal of Hazardous Materials at any property owned or
leased by it or any of its Subsidiaries, except in compliance in all material
respects with Environmental Laws.

 

(q)          Accounting Methods.  Modify or change, or permit any of its
Subsidiaries to modify or change, its method of accounting or accounting
principles from those utilized in the preparation of the Financial Statements
(other than as may be required to conform to GAAP).

 

(r)          Anti-Money Laundering and Anti-Terrorism Laws.

 

(i)          None of the Loan Parties, nor any of their Affiliates or agents,
shall:

 

(A)         conduct any business or engage in any transaction or dealing with or
for the benefit of any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to, from or for the benefit of any
Blocked Person;

 

(B)         deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked or subject to blocking pursuant to the
OFAC Sanctions Programs;

 

(C)         use any of the proceeds of the transactions contemplated by this
Agreement to finance, promote or otherwise support in any manner any illegal
activity, including, without limitation, any violation of the Anti-Money
Laundering and Anti-Terrorism Laws or any specified unlawful activity as that
term is defined in the Money Laundering Control Act of 1986, 18 U.S.C. §§ 1956
and 1957; or    

 



  - 94 - 

 

 

(D)         violate, attempt to violate, or engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, any of the Anti-Money Laundering and Anti-Terrorism Laws.

 

(ii)         None of the Loan Parties, nor any Affiliate of any of the Loan
Parties, nor any officer, director or principal shareholder or owner of any of
the Loan Parties, nor any of the Loan Parties' respective agents acting or
benefiting in any capacity in connection with the Loans or other transactions
hereunder, shall be or shall become a Blocked Person.

 

(s)          Anti-Bribery and Anti-Corruption Laws.  None of the Loan Parties
shall:

 

(i)          offer, promise, pay, give, or authorize the payment or giving of
any money, gift or other thing of value, directly or indirectly, to or for the
benefit of any Foreign Official for the purpose of: (1) influencing any act or
decision of such Foreign Official in his, her, or its official capacity; or (2)
inducing such Foreign Official to do, or omit to do, an act in violation of the
lawful duty of such Foreign Official, or (3) securing any improper advantage, in
order to obtain or retain business for, or with, or to direct business to, any
Person; or

 

(ii)         act or attempt to act in any manner which would subject any of the
Loan Parties to liability under any Anti-Corruption Law.

 

(t)          No Excess Cash.

 

(i)          Permit any PUC Restricted Subsidiary (including, without
limitation, War Telephone) to accumulate cash or Cash Equivalents (including
funds on deposit in bank accounts and Investments of the type permitted by
Section 7.02(e)) in excess of cash balances as may be reasonably required to be
maintained by it to pay expenses incurred by it in the ordinary course of
business, and the Borrowers shall cause such PUC Restricted Subsidiary to
immediately pay cash dividends or otherwise make cash distributions to the
Borrowers or, to the extent permitted by this Agreement, intercompany loans to
the Borrowers in an aggregate amount equal to all such cash and Cash Equivalents
then accumulated by such PUC Restricted Subsidiary in excess of such cash
balances, provided that the Borrowers shall not be required to comply with this
Section 7.02(t)(i)if such compliance would require a consent from a PUC with
jurisdiction over such PUC Restricted Subsidiary.

 

(ii)         No Loan Party (other than the Borrowers) shall accumulate cash or
Cash Equivalents (including funds on deposit in bank accounts and Investments of
the type permitted by Section 7.02(e)) in excess of cash balances as may be
reasonably required to be maintained by it to pay expenses incurred by it in the
ordinary course of business, and each such Loan Party shall immediately from
time to time pay cash dividends or otherwise make cash distributions to the Loan
Party of which it is a Subsidiary or, to the extent permitted by Section
7.02(a), intercompany loans to the Borrowers in an aggregate amount equal to all
such cash and cash equivalents then accumulated by it in excess of such cash
balances.

 

Section 7.03         Financial Covenants.  So long as any principal of or
interest on any Loan or any other Obligation (whether or not due) shall remain
unpaid (other than Contingent Indemnity Obligations) or any Lender shall have
any Commitment hereunder, each Loan Party shall not, unless the Required Lenders
shall otherwise consent in writing:

 



  - 95 - 

 

 

(a)          Consolidated EBITDA.  Permit Consolidated EBITDA of the Parent and
its Subsidiaries for any period of 12 consecutive fiscal months of the Parent
and its Subsidiaries for which the last fiscal month ends on a date set forth
below to be less than the amount set forth opposite such date:

 

Fiscal Month End

  Consolidated EBITDA  March 31, 2016  $25,250,000  June 30, 2016  $25,000,000 
September 30, 2016  $23,250,000  December 31, 2016  $22,750,000  March 31, 2017 
$22,250,000  June 30, 2017  $22,250,000  September 30, 2017  $22,250,000 
December 31, 2017  $22,500,000  March 31, 2018  $22,000,000  June 30, 2018 
$22,000,000  September 30, 2018  $22,000,000  December 31, 2018  $22,200,000 
March 31, 2019  $21,500,000  June 30, 2019  $21,500,000  September 30, 2019 
$21,500,000  December 31, 2019  $21,250,000  March 31, 2020 and fiscal quarter
thereafter  $21,000,000 

 

(b)          Leverage Ratio.  Permit the Leverage Ratio of the Parent and its
Subsidiaries for any period of 12 consecutive fiscal months of the Parent and
its Subsidiaries for which the last month ends on a date set forth below to be
greater than the ratio set forth opposite such date:

 

Fiscal Month End   Leverage Ratio  March 31, 2016   4.40:1.00  June 30, 2016 
 4.40:1.00  September 30, 2016   4.40:1.00  December 31, 2016   4.40:1.00  March
31, 2017   4.40:1.00  June 30, 2017   4.35:1.00  September 30, 2017   4.35:1.00 
December 31, 2017   4.25:1.00  March 31, 2018   4.25:1.00  June 30, 2018 
 4.10:1.00  September 30, 2018   4.10:1.00  December 31, 2018   3.85:1.00  March
31, 2019   3.85:1.00  June 30, 2019   3.75:1.00 

 



  - 96 - 

 

 

Fiscal Month End   Leverage Ratio  September 30, 2019   3.75:1.00  December 31,
2019   3.50:1.00  March 31, 2020   3.50:1.00  June 30, 2020   3.35:1.00 
September 30, 2020   3.35:1.00  December 31, 2020   3.25:1.00 

 

(c)          Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage
Ratio of the Parent and its Subsidiaries for any period of 12 consecutive fiscal
months of the Parent and its Subsidiaries for which the last month ends on a
date set forth below to be less than the ratio set forth opposite such date:

 

Fiscal Month End   Fixed Charge Coverage Ratio  March 31, 2016   1.05:1.00  June
30, 2016   1.05:1.00  September 30, 2016   1.00:1.00  December 31, 2016 
 1.00:1.00  March 31, 2017   1.00:1.00  June 30, 2017   1.00:1.00  September 30,
2017   1.00:1.00  December 31, 2017   1.00:1.00  March 31, 2018   1.00:1.00 
June 30, 2018   1.00:1.00  September 30, 2018   1.00:1.00  December 31, 2018 
 1.00:1.00  March 31, 2019 and fiscal quarter thereafter   1.05:1.00 

 

(d)          Senior Leverage Ratio.  Permit the Senior Leverage Ratio of the
Parent and its Subsidiaries for any period of 12 consecutive fiscal months of
the Parent and its Subsidiaries for which the last month ends on a date set
forth below to be greater than the ratio set forth opposite such date:

 

Fiscal Month End   Senior Leverage Ratio  March 31, 2016   3.35:1.00  June 30,
2016   3.35:1.00  September 30, 2016   3.45:1.00  December 31, 2016   3.45:1.00 
March 31, 2017   3.45:1.00  June 30, 2017   3.45:1.00  September 30, 2017 
 3.35:1.00  December 31, 2017   3.15:1.00  March 31, 2018   3.15:1.00  June 30,
2018   3.10:1.00 

 



  - 97 - 

 

 

Fiscal Month End   Senior Leverage Ratio  September 30, 2018   3.10:1.00 
December 31, 2018   2.90:1.00  March 31, 2019   2.90:1.00  June 30, 2019 
 2.80:1.00  September 30, 2019   2.80:1.00  December 31, 2019   2.50:1.00  March
31, 2020   2.50:1.00  June 30, 2020   2.40:1.00  September 30, 2020   2.40:1.00 
December 31, 2020   2.30:1.00 

 

Article VIII

CASH MANAGEMENT ARRANGEMENTS
AND OTHER COLLATERAL MATTERS

 

Section 8.01    Cash Management Arrangements.  (a)  On or before the Funding
Date, the Loan Parties shall (i) establish and maintain cash management services
of a type and on terms reasonably satisfactory to the Agents at one or more of
the banks set forth on Schedule 8.01 (each a "Cash Management Bank") and (ii)
except as otherwise provided under Section 8.01(b), deposit or cause to be
deposited promptly, and in any event no later than the next Business Day after
the date of receipt thereof, all proceeds in respect of any Collateral, all
Collections (of a nature susceptible to a deposit in a bank account) and all
other amounts received by any Loan Party (including payments made by Account
Debtors directly to any Loan Party) into a Cash Management Account.

 

(b)          Within 30 days after the Funding Date (or such longer period as
agreed to in writing by the Collateral Agent), the Loan Parties shall, with
respect to each Cash Management Account (other than Excluded Accounts), deliver
to the Collateral Agent a Control Agreement with respect to such Cash Management
Account. From and after 30 days after the Funding Date (or such longer period as
agreed to in writing by the Collateral Agent), the Loan Parties shall not
maintain, and shall not permit any of their Subsidiaries to maintain, cash, Cash
Equivalents or other amounts in any deposit account or securities account,
unless the Collateral Agent shall have received a Control Agreement in respect
of each such Cash Management Account (other than Excluded Accounts).

 

(c)          Upon the terms and subject to the conditions set forth in a Control
Agreement with respect to a Cash Management Account, all amounts received in
such Cash Management Account shall at the Administrative Agent's direction be
wired each Business Day into the Administrative Agent's Account, except that, so
long as no Event of Default has occurred and is continuing, the Administrative
Agent will not direct the Cash Management Bank to transfer funds in such Cash
Management Account to the Administrative Agent's Account.

 



  - 98 - 

 

 

(d)          So long as no Default or Event of Default has occurred and is
continuing, the Borrowers may amend Schedule 8.01 to add or replace a Cash
Management Bank or Cash Management Account; provided, however, that (i) such
prospective Cash Management Bank shall be reasonably satisfactory to the
Collateral Agent and the Collateral Agent shall have consented in writing in
advance to the opening of such Cash Management Account with the prospective Cash
Management Bank, and (ii) prior to the time of the opening of such Cash
Management Account, each Loan Party and such prospective Cash Management Bank
shall have executed and delivered to the Collateral Agent a Control
Agreement.  Each Loan Party shall close any of its Cash Management Accounts (and
establish replacement cash management accounts in accordance with the foregoing
sentence) promptly and in any event within 30 days of notice from the Collateral
Agent that the creditworthiness of any Cash Management Bank is no longer
acceptable in the Collateral Agent's reasonable judgment, or that the operating
performance, funds transfer, or availability procedures or performance of such
Cash Management Bank with respect to Cash Management Accounts or the Collateral
Agent's liability under any Control Agreement with such Cash Management Bank is
no longer acceptable in the Collateral Agent's reasonable judgment.

 

Article IX

EVENTS OF DEFAULT

 

Section 9.01    Events of Default.  Each of the following events shall
constitute an event of default (each, an "Event of Default"):

 

(a)          any Borrower shall fail to pay (i) when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), all or any
portion of the principal of the Loans or any Collateral Agent Advance or (ii)
within 2 days of the date when due, any interest on any Loan or any Collateral
Agent Advance or any fee, indemnity or other amount payable under this Agreement
or any other Loan Document;

 

(b)          any representation or warranty made or deemed made by or on behalf
of any Loan Party or by any officer of the foregoing under or in connection with
any Loan Document or under or in connection with any certificate or other
writing delivered to any Secured Party pursuant to any Loan Document shall have
been incorrect in any material respect (or in any respect if such representation
or warranty is qualified or modified as to materiality or "Material Adverse
Effect" in the text thereof) when made or deemed made;

 

(c)          any Loan Party shall fail to perform or comply with any covenant or
agreement contained in Section 7.01(a), Section 7.01(c), Section 7.01(d),
Section 7.01(f), Section 7.01(h), Section 7.01(k), Section 7.01(m), Section
7.02, or Section 7.03 or Article VIII, or any Loan Party shall fail to perform
or comply with any covenant or agreement contained in any Security Agreement to
which it is a party or any Mortgage to which it is a party;

 

(d)          any Loan Party shall fail to perform or comply with any other term,
covenant or agreement contained in any Loan Document to be performed or observed
by it and, except as set forth in subsections (a), (b) and (c) of this Section
9.01, such failure, if capable of being remedied, shall remain unremedied for 20
days after the earlier of the date a senior officer

 



  - 99 - 

 

 

of any Loan Party has knowledge of such failure and the date written notice of
such default shall have been given by any Agent to such Loan Party;

 

(e)          any Loan Party shall fail to pay when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) any principal,
interest or other amount payable in respect of Indebtedness (excluding
Indebtedness evidenced by this Agreement and the Subordinated Debt Credit
Facility) having an aggregate amount outstanding in excess of $1,500,000, and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Indebtedness, or any other
default under any agreement or instrument, in each case relating to any such
Indebtedness, or any other event, shall occur and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, in
each case if the effect of such default or event is to accelerate, or to permit
the acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased
or an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case, prior to the stated maturity thereof;

 

(f)          any Loan Party (i) shall institute any proceeding or voluntary case
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency, reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for any such Person or for any substantial part of its
property, (ii) shall be generally not paying its debts as such debts become due
or shall admit in writing its inability to pay its debts generally, (iii) shall
make a general assignment for the benefit of creditors, or (iv) shall take any
action to authorize or effect any of the actions set forth above in this
subsection (f);

 

(g)          any proceeding shall be instituted against any Loan Party seeking
to adjudicate it a bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for any such Person or
for any substantial part of its property, and either such proceeding shall
remain undismissed or unstayed for a period of 30 days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against any such Person or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property) shall occur;

 

(h)          any material provision of any Loan Document, after the execution
and delivery thereof, shall at any time for any reason (other than pursuant to
the express terms thereof) cease to be valid and binding on or enforceable
against any Loan Party intended to be a party thereto, or the validity or
enforceability thereof shall be contested by any party thereto, or a proceeding
shall be commenced by any Loan Party or any Governmental Authority having
jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof, or any Loan Party shall deny in writing that it has
any liability or obligation purported to be created under any such Loan
Document;

 



  - 100 - 

 

 

(i)          any Security Agreement, any Mortgage or any other security
document, after delivery thereof pursuant hereto, shall for any reason fail or
cease to create a valid and perfected and, except to the extent permitted by the
terms hereof or thereof, first priority Lien in favor of the Collateral Agent
for the benefit of the Agents and the Lenders on any Collateral purported to be
covered thereby;

 

(j)          one or more judgments, orders or awards (or any settlement of any
litigation or other proceeding that, if breached, could result in a judgment,
order or award) for the payment of money exceeding $1,500,000 in the aggregate
(except to the extent fully covered (other than to the extent of customary
deductibles) by insurance pursuant to which the insurer has been notified and
has not denied coverage) shall be rendered against any Loan Party and remain
unsatisfied and (i) enforcement proceedings shall have been commenced by any
creditor upon any such judgment, order, award or settlement or (ii) there shall
be a period of 10 consecutive days after entry thereof during which (A) a stay
of enforcement thereof is not be in effect or (B) the same is not vacated,
discharged, stayed or bonded pending appeal;

 

(k)          any Loan Party is enjoined, restrained or in any way prevented by
the order of any court or any Governmental Authority from conducting, or
otherwise ceases to conduct for any reason whatsoever, all or any material part
of its business for more than 15 days;

 

(l)          any material damage to, or loss, theft or destruction of, any
Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than 15 consecutive days, the cessation or substantial
curtailment of revenue producing activities at any facility of any Loan Party,
if any such event or circumstance could reasonably be expected to have a
Material Adverse Effect;

 

(m)          the loss, suspension or revocation of, or failure to renew, any
license or permit now held or hereafter acquired (including, without limitation,
any FCC License, PUC Authorization or Franchise or any other Telecommunications
Approval) by any Loan Party, if such loss, suspension, revocation or failure to
renew could reasonably be expected to have a Material Adverse Effect;

 

(n)          the indictment of any Loan Party or any senior officer thereof
under any criminal statute, or commencement of criminal or civil proceedings
against any Loan Party or any senior officer thereof, pursuant to which statute
or proceedings the penalties or remedies sought or available include forfeiture
to any Governmental Authority of any material portion of the property of such
Person;

 

(o)          any Loan Party or any of its ERISA Affiliates shall have made a
complete or partial withdrawal from a Multiemployer Plan, and, as a result of
such complete or partial withdrawal, any Loan Party or any of its ERISA
Affiliates incurs a withdrawal liability in an annual amount exceeding
$1,000,000; or a Multiemployer Plan enters reorganization status under
Section 4241 of ERISA, and, as a result thereof any Loan Party's or any of its
ERISA Affiliates' annual contribution requirements with respect to such
Multiemployer Plan increases in an annual amount exceeding $1,000,000;

 



  - 101 - 

 

 

(p)          any Termination Event with respect to any Employee Plan shall have
occurred, and, 30 days after notice thereof shall have been given to any Loan
Party by any Agent, (i) such Termination Event (if correctable) shall not have
been corrected, and (ii) the then current value of such Employee Plan's vested
benefits exceeds the then current value of assets allocable to such benefits in
such Employee Plan by more than $1,000,000 (or, in the case of a Termination
Event involving liability under Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, the liability is in excess of such amount);

 

(q)          (i) there shall occur and be continuing any "Event of Default" (or
any comparable term) under, and as defined in the documents evidencing or
governing any Subordinated Indebtedness (including, without limitation, the
Indebtedness under the Subordinated Debt Credit Facility), (ii) any of the
Obligations for any reason shall cease to be "Senior Indebtedness" or
"Designated Senior Indebtedness" (or any comparable terms) under, and as defined
in the documents evidencing or governing any such Subordinated Indebtedness,
(iii) any Indebtedness other than the Obligations shall constitute "Designated
Senior Indebtedness" (or any comparable term) under, and as defined in, the
documents evidencing or governing any such Subordinated Indebtedness, (iv) any
holder of Subordinated Indebtedness shall fail to perform or comply with any of
the subordination provisions of the documents evidencing or governing such
Subordinated Indebtedness, or (v) the subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness (including, without
limitation, the Intercreditor Agreement) shall, in whole or in part, terminate,
cease to be effective or cease to be legally valid, binding and enforceable
against any holder of the applicable Subordinated Indebtedness (including,
without limitation, the Subordinated Debt Agent or the Subordinated Debt
Lenders);

 

(r)          the occurrence of a Change in Law related to federal High Cost Loop
Support or Interstate Common Line Support for rural incumbent local exchange
carriers which results in, or could reasonably be expected to result in, a
Material Adverse Effect within the twelve-month period immediately after the
date of such Change in Law; or

 

(s)          a Change of Control shall have occurred;

 

then, and in any such event, the Collateral Agent may, and shall at the request
of the Required Lenders, by notice to the Administrative Borrower, (i) terminate
or reduce all Commitments, whereupon all Commitments shall immediately be so
terminated or reduced, (ii) declare all or any portion of the Loans then
outstanding to be accelerated and due and payable, whereupon all or such portion
of the aggregate principal of all Loans, all accrued and unpaid interest
thereon, all fees and all other amounts payable under this Agreement and the
other Loan Documents shall become due and payable immediately, together with the
payment of the Applicable Premium with respect to the Commitments so terminated
and the Loans so repaid, without presentment, demand, protest or further notice
of any kind, all of which are hereby expressly waived by each Loan Party and
(iii) exercise any and all of its other rights and remedies under applicable
law, hereunder and under the other Loan Documents; provided, however, that upon
the occurrence of any Event of Default described in subsection (f) or (g) of
this Section 9.01 with respect to any Loan Party, without any notice to any Loan
Party or any other Person or any act by any Agent or any Lender, all Commitments
shall automatically terminate and all Loans then outstanding,

 



  - 102 - 

 

 

together with all accrued and unpaid interest thereon, all fees and all other
amounts due under this Agreement and the other Loan Documents, including,
without limitation, the Applicable Premium, shall be accelerated and become due
and payable automatically and immediately, without presentment, demand, protest
or notice of any kind, all of which are expressly waived by each Loan Party.

 

Article X

 

AGENTS

 

Section 10.01    Appointment.  Each Lender (and each subsequent maker of any
Loan by its making thereof) hereby irrevocably appoints, authorizes and empowers
the Administrative Agent and the Collateral Agent to perform the duties of each
such Agent as set forth in this Agreement and the other Loan Documents, together
with such actions and powers as are reasonably incidental thereto,
including:  (i) to receive on behalf of each Lender any payment of principal of
or interest on the Loans outstanding hereunder and all other amounts accrued
hereunder for the account of the Lenders and paid to such Agent, and, subject to
Section 2.02 of this Agreement, to distribute promptly to each Lender its Pro
Rata Share of all payments so received; (ii) to distribute to each Lender copies
of all material notices and agreements received by such Agent and not required
to be delivered to each Lender pursuant to the terms of this Agreement, provided
that the Agents shall not have any liability to the Lenders for any Agent's
inadvertent failure to distribute any such notices or agreements to the Lenders;
(iii) to maintain, in accordance with its customary business practices, ledgers
and records reflecting the status of the Obligations, the Loans, and related
matters and to maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Collateral and related matters;
(iv) to execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to this Agreement or any other
Loan Document; (v) to make the Loans and Collateral Agent Advances, for such
Agent or on behalf of the applicable Lenders as provided in this Agreement or
any other Loan Document; (vi) to perform, exercise, and enforce any and all
other rights and remedies of the Lenders with respect to the Loan Parties, the
Obligations, or otherwise related to any of same to the extent reasonably
incidental to the exercise by such Agent of the rights and remedies specifically
authorized to be exercised by such Agent by the terms of this Agreement or any
other Loan Document; (vii) to incur and pay such fees necessary or appropriate
for the performance and fulfillment of its functions and powers pursuant to this
Agreement or any other Loan Document; (viii) subject to Section 10.03, to take
such action as such Agent deems appropriate on its behalf to administer the
Loans and the Loan Documents and to exercise such other powers delegated to such
Agent by the terms hereof or the other Loan Documents (including, without
limitation, the power to give or to refuse to give notices, waivers, consents,
approvals and instructions and the power to make or to refuse to make
determinations and calculations); and (ix) to act with respect to all Collateral
under the Loan Documents, including for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations.  As to any matters not expressly provided for by
this Agreement and the other Loan Documents (including, without limitation,
enforcement or collection of the Loans), the Agents shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required

 



  - 103 - 

 

 

Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), and such instructions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents) shall be
binding upon all Lenders and all makers of Loans; provided, however, the Agents
shall not be required to take any action which, in the reasonable opinion of any
Agent, exposes such Agent to liability or which is contrary to this Agreement or
any other Loan Document or applicable law.

 

Section 10.02    Nature of Duties; Delegation.  (a) The Agents shall have no
duties or responsibilities except those expressly set forth in this Agreement or
in the other Loan Documents.  The duties of the Agents shall be mechanical and
administrative in nature.  The Agents shall not have by reason of this Agreement
or any other Loan Document a fiduciary relationship in respect of any
Lender.  Nothing in this Agreement or any other Loan Document, express or
implied, is intended to or shall be construed to impose upon the Agents any
obligations in respect of this Agreement or any other Loan Document except as
expressly set forth herein or therein.  Each Lender shall make its own
independent investigation of the financial condition and affairs of the Loan
Parties in connection with the making and the continuance of the Loans hereunder
and shall make its own appraisal of the creditworthiness of the Loan Parties and
the value of the Collateral, and the Agents shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
their possession before the initial Loan hereunder or at any time or times
thereafter, provided that, upon the reasonable request of a Lender, each Agent
shall provide to such Lender any documents or reports delivered to such Agent by
the Loan Parties pursuant to the terms of this Agreement or any other Loan
Document.  If any Agent seeks the consent or approval of the Required Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents) to the taking or refraining
from taking any action hereunder, such Agent shall send notice thereof to each
Lender.  Each Agent shall promptly notify each Lender any time that the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents) have instructed such Agent
to act or refrain from acting pursuant hereto.

 

(b)          Each Agent may, upon any term or condition it specifies, delegate
or exercise any of its rights, powers and remedies under, and delegate or
perform any of its duties or any other action with respect to, any Loan Document
by or through any trustee, co-agent, employee, attorney-in-fact and any other
Person (including any Lender).  Any such Person shall benefit from this Article
X to the extent provided by the applicable Agent.

 

Section 10.03         Rights, Exculpation, Etc.  The Agents and their directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by them under or in connection with this Agreement or the
other Loan Documents, except for their own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction.  Without limiting the generality of the foregoing, the
Agents (i) may treat the payee of any Loan as the owner thereof until the
Collateral Agent receives written notice of the assignment or transfer thereof,
pursuant to Section 12.07 hereof, signed by such payee and in form satisfactory
to the Collateral Agent; (ii) may consult with legal counsel (including, without
limitation, counsel to any Agent or counsel to the Loan Parties), independent

 



  - 104 - 

 

 

public accountants, and other experts selected by any of them and shall not be
liable for any action taken or omitted to be taken in good faith by any of them
in accordance with the advice of such counsel or experts; (iii) make no warranty
or representation to any Lender and shall not be responsible to any Lender for
any statements, certificates, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (iv) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Person, the existence or possible existence of any
Default or Event of Default, or to inspect the Collateral or other property
(including, without limitation, the books and records) of any Person; (v) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (vi) shall not be deemed to have made any representation or
warranty regarding the existence, value or collectibility of the Collateral, the
existence, priority or perfection of the Collateral Agent's Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Agents be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.  The Agents shall not be liable for any
apportionment or distribution of payments made in good faith pursuant to Section
4.03, and if any such apportionment or distribution is subsequently determined
to have been made in error, and the sole recourse of any Lender to whom payment
was due but not made shall be to recover from other Lenders any payment in
excess of the amount which they are determined to be entitled.  The Agents may
at any time request instructions from the Lenders with respect to any actions or
approvals which by the terms of this Agreement or of any of the other Loan
Documents the Agents are permitted or required to take or to grant, and if such
instructions are promptly requested, the Agents shall be absolutely entitled to
refrain from taking any action or to withhold any approval under any of the Loan
Documents until they shall have received such instructions from the Required
Lenders.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents).

 

Section 10.04    Reliance.  Each Agent shall be entitled to rely upon any
written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Agreement or any of the other Loan Documents and its
duties hereunder or thereunder, upon advice of counsel selected by it.

 

Section 10.05    Indemnification.  To the extent that any Agent is not
reimbursed and indemnified by any Loan Party, and whether or not such Agent has
made demand on any Loan Party for the same, the Lenders will, within five days
of written demand by such Agent, reimburse such Agent for and indemnify such
Agent from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including, without
limitation, client charges and expenses of counsel or any other advisor to such
Agent), advances or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against such Agent in any way relating to
or arising out of this Agreement or any of the other Loan Documents or any
action taken or omitted by such Agent under this Agreement

 



  - 105 - 

 

 

or any of the other Loan Documents, in proportion to each Lender's Pro Rata
Share, including, without limitation, advances and disbursements made pursuant
to Section 10.08; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, advances or disbursements for which there has
been a final non-appealable judicial determination that such liability resulted
from such Agent's gross negligence or willful misconduct.  The obligations of
the Lenders under this Section 10.05 shall survive the payment in full of the
Loans and the termination of this Agreement.  

 

Section 10.06    Agents Individually.  With respect to its Pro Rata Share of the
Total Commitment hereunder and the Loans made by it, each Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or maker of a Loan.  The terms "Lenders" or "Required Lenders" or any
similar terms shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity as a Lender or one of the Required
Lenders.  Each Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, trust or other business with any
Borrower as if it were not acting as an Agent pursuant hereto without any duty
to account to the other Lenders.

 

Section 10.07    Successor Agent.  (a)  Any Agent may at any time give at least
30 days prior written notice of its resignation to the Lenders and the
Administrative Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right to appoint a successor Agent that is not a
Defaulting Lender in consultation with the Administrative Borrower.  If no such
successor Agent shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the "Resignation Effective Date"), then the retiring Agent
may (but shall not be obligated to), on behalf of the Lenders and in
consultation with the Administrative Borrower, appoint a successor Agent that is
not a Defaulting Lender.  Whether or not a successor Agent has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)          With effect from the Resignation Effective Date, (i) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents  and (ii) all payments, communications and
determinations provided to be made by, to or through such retiring Agent shall
instead be made by or to each Lender directly, until such time, if any, as a
successor Agent shall have been appointed as provided for above.  Upon the
acceptance of a successor's Agent's appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents.  After the retiring Agent's resignation hereunder and under the
other Loan Documents, the provisions of this Article, Section 12.04 and Section
12.15 shall continue in effect for the benefit of such retiring Agent in respect
of any actions taken or omitted to be taken by it while the retiring Agent was
acting as Agent.

 



  - 106 - 

 

 

Section 10.08    Collateral Matters.

 

(a)          The Collateral Agent may from time to time make such disbursements
and advances ("Collateral Agent Advances") which the Collateral Agent, in its
sole discretion, deems necessary or desirable to preserve, protect, prepare for
sale or lease or dispose of the Collateral or any portion thereof, to enhance
the likelihood or maximize the amount of repayment by the Borrowers of the Loans
and other Obligations or to pay any other amount chargeable to the Borrowers
pursuant to the terms of this Agreement, including, without limitation, costs,
fees and expenses as described in Section 12.04.  The Collateral Agent Advances
shall be repayable on demand and be secured by the Collateral and shall bear
interest at a rate per annum equal to the rate then applicable to Revolving
Loans that are Reference Rate Loans.  The Collateral Agent Advances shall
constitute Obligations hereunder which may be charged to the Loan Account in
accordance with Section 4.01.  The Collateral Agent shall notify each Lender and
the Administrative Borrower in writing of each such Collateral Agent Advance,
which notice shall include a description of the purpose of such Collateral Agent
Advance.  Without limitation to its obligations pursuant to Section 10.05, each
Lender agrees that it shall make available to the Collateral Agent, upon the
Collateral Agent's demand, in Dollars in immediately available funds, the amount
equal to such Lender's Pro Rata Share of each such Collateral Agent Advance.  If
such funds are not made available to the Collateral Agent by such Lender, the
Collateral Agent shall be entitled to recover such funds on demand from such
Lender, together with interest thereon for each day from the date such payment
was due until the date such amount is paid to the Collateral Agent, at the
Federal Funds Rate for three Business Days and thereafter at the Reference Rate.

 

(b)          The Lenders hereby irrevocably authorize the Collateral Agent, at
its option and in its discretion, to release any Lien granted to or held by the
Collateral Agent upon any Collateral upon termination of the Total Commitment
and payment and satisfaction of all Loans and all other Obligations (other than
Contingent Indemnification Obligations) in accordance with the terms hereof; or
constituting property being sold or disposed of in the ordinary course of any
Loan Party's business or otherwise in compliance with the terms of this
Agreement and the other Loan Documents; or constituting property in which the
Loan Parties owned no interest at the time the Lien was granted or at any time
thereafter; or if approved, authorized or ratified in writing by the Lenders in
accordance with Section 12.02.  Upon request by the Collateral Agent at any
time, the Lenders will confirm in writing the Collateral Agent's authority to
release particular types or items of Collateral pursuant to this Section
10.08(b).

 

(c)          Without in any manner limiting the Collateral Agent's authority to
act without any specific or further authorization or consent by the Lenders (as
set forth in Section 10.08(b)), each Lender agrees to confirm in writing, upon
request by the Collateral Agent, the authority to release Collateral conferred
upon the Collateral Agent under Section 10.08(b).  Upon receipt by the
Collateral Agent of confirmation from the Lenders of its authority to release
any particular item or types of Collateral, and upon prior written request by
any Loan Party, the Collateral Agent shall (and is hereby irrevocably authorized
by the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Collateral Agent for the benefit of the
Agents and the Lenders upon such Collateral; provided, however, that (i) the
Collateral Agent shall not be required to execute any such document on terms
which, in the Collateral Agent's opinion, would expose the Collateral Agent to
liability or create any

 



  - 107 - 

 

 

obligations or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any Lien upon (or obligations of
any Loan Party in respect of) all interests in the Collateral retained by any
Loan Party.

 

(d)          Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Loan Parties, each Agent and each Lender hereby agree that
(i) no Lender shall have any right individually to realize upon any of the
Collateral under any Loan Document or to enforce any Guaranty, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Collateral Agent for the benefit of the
Lenders in accordance with the terms thereof, (ii) in the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale, the Administrative Agent, the Collateral Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and (iii) the
Collateral Agent, as agent for and representative of the Agents and the Lenders
(but not any other Agent or any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled (either directly or through one or more acquisition
vehicles) for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral to be sold (A) at any
public or private sale, (B) at any sale conducted by the Collateral Agent under
the provisions of the Uniform Commercial Code (including pursuant to Sections
9-610 or 9-620 of the Uniform Commercial Code), (C) at any sale or foreclosure
conducted by the Collateral Agent (whether by judicial action or otherwise) in
accordance with applicable law or (D) any sale conducted pursuant to the
provisions of any Debtor Relief Law (including Section 363 of the Bankruptcy
Code), to use and apply all or any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale.

 

(e)          The Collateral Agent shall have no obligation whatsoever to any
Lender to assure that the Collateral exists or is owned by the Loan Parties or
is cared for, protected or insured or has been encumbered or that the Lien
granted to the Collateral Agent pursuant to this Agreement or any other Loan
Document has been properly or sufficiently or lawfully created, perfected,
protected or enforced or is entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to the Collateral Agent in this Section 10.08 or in any
other Loan Document, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Collateral Agent
may act in any manner it may deem appropriate, in its sole discretion, given the
Collateral Agent's own interest in the Collateral as one of the Lenders and that
the Collateral Agent shall have no duty or liability whatsoever to any other
Lender, except as otherwise provided herein.

 

Section 10.09    Agency for Perfection.  Each Agent and each Lender hereby
appoints each other Agent and each other Lender as agent and bailee for the
purpose of perfecting the security interests in and liens upon the Collateral in
assets which, in accordance with Article 9 of the Uniform Commercial Code, can
be perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Agent and each Lender hereby acknowledges
that it holds possession of or otherwise controls any such Collateral for the
benefit of the Agents and the Lenders as secured party.  Should the
Administrative Agent or any Lender obtain

 



  - 108 - 

 

 

possession or control of any such Collateral, the Administrative Agent or such
Lender shall notify the Collateral Agent thereof, and, promptly upon the
Collateral Agent's request therefor shall deliver such Collateral to the
Collateral Agent or in accordance with the Collateral Agent's instructions.  In
addition, the Collateral Agent shall also have the power and authority hereunder
to appoint such other sub-agents as may be necessary or required under
applicable state law or otherwise to perform its duties and enforce its rights
with respect to the Collateral and under the Loan Documents.  Each Loan Party by
its execution and delivery of this Agreement hereby consents to the foregoing.

 

Section 10.10    No Reliance on any Agent's Customer Identification
Program.  Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on any Agent to carry out
such Lender's, Affiliate's, participant's or assignee's customer identification
program, or other requirements imposed by the USA PATRIOT Act or the regulations
issued thereunder, including the regulations set forth in 31 C.F.R. §§
1010.100(yy), (iii), 1020.100, and 1020.220 (formerly 31 C.F.R. § 103.121), as
hereafter amended or replaced ("CIP Regulations"), or any other Anti-Terrorism
Laws, including any programs involving any of the following items relating to or
in connection with any of the Loan Parties, their Affiliates or their agents,
the Loan Documents or the transactions hereunder or contemplated hereby:  (1)
any identity verification procedures, (2) any recordkeeping, (3) comparisons
with government lists, (4) customer notices or (5) other procedures required
under the CIP Regulations or other regulations issued under the USA PATRIOT
Act.  Each Lender, Affiliate, participant or assignee subject to Section 326 of
the USA PATRIOT Act will perform the measures necessary to satisfy its own
responsibilities under the CIP Regulations.

 

Section 10.11    No Third Party Beneficiaries.  The provisions of this Article
are solely for the benefit of the Secured Parties, and no Loan Party shall have
rights as a third-party beneficiary of any of such provisions except as
expressly set forth in Section 10.07(a).

 

Section 10.12    No Fiduciary Relationship.  It is understood and agreed that
the use of the term "agent" herein or in any other Loan Document (or any other
similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

Section 10.13    Reports; Confidentiality; Disclaimers.  By becoming a party to
this Agreement, each Lender:

 

(a)          is deemed to have requested that each Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report with respect to the Parent or any of its Subsidiaries (each, a "Report")
prepared by or at the request of such Agent, and each Agent shall so furnish
each Lender with each such Report,

 

(b)          expressly agrees and acknowledges that the Agents (i) do not make
any representation or warranty as to the accuracy of any Reports, and (ii) shall
not be liable for any information contained in any Reports,

 



  - 109 - 

 

 

(c)          expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that any Agent or other party performing
any audit or examination will inspect only specific information regarding the
Parent and its Subsidiaries and will rely significantly upon the Parent's and
its Subsidiaries' books and records, as well as on representations of their
personnel,

 

(d)          agrees to keep all Reports and other material, non-public
information regarding the Parent and its Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 12.19, and

 

(e)          without limiting the generality of any other indemnification
provision contained in this Agreement, agrees:  (i) to hold any Agent and any
other Lender preparing a Report harmless from any action the indemnifying Lender
may take or fail to take or any conclusion the indemnifying Lender may reach or
draw from any Report in connection with any loans or other credit accommodations
that the indemnifying Lender has made or may make to the Borrowers, or the
indemnifying Lender's participation in, or the indemnifying Lender's purchase
of, a loan or loans of the Borrowers, and (ii) to pay and protect, and
indemnify, defend and hold any Agent and any other Lender preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including, attorneys' fees and costs) incurred by
any such Agent and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

 

Section 10.14    Collateral Custodian.   Upon the occurrence and during the
continuance of any Default or Event of Default, the Collateral Agent or its
designee may at any time and from time to time employ and maintain on the
premises of any Loan Party a custodian selected by the Collateral Agent or its
designee who shall have full authority to do all acts necessary to protect the
Agents' and the Lenders' interests.  Each Loan Party hereby agrees to, and to
cause its Subsidiaries to, cooperate with any such custodian and to do whatever
the Collateral Agent or its designee may reasonably request to preserve the
Collateral.  All costs and expenses incurred by the Collateral Agent or its
designee by reason of the employment of the custodian shall be the
responsibility of the Borrowers and charged to the Loan Account.

 

Section 10.15    Intercreditor Agreement.   Each Lender hereby grants to the
Collateral Agent all requisite authority to enter into or otherwise become bound
by, and to perform its obligations and exercise its rights and remedies under
and in accordance with the terms of, the Intercreditor Agreement and to bind the
Lenders thereto by the Collateral Agent's entering into or otherwise becoming
bound thereby, and no further consent or approval on the part of any Lender is
or will be required in connection with the performance by the Collateral Agent
of the Intercreditor Agreement.

 

Section 10.16    [Reserved] 

 

Section 10.17    Collateral Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Collateral Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and

 



  - 110 - 

 

 

irrespective of whether any Agent shall have made any demand on the Borrowers)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Secured Parties (including any
claim for the compensation, expenses, disbursements and advances of the Secured
Parties and their respective agents and counsel and all other amounts due the
Secured Parties hereunder and under the other Loan Documents) allowed in such
judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Collateral Agent and, in the
event that the Collateral Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Collateral Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Collateral Agent and its agents and counsel, and any other amounts due the
Collateral Agent hereunder and under the other Loan Documents.

 

Article XI

GUARANTY

 

Section 11.01    Guaranty .  Each Guarantor hereby jointly and severally and
unconditionally and irrevocably guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations of
the Borrowers now or hereafter existing under any Loan Document, whether for
principal, interest (including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of any Borrower, whether or
not a claim for post-filing interest is allowed in such Insolvency Proceeding)
fees, commissions, expense reimbursements, indemnifications or otherwise (such
obligations, to the extent not paid by the Borrowers, being the "Guaranteed
Obligations"), and agrees to pay any and all expenses (including reasonable
counsel fees and expenses) incurred by the Secured Parties in enforcing any
rights under the guaranty set forth in this Article XI.  Without limiting the
generality of the foregoing, each Guarantor's liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Borrowers to the Secured Parties under any Loan Document but for the fact
that they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving any Borrower.  In no event shall the obligation
of any Guarantor hereunder exceed the maximum amount such Guarantor could
guarantee under any Debtor Relief Law.

 

Section 11.02    Guaranty Absolute.  Each Guarantor jointly and severally
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Secured Parties with respect thereto.  

 



  - 111 - 

 

 

Each Guarantor agrees that this Article XI constitutes a guaranty of payment
when due and not of collection and waives any right to require that any resort
be made by any Agent or any Lender to any Collateral.  The obligations of each
Guarantor under this Article XI are independent of the Guaranteed Obligations,
and a separate action or actions may be brought and prosecuted against each
Guarantor to enforce such obligations, irrespective of whether any action is
brought against any Loan Party or whether any Loan Party is joined in any such
action or actions.  The liability of each Guarantor under this Article XI shall
be irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now or hereafter have in any way
relating to, any or all of the following:

 

(a)          any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

 

(b)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment
or waiver of or any consent to departure from any Loan Document, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to any Loan Party or otherwise;

 

(c)          any taking, exchange, release or non-perfection of any Collateral,
or any taking, release or amendment or waiver of or consent to departure from
any other guaranty, for all or any of the Guaranteed Obligations;

 

(d)          the existence of any claim, set-off, defense or other right that
any Guarantor may have at any time against any Person, including, without
limitation, any Secured Party;

 

(e)          any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Loan Party; or

 

(f)          any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by the
Secured Parties that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

 

This Article XI shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Secured Parties or any other Person upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, all as
though such payment had not been made.

 

Section 11.03    Waiver.  Each Guarantor hereby waives (i) promptness and
diligence, (ii) notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations and this Article XI and any requirement that the
Secured Parties exhaust any right or take any action against any Loan Party or
any other Person or any Collateral, (iii) any right to compel or direct any
Secured Party to seek payment or recovery of any amounts owed under this Article
XI from any one particular fund or source or to exhaust any right or take any
action against any other Loan Party, any other Person or any Collateral, (iv)
any requirement that any Secured Party protect, secure, perfect or insure any
security interest or Lien on any property

 



  - 112 - 

 

 

subject thereto or exhaust any right to take any action against any Loan Party,
any other Person or any Collateral, and (v) any other defense available to any
Guarantor (other than payment in full of the Guaranteed Obligations).  Each
Guarantor agrees that the Secured Parties shall have no obligation to marshal
any assets in favor of any Guarantor or against, or in payment of, any or all of
the Obligations.  Each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated herein and that
the waiver set forth in this Section 11.03 is knowingly made in contemplation of
such benefits.  Each Guarantor hereby waives any right to revoke this Article
XI, and acknowledges that this Article XI is continuing in nature and applies to
all Guaranteed Obligations, whether existing now or in the future.

 

Section 11.04    Continuing Guaranty; Assignments.  This Article XI is a
continuing guaranty and shall (a) remain in full force and effect until the
later of the cash payment in full of the Guaranteed Obligations (other than
Contingent Indemnity Obligations) and all other amounts payable under this
Article XI and the Final Maturity Date, (b) be binding upon each Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Secured Parties and their successors, pledgees, transferees and
assigns.  Without limiting the generality of the foregoing clause (c), any
Lender may pledge, assign or otherwise transfer all or any portion of its rights
and obligations under this Agreement (including, without limitation, all or any
portion of its Commitments, its Loans owing to it) to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted such Lender herein or otherwise, in each case as provided in
Section 12.07.

 

Section 11.05    Subrogation.  No Guarantor will exercise any rights that it may
now or hereafter acquire against any Loan Party or any other guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor's obligations under this Article XI, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Secured Parties against any Loan Party or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Loan Party or any other guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
solely on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations (other than Contingent Indemnity Obligations) and all
other amounts payable under this Article XI shall have been paid in full in cash
and the Final Maturity Date shall have occurred.  If any amount shall be paid to
any Guarantor in violation of the immediately preceding sentence at any time
prior to the later of the payment in full in cash of the Guaranteed Obligations
(other than Contingent Indemnity Obligations) and all other amounts payable
under this Article XI and the Final Maturity Date, such amount shall be held in
trust for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Article XI, whether matured or unmatured, in
accordance with the terms of this Agreement, or to be held as Collateral for any
Guaranteed Obligations or other amounts payable under this Article XI thereafter
arising.  If (i) any Guarantor shall make payment to the Secured Parties of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Article XI shall be paid in
full in cash and (iii) the Final Maturity Date shall have occurred, the Secured
Parties will, at such Guarantor's request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or

 

  - 113 - 

 

 

warranty, necessary to evidence the transfer by subrogation to such Guarantor of
an interest in the Guaranteed Obligations resulting from such payment by such
Guarantor.

 

Section 11.06    Contribution.  All Guarantors desire to allocate among
themselves, in a fair and equitable manner, their obligations arising under this
Guaranty.  Accordingly, in the event any payment or distribution is made on any
date by a Guarantor under this Guaranty such that its Aggregate Payments exceeds
its Fair Share as of such date, such Guarantor shall be entitled to a
contribution from each of the other Guarantors in an amount sufficient to cause
each Guarantor's Aggregate Payments to equal its Fair Share as of such date. 
"Fair Share" means, with respect to any Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Guarantor, to (ii) the aggregate of the
Fair Share Contribution Amounts with respect to all Guarantors multiplied by,
(b) the aggregate amount paid or distributed on or before such date by all
Guarantors under this Guaranty in respect of the obligations Guaranteed.  "Fair
Share Contribution Amount" means, with respect to any Guarantor as of any date
of determination, the maximum aggregate amount of the obligations of such
Guarantor under this Guaranty that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the United States Code or any comparable applicable provisions of
state law; provided, solely for purposes of calculating the "Fair Share
Contribution Amount" with respect to any Guarantor for purposes of this Section
11.06, any assets or liabilities of such Guarantor arising by virtue of any
rights to subrogation, reimbursement or indemnification or any rights to or
obligations of contribution hereunder shall not be considered as assets or
liabilities of such Guarantor.  "Aggregate Payments" means, with respect to any
Guarantor as of any date of determination, an amount equal to (A) the aggregate
amount of all payments and distributions made on or before such date by such
Guarantor in respect of this Guaranty (including, without limitation, in respect
of this Section 11.06), minus (B) the aggregate amount of all payments received
on or before such date by such Guarantor from the other Guarantors as
contributions under this Section 11.06.  The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Guarantor.  The allocation among
Guarantors of their obligations as set forth in this Section 11.06 shall not be
construed in any way to limit the liability of any Guarantor hereunder.  Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 11.06.

 

  - 114 - 

 

 

Article XII

 

MISCELLANEOUS

 

Section 12.01         Notices, Etc.

 

(a)          Notices Generally.  All notices and other communications provided
for hereunder shall be in writing and shall be delivered by hand, sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, or telecopier.  In the case of notices or other
communications to any Loan Party or any of its Subsidiaries, Administrative
Agent or the Collateral Agent, as the case may be, they shall be sent to the
respective address set forth below (or, as to each party, at such other address
as shall be designated by such party in a written notice to the other parties
complying as to delivery with the terms of this Section 12.01):

 

if to any Loan Party, to it at the following address:

 

Otelco Inc.
505 3rd Avenue East
Oneonta, Alabama 35121
Attention: President
Telephone: 205-625-3574
Telecopier: 205-274-8999

 

with a copy to:

 

Dorsey & Whitney LLP
51 West 52nd Street
New York, New York 10019-6119
Attention:  Steven Khadavi, Esq.
Telephone: 212-415-9200
Telecopier: 646-390-6549

 

if to the Administrative Agent or the Collateral Agent, to it at the following
address:

Cerberus Business Finance, LLC
875 Third Avenue
New York, New York  10022
Attention:  Kevin Genda
Telephone:  212-891-2117
Telecopier:  212-891-1541

 

with a copy to:

 

Cerberus California, LLC
11812 San Vicente Blvd, Suite 300
Los Angeles, CA 90049


 



  - 115 - 

 

 

Attention:  Kevin Cross, Managing Director
                   and Joseph Spano, Managing Director
Telephone:  310-903-5020
Telecopier:  310-826-9203

 

in each case, with a copy to:

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Attention:  Frederic Ragucci, Esq.
Telephone:  212-756-2000
Telecopier:  212-593-5955

 

All notices or other communications sent in accordance with this Section 12.01,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail; provided that (i) notices
sent by overnight courier service shall be deemed to have been given when
received and (ii) notices by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient), provided further that notices to any Agent
pursuant to Article II shall not be effective until received by such Agent.

 

(b)          Electronic Communications.

 

(i)          Each Agent and the Administrative Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  Notices
and other communications to the Lenders hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agents, provided that the foregoing shall
not apply to notices to any Lender pursuant to Article II if such Lender has
notified the Agents that it is incapable of receiving notices under such Article
by electronic communication.

 

(ii)         Unless the Administrative Agent otherwise prescribes, (A) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender's receipt of an acknowledgement from the intended recipient (such as
by the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (A)
and (B) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 



  - 116 - 

 

 

Section 12.02         Amendments, Etc.   (a)  No amendment or waiver of any
provision of this Agreement or any other Loan Document (excluding the Fee
Letter), and no consent to any departure by any Loan Party therefrom, shall in
any event be effective unless the same shall be in writing and signed (x) in the
case of an amendment, consent or waiver to cure any ambiguity, omission, defect
or inconsistency or granting a new Lien for the benefit of the Agents and the
Lenders or extending an existing Lien over additional property, by the Agents
and the Borrowers (or by the Administrative Borrower on behalf of the
Borrowers), (y) in the case of any other waiver or consent, by the Required
Lenders (or by the Collateral Agent with the consent of the Required Lenders)
and (z) in the case of any other amendment, by the Required Lenders (or by the
Collateral Agent with the consent of the Required Lenders) and the Borrowers (or
by the Administrative Borrower on behalf of the Borrowers), and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall:

 

(i)          increase the Commitment of any Lender, reduce the principal of, or
interest on, the Loans payable to any Lender, reduce the amount of any fee
payable for the account of any Lender, or postpone or extend any scheduled date
fixed for any payment of principal of, or interest or fees on, the Loans payable
to any Lender, in each case, without the written consent of such Lender;

 

(ii)         increase the Total Commitment without the written consent of each
Lender;

 

(iii)        change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that is required for the Lenders or any of them to
take any action hereunder without the written consent of each Lender;

 

(iv)        amend the definition of "Required Lenders" or "Pro Rata Share"
without the written consent of each Lender;

 

(v)         release all or a substantial portion of the Collateral (except as
otherwise provided in this Agreement and the other Loan Documents), subordinate
any Lien granted in favor of the Collateral Agent for the benefit of the Agents
and the Lenders, or release any Borrower or any Guarantor (except in connection
with a Disposition of the Equity Interests thereof permitted by Section
7.02(c)(ii)), in each case, without the written consent of each Lender; or

 

(vi)        amend, modify or waive Section 4.02, Section 4.03 or this Section
12.02 of this Agreement without the written consent of each Lender.

 

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall, unless
in writing and signed by an Agent, affect the rights or duties of such Agent
(but not in its capacity as a Lender) under this Agreement or the other Loan
Documents, (B) any amendment, waiver or consent to any provision of this
Agreement (including Sections 4.01 and 4.02) that permits any Loan Party, any
equity holder of the Parent, the Subordinated Debt Agent, any Subordinated Debt
Lender or any of their respective Affiliates to purchase Loans on a non-pro rata
basis, become an eligible assignee pursuant to Section 12.07 and/or make offers
to make

 



  - 117 - 

 

 

optional prepayments on a non-pro rata basis shall require the prior written
consent of the Required Lenders rather than the prior written consent of each
Lender directly affected thereby and (C) the consent of the Borrowers shall not
be required to change any order of priority set forth in Section 2.05(d) and
Section 4.03.  Notwithstanding anything to the contrary herein, no Defaulting
Lender, Loan Party, any equity holder of the Parent, the Subordinated Debt
Agent, any Subordinated Debt lender or any of their respective Affiliates that
is a Lender shall have any right to approve or disapprove any amendment, waiver
or consent under the Loan Documents and any Loans held by such Person for
purposes hereof shall be automatically deemed to be voted pro rata according to
the Loans of all other Lenders in the aggregate (other than such Defaulting
Lender, such Loan Party, such equity holder of the Parent, the Subordinated Debt
Agent, such Subordinated Debt Lender or such Affiliate).

 

(b)          If any action to be taken by the Lenders hereunder requires the
consent, authorization, or agreement of all of the Lenders or any Lender
affected thereby, and a Lender (the "Holdout Lender") fails to give its consent,
authorization, or agreement, then the Collateral Agent, upon at least 5 Business
Days prior irrevocable notice to the Holdout Lender, may permanently replace the
Holdout Lender with one or more substitute lenders (each, a "Replacement
Lender"), and the Holdout Lender shall have no right to refuse to be replaced
hereunder.  Such notice to replace the Holdout Lender shall specify an effective
date for such replacement, which date shall not be later than 15 Business Days
after the date such notice is given.  Prior to the effective date of such
replacement, the Holdout Lender and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Holdout Lender being
repaid its share of the outstanding Obligations without any premium or penalty
of any kind whatsoever.  If the Holdout Lender shall refuse or fail to execute
and deliver any such Assignment and Acceptance prior to the effective date of
such replacement, the Holdout Lender shall be deemed to have executed and
delivered such Assignment and Acceptance.  The replacement of any Holdout Lender
shall be made in accordance with the terms of Section 12.07.  Until such time as
the Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout Lender
hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make its Pro Rata Share of Loans.

 

Section 12.03    No Waiver; Remedies, Etc.  No failure on the part of any Agent
or any Lender to exercise, and no delay in exercising, any right hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right.  The
rights and remedies of the Agents and the Lenders provided herein and in the
other Loan Documents are cumulative and are in addition to, and not exclusive
of, any rights or remedies provided by law.  The rights of the Agents and the
Lenders under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agents and the Lenders to exercise any of their
rights under any other Loan Document against such party or against any other
Person.

 

Section 12.04    Expenses; Taxes; Attorneys' Fees.  The Borrowers will pay on
demand, all costs and expenses incurred by or on behalf of each Agent (and, in
the case of clauses (b) through (n) below, each Lender), regardless of whether
the transactions contemplated hereby are consummated, including, without
limitation, reasonable fees, costs, client charges and

 



  - 118 - 

 

 

expenses of one counsel for the Agents (taken as a whole) (and, in the case of
clauses (b) through (n) below, one primary counsel for the Lenders (taken as a
whole) unless a conflict arises, in which case the fees, costs, client charges
and expenses of one conflicts counsel shall also be reimbursed by the Borrowers,
one local counsel for the Agents and the Lenders (taken as a whole) in any
relevant jurisdiction and one regulatory counsel for the Agents and the Lenders
(taken as a whole)), accounting, due diligence, periodic field audits, physical
counts, valuations, investigations, searches and filings, monitoring of assets,
appraisals of Collateral, the rating of the Loans, title searches and reviewing
environmental assessments, miscellaneous disbursements, examination, travel,
lodging and meals, arising from or relating to:  (a) the negotiation,
preparation, execution, delivery, performance and administration of this
Agreement and the other Loan Documents (including, without limitation, the
preparation of any additional Loan Documents pursuant to Section 7.01(b) or the
review of any of the agreements, instruments and documents referred to in
Section 7.01(f)), (b) any requested amendments, waivers or consents to this
Agreement or the other Loan Documents whether or not such documents become
effective or are given, (c) the preservation and protection of the Agents' or
any of the Lenders' rights under this Agreement or the other Loan Documents, (d)
the defense of any claim or action asserted or brought against any Agent or any
Lender by any Person that arises from or relates to this Agreement, any other
Loan Document, the Agents' or the Lenders' claims against any Loan Party, or any
and all matters in connection therewith, (e) the commencement or defense of, or
intervention in, any court proceeding arising from or related to this Agreement
or any other Loan Document, (f) the filing of any petition, complaint, answer,
motion or other pleading by any Agent or any Lender, or the taking of any action
in respect of the Collateral or other security, in connection with this
Agreement or any other Loan Document, (g) the protection, collection, lease,
sale, taking possession of or liquidation of, any Collateral or other security
in connection with this Agreement or any other Loan Document, (h) any attempt to
enforce any Lien or security interest in any Collateral or other security in
connection with this Agreement or any other Loan Document, (i) any attempt to
collect from any Loan Party, (j) all liabilities and costs arising from or in
connection with the past, present or future operations of any Loan Party
involving any damage to real or personal property or natural resources or harm
or injury alleged to have resulted from any Release of Hazardous Materials on,
upon or into such property, (k) any Environmental Liabilities and Costs incurred
in connection with the investigation, removal, cleanup and/or remediation of any
Hazardous Materials present or arising out of the operations of any Facility of
any Loan Party, (l) any Environmental Liabilities and Costs incurred in
connection with any Environmental Lien, (m) the rating of the Loans by one or
more rating agencies in connection with any Lender's Securitization, or (n) the
receipt by any Agent or any Lender of any advice from professionals with respect
to any of the foregoing.  Without limitation of the foregoing or any other
provision of any Loan Document:  (x) the Borrowers agree to pay all stamp,
document, transfer, recording or filing taxes or fees and similar impositions
now or hereafter determined by any Agent or any Lender to be payable in
connection with this Agreement or any other Loan Document, and the Borrowers
agree to save each Agent and each Lender harmless from and against any and all
present or future claims, liabilities or losses with respect to or resulting
from any omission to pay or delay in paying any such taxes, fees or impositions,
(y) the Borrowers agree to pay all broker fees that may become due in connection
with the transactions contemplated by this Agreement and the other Loan
Documents other than the fees of any broker retained by the Agents and the
Lenders, and (z) if the Borrowers fail to perform any covenant or agreement
contained herein or in any other Loan Document, any Agent

 



  - 119 - 

 

 

may itself perform or cause performance of such covenant or agreement, and the
expenses of such Agent incurred in connection therewith shall be reimbursed on
demand by the Borrowers.  The obligations of the Borrowers under this Section
12.04 shall survive the repayment of the Obligations and discharge of any Liens
granted under the Loan Documents.

 

Section 12.05    Right of Set-off.  Upon the occurrence and during the
continuance of any Event of Default, any Agent or any Lender may, and is hereby
authorized to, at any time and from time to time, without notice to any Loan
Party (any such notice being expressly waived by the Loan Parties) and to the
fullest extent permitted by law, set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Agent or such Lender or any of their
respective Affiliates to or for the credit or the account of any Loan Party
against any and all obligations of the Loan Parties either now or hereafter
existing under any Loan Document, irrespective of whether or not such Agent or
such Lender shall have made any demand hereunder or thereunder and although such
obligations may be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of set-off, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 4.04 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Agents and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of set-off.  Each Agent and each Lender
agrees to notify such Loan Party promptly after any such set-off and application
made by such Agent or such Lender or any of their respective Affiliates provided
that the failure to give such notice shall not affect the validity of such
set-off and application.  The rights of the Agents and the Lenders under this
Section 12.05 are in addition to the other rights and remedies (including other
rights of set-off) which the Agents and the Lenders may have under this
Agreement or any other Loan Documents of law or otherwise.

 

Section 12.06    Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 12.07    Assignments and Participations.

 

(a)          This Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of each Loan Party and each Agent and each Lender and
their respective successors and assigns; provided, however, that none of the
Loan Parties may assign or transfer any of its rights hereunder or under the
other Loan Documents without the prior written consent of each Lender and any
such assignment without the Lenders' prior written consent shall be null and
void.

 

(b)          Subject to the conditions set forth in clause (c) below, each
Lender may assign to one or more other lenders or other entities all or a
portion of its rights and obligations under this Agreement with respect to:

 



  - 120 - 

 

 

(i)          all or a portion of its Term Loan Commitment and any Term Loan made
by it with the written consent of the Collateral Agent and, solely to the extent
such assignment is made to a Disqualified Institution and so long as no Event of
Default shall have occurred and be continuing, the Administrative Borrower (such
Administrative Borrower's consent not to be unreasonably withheld or delayed),
and

 

(ii)         all or a portion of its Revolving Credit Commitment and the
Revolving Loans made by it with the written consent of each Agent and, solely to
the extent such assignment is made to a Disqualified Institution and so long as
no Event of Default shall have occurred and be continuing, the Administrative
Borrower (such Administrative Borrower's consent not to be unreasonably withheld
or delayed);

 

provided, however, that no written consent of the Collateral Agent, the
Administrative Agent or the Administrative Borrower shall be required if such
assignment is in connection with any merger, consolidation, sale, transfer, or
other disposition of all or any substantial portion of the business or loan
portfolio of such Lender.

 

(c)          Assignments shall be subject to the following additional
conditions:  

 

(i)          Each such assignment shall be in an amount which is at least
$5,000,000 or a multiple of $1,000,000 in excess thereof (or the remainder of
such Lender's Commitment) (except such minimum amount shall not apply to an
assignment by a Lender to (A) a Lender, an Affiliate of such Lender or a Related
Fund of such Lender or (B) a group of new Lenders, each of whom is an Affiliate
or Related Fund of each other to the extent the aggregate amount to be assigned
to all such new Lenders is at least $5,000,000 or a multiple of $1,000,000 in
excess thereof);

 

(ii)         the parties to each such assignment shall execute and deliver to
the Collateral Agent (and the Administrative Agent, if applicable), for its
acceptance, an Assignment and Acceptance, together with any promissory note
subject to such assignment and such parties shall deliver to the Collateral
Agent, for the benefit of the Collateral Agent, a processing and recordation fee
of $5,000 (except the payment of such fee shall not be required in connection
with an assignment by a Lender to a Lender, an Affiliate of such Lender or a
Related Fund of such Lender); and

 

(iii)        No such assignment shall be made to (A) any Loan Party, any equity
holder of the Parent or any of their respective Affiliates, (B) the Subordinated
Debt Agent, any Subordinated Debt Lender or any of their respective Affiliates
or (C) any Defaulting Lender or any of its Affiliates, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).  

 

(d)          Upon such execution, delivery and acceptance, from and after the
effective date specified in each Assignment and Acceptance and recordation on
the Register, which effective date shall be at least 3 Business Days after the
delivery thereof to the Collateral Agent (or such shorter period as shall be
agreed to by the Collateral Agent and the parties to such assignment), (A) the
assignee thereunder shall become a "Lender" hereunder and, in addition to the
rights and obligations hereunder held by it immediately prior to such effective
date, have the

 



  - 121 - 

 

 

rights and obligations hereunder that have been assigned to it pursuant to such
Assignment and Acceptance and (B) the assigning Lender thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).  

 

(e)          By executing and delivering an Assignment and Acceptance, the
assigning Lender and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Acceptance, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document
furnished pursuant hereto; (ii) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Loan Party or any of its Subsidiaries or the performance or observance by
any Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the assigning
Lender, any Agent or any Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents; (v) such assignee appoints and authorizes the Agents to take such
action as agents on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agents by the terms hereof
and thereof, together with such powers as are reasonably incidental hereto and
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender.

 

(f)          The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain, or cause to be maintained at the
Payment Office, a copy of each Assignment and Acceptance delivered to and
accepted by it and a register (the "Register") for the recordation of the names
and addresses of the Lenders and the Commitments of, and the principal amount of
the Loans (and stated interest thereon) (the "Registered Loans") owing to each
Lender from time to time.  The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrowers, the Agents
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Administrative Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.  

 

(g)          Upon receipt by the Administrative Agent of a completed Assignment
and Acceptance, and subject to any consent required from the Administrative
Agent or the Collateral Agent pursuant to Section 12.07(b) (which consent of the
applicable Agent must be evidenced by such Agent's execution of an acceptance to
such Assignment and Acceptance), the

 



  - 122 - 

 

 

Administrative Agent shall accept such assignment, record the information
contained therein in the Register (as adjusted to reflect any principal payments
on or amounts capitalized and added to the principal balance of the Loans and/or
Commitment reductions made subsequent to the effective date of the applicable
assignment, as confirmed in writing by the corresponding assignor and assignee
in conjunction with delivery of the assignment to the Administrative Agent) and
provide to the Collateral Agent a copy of the fully executed Assignment and
Acceptance.

 

(h)          A Registered Loan (and the registered note, if any, evidencing the
same) may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register (and each registered note shall expressly so
provide).  Any assignment or sale of all or part of such Registered Loan (and
the registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s).  Prior to the registration of assignment or sale of any
Registered Loan (and the registered note, if any, evidencing the same), the
Agents shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered on the Register as
the owner thereof for the purpose of receiving all payments thereon,
notwithstanding notice to the contrary.

 

(i)          In the event that any Lender sells participations in a Registered
Loan, such Lender shall, acting for this purpose as a non-fiduciary agent on
behalf of the Borrowers, maintain, or cause to be maintained, a register, on
which it enters the name of all participants in the Registered Loans held by it
and the principal amount (and stated interest thereon) of the portion of the
Registered Loan that is the subject of the participation (the "Participant
Register").  A Registered Loan (and the registered note, if any, evidencing the
same) may be participated in whole or in part only by registration of such
participation on the Participant Register (and each registered note shall
expressly so provide).  Any participation of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by the
registration of such participation on the Participant Register.  The Participant
Register shall be available for inspection by the Administrative Borrower and
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(j)          Any Non-U.S. Lender who purchases or is assigned or participates in
any portion of such Registered Loan shall comply with Section 2.09(d).

 

(k)          Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of its Commitments and the Loans made by it); provided, that (i) such
Lender's obligations under this Agreement (including without limitation, its
Commitments hereunder) and the other Loan Documents shall remain unchanged; (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and the Borrowers, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations

 



  - 123 - 

 

 

under this Agreement and the other Loan Documents; and (iii) a participant shall
not be entitled to require such Lender to take or omit to take any action
hereunder except (A) action directly effecting an extension of the maturity
dates or decrease in the principal amount of the Loans, (B) action directly
effecting an extension of the due dates or a decrease in the rate of interest
payable on the Loans or the fees payable under this Agreement, or (C) actions
directly effecting a release of all or a substantial portion of the Collateral
or any Loan Party (except as set forth in Section 10.08 of this Agreement or any
other Loan Document).  The Loan Parties agree that each participant shall be
entitled to the benefits of Section 2.09 and Section 2.10 of this Agreement with
respect to its participation in any portion of the Commitments and the Loans as
if it was a Lender.

 

(l)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or loans made to such Lender pursuant to securitization or
similar credit facility (a "Securitization"); provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.  The
Loan Parties shall cooperate with such Lender and its Affiliates to effect the
Securitization including, without limitation, by providing such information as
may be reasonably requested by such Lender in connection with the rating of its
Loans or the Securitization.

 

Section 12.08    Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
this Agreement by telecopier or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Agreement.  Any party
delivering an executed counterpart of this Agreement by telecopier or electronic
mail also shall deliver an original executed counterpart of this Agreement but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement.  The foregoing
shall apply to each other Loan Document mutatis mutandis.

 

Section 12.09    GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.

 

Section 12.10    CONSENT TO JURISDICTION AND VENUE.  ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY HEREBY IRREVOCABLY
ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS.

 



  - 124 - 

 

 

THE PARENT AND ITS SUBSIDIARIES HEREBY IRREVOCABLY CONSENT TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR
PROCEEDING BY ANY MEANS PERMITTED BY APPLICABLE LAW, INCLUDING, WITHOUT
LIMITATION, BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO THE ADMINISTRATIVE BORROWER AT ITS ADDRESS FOR NOTICES AS
SET FORTH IN SECTION 12.01, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH
MAILING.  THE PARENT AND ITS SUBSIDIARIES HEREBY AGREE THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE AGENTS AND THE LENDERS TO
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE PARENT OR ANY OF ITS SUBSIDIARIES
IN ANY OTHER JURISDICTION.  THE PARENT AND ITS SUBSIDIARIES HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT
THE PARENT OR ANY OF ITS SUBSIDIARIES HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN PARTY HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

Section 12.11    WAIVER OF JURY TRIAL, ETC.  THE PARENT, EACH OF ITS
SUBSIDIARIES, EACH AGENT AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT,
INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE
DELIVERED IN CONNECTION THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION,
PROCEEDINGS OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.  THE PARENT, EACH OF ITS SUBSIDIARIES CERTIFIES THAT NO OFFICER,
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT OR ANY LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY LENDER WOULD NOT, IN THE EVENT OF
ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING
WAIVERS.  EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE AGENTS AND THE LENDERS ENTERING INTO THIS AGREEMENT.

 



  - 125 - 

 

 

Section 12.12    Consent by the Agents and Lenders.  Except as otherwise
expressly set forth herein to the contrary or in any other Loan Document, if the
consent, approval, satisfaction, determination, judgment, acceptance or similar
action (an "Action") of any Agent or any Lender shall be permitted or required
pursuant to any provision hereof or any provision of any other agreement to
which the Parent or any of its Subsidiaries is a party and to which any Agent or
any Lender has succeeded thereto, such Action shall be required to be in writing
and may be withheld or denied by such Agent or such Lender, in its sole
discretion, with or without any reason, and without being subject to question or
challenge on the grounds that such Action was not taken in good faith.

 

Section 12.13    No Party Deemed Drafter.  Each of the parties hereto agrees
that no party hereto shall be deemed to be the drafter of this Agreement.

 

Section 12.14    Reinstatement; Certain Payments.  If any claim is ever made
upon any Secured Party for repayment or recovery of any amount or amounts
received by such Secured Party in payment or on account of any of the
Obligations, such Secured Party shall give prompt notice of such claim to each
other Agent and Lender and the Administrative Borrower, and if such Secured
Party repays all or part of such amount by reason of (i) any judgment, decree or
order of any court or administrative body having jurisdiction over such Secured
Party or any of its property, or (ii) any good faith settlement or compromise of
any such claim effected by such Secured Party with any such claimant, then and
in such event the Parent and each of its Subsidiaries agrees that (A) any such
judgment, decree, order, settlement or compromise shall be binding upon it
notwithstanding the cancellation of any Indebtedness hereunder or under the
other Loan Documents or the termination of this Agreement or the other Loan
Documents, and (B) it shall be and remain liable to such Secured Party hereunder
for the amount so repaid or recovered to the same extent as if such amount had
never originally been received by such Secured Party.

 

Section 12.15    Indemnification; Limitation of Liability for Certain Damages.  

 

(a)          In addition to each Loan Party's other Obligations under this
Agreement, each Loan Party agrees to, jointly and severally, defend, protect,
indemnify and hold harmless each Secured Party and all of their respective
Affiliates, officers, directors, employees, attorneys, consultants and agents
(collectively called the "Indemnitees") from and against any and all losses,
damages, liabilities, obligations, penalties, fees, reasonable costs and
expenses (including, without limitation, attorneys' fees, costs and expenses,
but subject to the limitations set forth in Section 12.04) incurred by such
Indemnitees, whether prior to or from and after the Effective Date, whether
direct, indirect or consequential, as a result of or arising from or relating to
or in connection with any of the following:  (i) the negotiation, preparation,
execution or performance or enforcement of this Agreement, any other Loan
Document or of any other document executed in connection with the transactions
contemplated by this Agreement, (ii) any Agent's or any Lender's furnishing of
funds to the Borrowers under this Agreement or the other Loan Documents,
including, without limitation, the management of any such Loans or the
Borrowers' use of the proceeds thereof, (iii) the Agents and the Lenders relying
on any instructions of the Administrative Borrower or the handling of the Loan
Account and Collateral of the Borrowers as herein provided, (iv) any matter
relating to the financing transactions contemplated by this Agreement or the
other Loan Documents or by any document executed in connection with the

 



  - 126 - 

 

 

transactions contemplated by this Agreement or the other Loan Documents, or
(v) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto (collectively,
the "Indemnified Matters"); provided, however, that the Loan Parties shall not
have any obligation to any Indemnitee under this subsection (a) for any
Indemnified Matter caused by the gross negligence or willful misconduct of such
Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction.

 

(b)          The indemnification for all of the foregoing losses, damages, fees,
costs and expenses of the Indemnitees set forth in this Section 12.15 are
chargeable against the Loan Account.  To the extent that the undertaking to
indemnify, pay and hold harmless set forth in this Section 12.15 may be
unenforceable because it is violative of any law or public policy, each Loan
Party shall, jointly and severally, contribute the maximum portion which it is
permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by the Indemnitees.

 

(c)          No Loan Party shall assert, and each Loan Party hereby waives, any
claim against the Indemnitees, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Loan Party hereby waives, releases
and agrees not to sue upon any such claim or seek any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

 

(d)          The indemnities and waivers set forth in this Section 12.15 shall
survive the repayment of the Obligations and discharge of any Liens granted
under the Loan Documents.

 

Section 12.16    Records.  The unpaid principal of and interest on the Loans,
the interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, the Commitments, and the accrued and unpaid fees
payable pursuant to Section 2.06 hereof, shall at all times be ascertained from
the records of the Agents, which shall be conclusive and binding absent manifest
error.

 

Section 12.17    Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Parent, each of its Subsidiaries, each Agent and
each Lender and when the conditions precedent set forth in Section 5.01 hereof
have been satisfied or waived in writing by the Agents, and thereafter shall be
binding upon and inure to the benefit of the Parent, each such Subsidiary, each
Agent and each Lender, and their respective successors and assigns, except that
the Parent and its Subsidiaries shall not have the right to assign their rights
hereunder or any interest herein without the prior written consent of each Agent
and each Lender, and any assignment by any Lender shall be governed by Section
12.07 hereof.

 

Section 12.18    Highest Lawful Rate.  It is the intention of the parties hereto
that each Agent and each Lender shall conform strictly to usury laws applicable
to it.  Accordingly, if the transactions contemplated hereby or by any other
Loan Document would be usurious as to

 



  - 127 - 

 

 

any Agent or any Lender under laws applicable to it (including the laws of the
United States of America and the State of New York or any other jurisdiction
whose laws may be mandatorily applicable to such Agent or such Lender
notwithstanding the other provisions of this Agreement), then, in that event,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document or any agreement entered into in connection with or as security for the
Obligations, it is agreed as follows:  (i) the aggregate of all consideration
which constitutes interest under law applicable to any Agent or any Lender that
is contracted for, taken, reserved, charged or received by such Agent or such
Lender under this Agreement or any other Loan Document or agreements or
otherwise in connection with the Obligations shall under no circumstances exceed
the maximum amount allowed by such applicable law, any excess shall be canceled
automatically and if theretofore paid shall be credited by such Agent or such
Lender on the principal amount of the Obligations (or, to the extent that the
principal amount of the Obligations shall have been or would thereby be paid in
full, refunded by such Agent or such Lender, as applicable, to the Borrowers);
and (ii) in the event that the maturity of the Obligations is accelerated by
reason of any Event of Default under this Agreement or otherwise, or in the
event of any required or permitted prepayment, then such consideration that
constitutes interest under law applicable to any Agent or any Lender may never
include more than the maximum amount allowed by such applicable law, and excess
interest, if any, provided for in this Agreement or otherwise shall, subject to
the last sentence of this Section 12.18, be canceled automatically by such Agent
or such Lender, as applicable, as of the date of such acceleration or prepayment
and, if theretofore paid, shall be credited by such Agent or such Lender, as
applicable, on the principal amount of the Obligations (or, to the extent that
the principal amount of the Obligations shall have been or would thereby be paid
in full, refunded by such Agent or such Lender to the Borrowers).  All sums paid
or agreed to be paid to any Agent or any Lender for the use, forbearance or
detention of sums due hereunder shall, to the extent permitted by law applicable
to such Agent or such Lender, be amortized, prorated, allocated and spread
throughout the full term of the Loans until payment in full so that the rate or
amount of interest on account of any Loans hereunder does not exceed the maximum
amount allowed by such applicable law.  If at any time and from time to time (x)
the amount of interest payable to any Agent or any Lender on any date shall be
computed at the Highest Lawful Rate applicable to such Agent or such Lender
pursuant to this Section 12.18 and (y) in respect of any subsequent interest
computation period the amount of interest otherwise payable to such Agent or
such Lender would be less than the amount of interest payable to such Agent or
such Lender computed at the Highest Lawful Rate applicable to such Agent or such
Lender, then the amount of interest payable to such Agent or such Lender in
respect of such subsequent interest computation period shall continue to be
computed at the Highest Lawful Rate applicable to such Agent or such Lender
until the total amount of interest payable to such Agent or such Lender shall
equal the total amount of interest which would have been payable to such Agent
or such Lender if the total amount of interest had been computed without giving
effect to this Section 12.18.

 

For purposes of this Section 12.18, the term "applicable law" shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrowers, on the one hand, and the Agents and the Lenders, on the other,
that lawfully permits the charging and collection of the highest permissible,
lawful non-usurious rate of interest on such loan transaction and this
Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.

 



  - 128 - 

 

 

The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.

 

Section 12.19    Confidentiality.  Each Agent and each Lender agrees (on behalf
of itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound practices of comparable
commercial finance companies, any non-public information supplied to it by the
Loan Parties pursuant to this Agreement or the other Loan Documents which is
identified in writing by the Loan Parties as being confidential at the time the
same is delivered to such Person (and which at the time is not, and does not
thereafter become, publicly available or available to such Person from another
source not known to be subject to a confidentiality obligation to such Person
not to disclose such information), provided that nothing herein shall limit the
disclosure by any Agent or any Lender of any such information (i) to its
Affiliates and to its and its Affiliates' respective equityholders (including,
without limitation, partners), directors, officers, employees, agents, trustees,
counsel, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential in accordance
with this Section 12.19); (ii) to any other party hereto; (iii) to any assignee
or participant (or prospective assignee or participant) or any party to a
Securitization so long as such assignee or participant (or prospective assignee
or participant) or party to a Securitization first agrees, in writing, to be
bound by confidentiality provisions similar in substance to this Section 12.19;
(iv) to the extent required by any Requirement of Law or judicial process or as
otherwise requested by any Governmental Authority; (v) to the National
Association of Insurance Commissioners or any similar organization, any
examiner, auditor or accountant or any nationally recognized rating agency or
otherwise to the extent consisting of general portfolio information that does
not identify Loan Parties; (vi) in connection with any litigation to which any
Agent or any Lender is a party; (vii) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; or (viii) with the consent of the Administrative
Borrower.

 

Section 12.20    Public Disclosure.  Each Loan Party agrees that neither it nor
any of its Affiliates will now or in the future issue any press release or other
public disclosure using the name of an Agent, any Lender or any of their
respective Affiliates or referring to this Agreement or any other Loan Document
without the prior written consent of such Agent or such Lender, except to the
extent that such Loan Party or such Affiliate is required to do so under
applicable law (in which event, such Loan Party or such Affiliate will consult
with such Agent or such Lender before issuing such press release or other public
disclosure).  Each Loan Party hereby authorizes each Agent and each Lender,
after consultation with the Borrowers, to advertise the closing of the
transactions contemplated by this Agreement, and to make appropriate
announcements of the financial arrangements entered into among the parties
hereto, as such Agent or such Lender shall deem appropriate, including, without
limitation, on a home page or similar place for dissemination of information on
the Internet or worldwide web, or in announcements commonly known as tombstones,
in such trade publications, business journals, newspapers of general circulation
and to such selected parties as such Agent or such Lender shall deem
appropriate.

 



  - 129 - 

 

 

Section 12.21    Integration.  This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

 

Section 12.22    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies the Borrowers that pursuant
to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the entities composing the Borrowers, which
information includes the name and address of each such entity and other
information that will allow such Lender to identify the entities composing the
Borrowers in accordance with the USA PATRIOT Act.  The Parent and its
Subsidiaries agree to take such action and execute, acknowledge and deliver at
its sole cost and expense, such instruments and documents as any Lender may
reasonably require from time to time in order to enable such Lender to comply
with the USA PATRIOT Act.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

  - 130 - 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  BORROWER:       OTELCO INC.

 

  By:

/s/ Curtis L. Garner, Jr.

    Name: Curtis L. Garner, Jr.     Title: Chief Financial Officer and Secretary

 

  GUARANTORS:      

BLOUNTSVILLE TELEPHONE LLC

BRINDLEE MOUNTAIN TELEPHONE LLC

CRC COMMUNICATIONS LLC

GRANBY TELEPHONE LLC

HOPPER TELECOMMUNICATIONS LLC

I-LAND INTERNET SERVICES LLC

MID-MAINE TELECOM LLC

MID-MAINE TELPLUS LLC

OTELCO MID-MISSOURI LLC

OTELCO TELECOMMUNICATIONS LLC

OTELCO TELEPHONE LLC

PINE TREE TELEPHONE LLC

SACO RIVER TELEPHONE LLC

SHOREHAM TELEPHONE LLC

 

  By:

/s/ Curtis L. Garner, Jr.

    Name: Curtis L. Garner, Jr.     Title: Chief Financial Officer and Secretary

 

LOAN AGREEMENT

 



 

 

 

  COLLATERAL AGENT AND ADMINISTRATIVE AGENT:       CERBERUS BUSINESS FINANCE,
LLC

 

  By:

/s/ Daniel E. Wolf

    Name:   Daniel E. Wolf     Title:   President



 

LOAN AGREEMENT

 



 

 

 

  LENDERS:       CERBERUS NJ CREDIT OPPORTUNITIES FUND, L.P.

 

  By: Cerberus NJ Credit Opportunities GP, LLC     Its:  General Partner        
By:

/s/ Daniel E. Wolf

    Name: Daniel E. Wolf     Title: Senior Managing Director

 

  CERBERUS ASRS HOLDINGS LLC       By:

/s/ Daniel E. Wolf

    Name: Daniel E. Wolf     Title: Vice President        

CERBERUS ICQ LEVERED LOAN OPPORTUNITIES FUND, L.P.

          By: Cerberus ICQ Levered Opportunities GP, LLC     Its:  General
Partner         By:

/s/ Daniel E. Wolf

    Name: Daniel E. Wolf     Title: Senior Managing Director

 

LOAN AGREEMENT

 

 

 

 

 

CERBERUS KRS LEVERED LOAN OPPORTUNITIES FUND, L.P.

      By: Cerberus KRS Levered Opportunities GP, LLC     Its:  General Partner  
      By:

/s/ Daniel E. Wolf

    Name: Daniel E. Wolf     Title: Senior Managing Director         CERBERUS
PSERS LEVERED LOAN OPPORTUNITIES FUND, L.P.       By: Cerberus PSERS Levered
Opportunities GP, LLC     Its:  General Partner       By:

/s/ Daniel E. Wolf

    Name: Daniel E. Wolf     Title: Senior Managing Director

 

LOAN AGREEMENT

 

 

  